Exhibit 10.45

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 [Insert name of Assignor] [identified in Item 1 below] ([the][each,
an] “Assignor”) and [the][each]2 [Insert name of Assignee] identified in item 2
below ([the][each, an] “Assignee”). It is understood and agreed that the rights
and obligations of [the Assignors][the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as may be amended from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees, and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including any Letters of
Credit and Swingline Loans included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the [Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
person, whether

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1



--------------------------------------------------------------------------------

known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.

 

  1. Assignor[s]:                                          
                                                                

 

  2. Assignee[s]:                                          
                                                                

    [and is an Affiliate/Approved Fund of [Identify Lender]]

 

  3. Borrower(s):                                          
                                                                

 

  4. Administrative Agent: Bank of America, N.A., as Administrative Agent under
the Credit Agreement

 

  5. Credit Agreement: The Credit Agreement dated as of May 13, 2009 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability
company (“Holdings”), NALCO COMPANY, a Delaware corporation (“Nalco” or the
“U.S. Borrower”), the FOREIGN SUBSIDIARY BORROWERS from time to time party
thereto (the “Foreign Subsidiary Borrowers” and collectively with the U.S.
Borrower, the “Borrowers”), the LENDERS party thereto from time to time, BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders, BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC. and
HSBC SECURITIES (USA) Inc. as joint lead arrangers and joint book managers (in
such capacity, the “Joint Lead Arrangers”).

 

  6. Assigned Interest:

 

Facility Assigned    Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of Commitment/
Loans5  

Revolving Facility Loans

                % 

Term Loans

                % 

Effective Date:             , 20    . [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

5

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

  ASSIGNOR [NAME OF ASSIGNOR] By:       Name:     Title:     ASSIGNEE [NAME OF
ASSIGNEE] By:       Name:     Title:  

 

Consented6 to and accepted:

BANK OF AMERICA, N.A.,

    AS ADMINISTRATIVE AGENT

By:       Name:     Title:  

BANK OF AMERICA, N.A.,

    AS ISSUING BANK

By:       Name:     Title:  

 

 

6

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

 

A-3



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

    as ISSUING BANK

By:       Name:     Title:  

HSBC BANK (USA), NATIONAL ASSOCIATION

    as ISSUING BANK

By:       Name:     Title:  

BANK OF AMERICA, N.A.,

    AS SWINGLINE LENDER

By:       Name:     Title:  

[Consented7 to:]

 

NALCO COMPANY

By:       Name:     Title:  

 

 

7

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, U.S. Borrower, any of its Subsidiaries or Affiliates or
any other person obligated in respect of any Loan Document or (iv) the
performance or observance by Holdings, U.S. Borrower, any of its Subsidiaries or
Affiliates or any other person of any of their respective obligations under any
Loan Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire [the][each] Assigned Interest
and become a Lender (including, if any of [the][such] Assigned Interest relates
to the Revolving Facility, the requirement that [the][each] Assignee be able to
make Revolving Facility Loans in Dollars and Euros), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.04 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase [the][such] Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, (vi) it has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to this Assignment and Acceptance is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee and
(viii) if it has a Revolving Facility Commitment, it has the capacity to make
Revolving Facility Loans in Dollars and Euros; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender and, based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the [the][each] Assigned Interest (including
payments of principal, interest,

 

A-A-1



--------------------------------------------------------------------------------

fees and other amounts) to [the][the relevant] Assignor for amounts which have
accrued to but excluding the Effective Date and to [the][the relevant] Assignee
for amounts which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be
construed in accordance with and governed by the laws of the State of New York.

 

A-A-2



--------------------------------------------------------------------------------

EXHIBIT B

ADMINISTRATIVE DETAILS FORM

FAX ALONG WITH COMMITMENT LETTER TO:                                          
   

FAX #                                                  

I. Borrower Name: NALCO COMPANY

$                                                                
                                                                          

                                                                
                      Type of Credit Facility             
                                         
                                         
                                                         
                                         
                                         
                                                         

II. Legal Name of Lender of Record for Signature Page:

 

 

 

 

 

 

 

 

 

  •  

Signing Credit Agreement     ____ YES     ____ NO

 

  •  

Coming in via Assignment     ____ YES     ____ NO

III. Type of Lender:                                          
                                         
                                                                               

 

 

 

 

 

 

____________

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:      V. Eurocurrency Address:                    

 

                   

 

B-1



--------------------------------------------------------------------------------

                   

 

                   

(a) VI. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

     Primary                     Secondary                              

Credit Contact

        

Operations Contact

        

Operations Contact

Name:

                                                                              
  

Title:

                                                                  

Address:

                                                                  

Telephone:

                                                                  

Facsimile:

                                                                  

 

 

B-2



--------------------------------------------------------------------------------

E Mail Address:                                                                
  

IntraLinks E Mail

Address:

                                                                  

Does Secondary Operations Contact need copy of notices?            YES     
         NO

 

    

Letter of Credit

Contact

        Contact         Draft Documentation Legal Counsel Name:                
                                                   Title:                       
                                            Address:                            
                                       Telephone:                               
                                    Facsimile:                                 
                                  E Mail Address:                               
                                   

 

B-3



--------------------------------------------------------------------------------

PLEASE CHECK IF YOU CAN FUND IN THE CURRENCIES REQUIRED FOR THIS TRANSACTION
LISTED BELOW:

 

____    US DOLLAR                    EURO                POUNDS STERLING       
     
_____________________________________________________________________________________
      ____        ___________________________
_____________________________________________________________________________________
____        ____________________       ____        ____________________
_____________________________________________________________________________________
      ____        ___________________________
_____________________________________________________________________________________
____        ____________________       ____        ____________________
_____________________________________________________________________________________
      ____        ____________________________________
_____________________________________________________________________________________

VII. Lender’s SWIFT Payment Instructions for Euro:

Pay to:

____________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

___________________________________________________________________________________

(Bank Name)

_________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________

(SWIFT)                                                                
                     (Country)

_________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________

(Account #)                                         
                                   (Account Name)

_________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

______________________________________________________________________

(FFC Account #)                                         
                           (FFC Account Name)

 

B-4



--------------------------------------------------------------------------------

_________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________

(Attention)

VII. Lender’s SWIFT Payment Instructions for Pounds Sterling:

Pay to:

____________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

___________________________________________________________________________________

(Bank Name)

_________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________

(SWIFT)                                                                
                     (Country)

_________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________

(Account #)                                         
                                   (Account Name)

_________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________

(FFC Account #)                                         
                           (FFC Account Name)

_________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________

(Attention)

 

B-5



--------------------------------------------------------------------------------

VIII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

_________________________________________________________________________________________

_______________________________________________________________________________

(Bank Name)

_________________________________________________________________________________________

_______________________________________________________________________________

(ABA #)

_________________________________________________________________________________________

_______________________________________________________________________________

(Account #)

_________________________________________________________________________________________

_______________________________________________________________________________

(Attention)

IX. Lender’s Fed Wire Payment Instructions:

Pay to:

____________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

______

(Bank Name)

____________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

______

(ABA#)                                                                
                         (City/State)

____________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

______

(Account #)                                         
                                                    (Account Name)

____________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

______

(Attention)

 

B-6



--------------------------------------------------------------------------------

X. Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):                            
______________                  ______________

                                                                   
                       _____________                      _____________

___________________________________________          _________________     
______________

___________________________________________

Tax Withholding Form Delivered to Bank of America:

_________    W-9

_________    W-8BEN

_________    W-8ECI

_________    W-8EXP

_________    W-8IMY

 

     Tax Contact      Name:         Title:         Address:         Telephone:
        Facsimile:         E Mail Address:        

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of

 

B-7



--------------------------------------------------------------------------------

Beneficial Owner), b.) Form W-8ECI (Income Effectively Connected to a U.S. Trade
or Business), or c.) Form W-8EXP (Certificate of Foreign Government or
Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

XI. Bank of America Payment Instructions For USA Only:

USD

Bank of America, N.A.

New York, New York

ABA #

 

B-8



--------------------------------------------------------------------------------

Account #

Attn: Corporate Credit Services

Re: NALCO Company

EUR

Bank of America, London

SWIFT Address: BOFAGB22

Account #

Account Name:

Re: NALCO Company

GBP

Bank of America, London

SWIFT Address: BOFAGB22

CHAPS SORT CODE:

Account #

Account Name:

Re: NALCO Company

Bank of America’s Payment Instructions for London Only:

USD

Bank of America, N.A.

New York, New York

SWIFT Address: BOFAUS3N (ABA # 026 009 593)

Account #:

Account Name:

Re: NALCO Company

EUR

Bank of America, London

SWIFT Address: BOFAGB22

Account #:

Account Name:

Re: NALCO Company

GBP

Bank of America, London

SWIFT Address: BOFAGB22

CHAPS SORT CODE:

Account #:

Account Name:

Re: NALCO Company

 

B-9



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

NALCO Company

__________________________

Telephone:

Telecopier:

Email Address:

Website:

ADMINISTRATIVE AGENT’S OFFICE:

(Notices for Payments and Request for Credit Extensions) – USA Only:

Bank of America, N.A.

Bank of America Plaza

901 Main Street

Dallas, Texas 75202-3714

Attention: Nita Gerstung

Telephone: 214.209.9126

Telecopier: 214.290.9478

Electronic Mail: nita.gerstung@bankofamerica.com

Bank of America’s Payment Instructions:

USD

Bank of America, N.A.

New York, New York

ABA #

Account #

Attn:

Re: NALCO Company

EUR

Bank of America, London

SWIFT Address: BOFAGB22

Account #

Account Name:

Re: NALCO Company

GBP

Bank of America, London

SWIFT Address: BOFAGB22

CHAPS SORT CODE:

Account #

Account Name:

Re: NALCO Company

(Notices for Payments and Request for Credit Extensions) – For Swingline Euro
Borrowing - London only:

 

B-10



--------------------------------------------------------------------------------

Bank of America – London

26 Elmfield Rd

Bromley

BR1 1WA

United Kingdom

Attn: Paul David Clarke – Loans Agency Department

Telephone: 44.208.313.2992

Telecopier: 44.208.313.2149

Electronic Mail: EMEA.7115loansagency@bankofamerica.com

EUR

Bank of America, London

SWIFT Address: BOFAGB22

Account #:

Account Name:

Re: NALCO Company

 

B-11



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

BORROWING REQUEST

Bank of America, N.A.

    as Administrative Agent

    for the Lenders referred to below

Bank of America Plaza

901 Main Street

Dallas, Texas 75202-3714

Attention: Nita Gerstung

Fax: (214) 290-9478

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of May 13, 2009 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), NALCO COMPANY, a Delaware corporation (“Nalco” or the “U.S.
Borrower”), the FOREIGN SUBSIDIARY BORROWERS from time to time party thereto
(the “Foreign Subsidiary Borrowers” and collectively with the U.S. Borrower, the
“Borrowers”), the LENDERS party thereto from time to time, BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC. and HSBC
SECURITIES (USA) INC., as joint lead arrangers and joint book managers (in such
capacity, the “Joint Lead Arrangers”). Terms defined in the Credit Agreement are
used herein with the same meanings. This notice constitutes a Borrowing Request
and the Borrower hereby requests Borrowings under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such Borrowings requested hereby:

For a Revolving Borrowing:

 

  (A) Aggregate Amount of Borrowing8:                             

 

  (B) Date of Borrowing (which shall be a Business Day):
                        

 

8 In the case of an ABR Revolving Borrowing or Eurocurrency Revolving Borrowing
denominated in Dollars not less than $5.0 million. In the case of a Revolving
Facility Borrowing denominated in Euros not less than €3.0 million and a
borrowing multiple of €1.0 million . In the case of of Revolving Facility
Borrowings denominated in Pounds Sterling not less than ?3.0 million and a U.S.
-dollar equivalent or borrowing multiple of ?1.0 million. In the case of
Swingline Dollar Borrowing and Swingline Euro Borrowing not less than $500,000
and €500,000, respectively, and a borrowing multiple of $500,000 and €500,000,
respectively.

 

C-1-1



--------------------------------------------------------------------------------

  (C) Type of Borrowing (ABR or Eurocurrency):                                 

 

  (D) Currency:                                         

 

  (E)

Interest Period (if a Eurocurrency Borrowing)9:                             

 

  (F) Location and number of Borrower’s account with the Applicable Agent to
which proceeds of Borrowing are to be disbursed:                             

For a Term Borrowing:

 

  (A) Aggregate Amount of Borrowing and Currency:                             

 

  (B) Date of Borrowing (which shall be a Business Day):
                            

 

  (C) Type of Borrowing (ABR or Eurocurrency):                             

 

  (D)

Interest Period (if a Eurocurrency Borrowing):10
                                

 

  (E) Location and number of Borrower’s account with the Applicable Agent to
which proceeds of Borrowing are to be disbursed:

The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (b) and (c) of Section 4.01 of the Credit Agreement are
satisfied.

 

Very truly yours,

 

[BORROWER],

By:       Name:     Title:  

 

9

Which must comply with the definition of “Interest Period” and end not later
than the Revolving Facility Maturity Date.

10

Which must comply with the definition of “Interest Period”.

 

C-1-2



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]

SWINGLINE BORROWING REQUEST

Bank of America, N.A.,

    as Administrative Agent

    for the Lenders referred to below

Bank of America Plaza

901 Main Street

Dallas, Texas 75202-3714

Attention: Nita Gerstung

Fax: (214) 290-9478

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of May 13, 2009 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), NALCO COMPANY, a Delaware corporation (“Nalco” or the “U.S.
Borrower”), the FOREIGN SUBSIDIARY BORROWERS from time to time party thereto
(the “Foreign Subsidiary Borrowers” and, collectively with the U.S. Borrower,
the “Borrowers”), the LENDERS party thereto from time to time, BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC. and HSBC
SECURITIES (USA) INC., as joint lead arrangers and joint book managers (in such
capacity, the “Joint Lead Arrangers”). Terms defined in the Credit Agreement are
used herein with the same meanings. This notice constitutes a Swingline
Borrowing Request and the Borrower hereby requests Borrowings under the Credit
Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowings requested hereby:

 

  (A) Type of Borrowing:                             

 

  (B)

Aggregate Amount of Borrowing:11                             

 

  (C) Date of Borrowing (which shall be a Business Day):
                            

 

  (D)

[Interest Period (if a Swingline Euro Borrowing):12

                                                                         
            ]

 

11

In the case of a Swingline Dollar Borrowing, not less than $500,000 and an
integral multiple of $500,000. In the case of a Swingline Euro Borrowing, not
less than €500,000 and an integral multiple of €500,000.

 

C-2-1



--------------------------------------------------------------------------------

  (G) Location and number of Borrower’s account to which proceeds of Borrowing
are to be disbursed:                             

The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (b) and (c) of Section 4.01 of the Credit Agreement are
satisfied.

 

Very truly yours,

 

[BORROWER],

By:       Name:     Title:  

 

 

Footnote continued from previous page.

 

12

Which must comply with the definition of “Interest Period” and end not later
than the Revolving Facility Maturity Date.

 

C-2-2



--------------------------------------------------------------------------------

EXHIBIT D

 

 

[FORM OF]DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT

AND FINANCING STATEMENT

From

as Grantor,

To

as Trustee for the benefit of

BANK OF AMERICA, N.A,

as Collateral Agent, Beneficiary

 

 

Dated: [                     ], 2009

Premises:This instrument prepared in consultation with counsel

in the state in which the Trust Property is located by

the attorney described below and after recording please

return to:

Athy A. Mobilia, Esq.

Cahill Gordon & Reindel LLe

80 Pine Street

New York, NY 10005



--------------------------------------------------------------------------------

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FINANCING STATEMENT dated as of [            ], 2009 (this “Deed of Trust”), is
made by [            ], a [            ] corporation, having an office at
[            ] (the “Grantor”), in favor of [            ] (“Trustee”) for the
benefit of BANK OF AMERICA, N.A, having an office at One Bryant Park, Mail Code
NY1-100-34-07, New York, NY 10036 (the “Beneficiary”) as Collateral Agent for
the Secured Parties (as such terms are hereinafter defined). Capitalized terms
used herein and not otherwise defined herein shall have the meanings given them
in the Credit Agreement. In the event of an express conflict between the
provisions of this Deed of Trust and the Credit Agreement, the Credit Agreement
shall control and govern and the Grantor shall comply therewith, otherwise this
Deed of Trust shall control and govern and Grantor shall comply herewith. An
“express conflict” shall be deemed to be a conflict in which the meaning of one
or more provisions of this Deed of Trust and the Credit Agreement are expressly
contradictory to one another on their face; it shall not be an express conflict
if this Deed of Trust or the Credit Agreement, as the case may be, is silent as
to or not dispositive of a particular issue while the other addresses such
issue.

WITNESSETH THAT:

Reference is made to the Credit Agreement dated as of [            ], 2009 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), NALCO COMPANY, a Delaware corporation (the “U.S. Borrower”), the
Foreign Subsidiary Borrowers from time to time party thereto (the “Foreign
Subsidiary Borrowers” and collectively with the U.S, Borrower, the “Borrowers”),
the LENDERS party thereto from time to time, BANK OF AMERICA, N.A, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC., and HSBC
SECURITIES (USA) Inc., as joint lead arrangers and joint book managers (in such
capacity, the “Joint Lead Arrangers”).

The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Deed of Trust.

Grantor [is a wholly owned Subsidiary of Holdings and]’ will derive substantial
benefit from the extension of credit to the Borrowers pursuant to the Credit
Agreement. In order to induce the Lenders to extend such credit, the Grantor has
agreed to guarantee, among other things, the due and punctual payment and
performance of all of the obligations of the Borrowers under the Credit
Agreement pursuant to the terms of the U.S. Collateral Agreement.

The obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery by the Grantor of this Deed of Trust in
the form hereof to secure (a) the Loan Document Obligations, (b) the due and
punctual payment and performance of all obligations of each Loan Party or
Foreign Subsidiary under each Swap Agreement that (i) is in effect on the
Closing Date with a counterparty that is a Lender or an Affiliate of a Lender as
of the Closing Date or (ii) is entered into after the Closing Date with any
counterparty that is a Lender or an Affiliate of a Lender at the time such Swap
Agreement is entered into, (c)(i) the due

 

 

To be deleted where not applicable



--------------------------------------------------------------------------------

and punctual payment and performance of all obligations of Foreign Subsidiaries
under Indebtedness incurred pursuant to committed and uncommitted working
capital facilities (to the extent such Indebtedness is permitted under
Section 6.01(a) of the Credit Agreement and is identified as ordinary working
capital Indebtedness on Schedule 6.01 of the Credit Agreement that will be
secured by a Lien on the Collateral or is Permitted Refinancing Indebtedness of
any such identified Indebtedness that is incurred for working capital purposes
in the ordinary course of business on ordinary business terms) that is with a
counterparty that is a Lender or an Affiliate of a Lender as of the Closing Date
and (ii) the due and punctual payment and performance of all obligations of
Foreign Subsidiaries under Indebtedness incurred pursuant to committed and
uncommitted working capital facilities (to the extent such Indebtedness is
permitted under Section 6.01(k) of the Credit Agreement and is identified as
Indebtedness on Schedule 6.01(k) of the Credit Agreement (as modified from time
to time) that will be secured by a Lien on the Collateral) that is with a
counterparty that is a Lender or an Affiliate of a Lender at the time of
borrowing and (d) the due and punctual payment and performance of all
obligations of U.S. Borrower and any of its subsidiaries in respect of cash
management services owed to a Lender or any of its Affiliates (including
treasury, depository, overdraft, credit or debit card, electronic funds transfer
and other cash management arrangements) (all the monetary and other obligations
referred to in clauses (a) through (d) being referred to collectively as the
“Obligations”).

As used in this Deed of Trust, the term “Loan Document Obligations” means
(a) the due and punctual payment by each Borrower of (i) the unpaid principal of
and interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to such Borrower,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) each payment required to be made by such
Borrower under the Credit Agreement in respect of any Letter of Credit, when and
as due, including payments in respect of reimbursement of disbursements,
interest thereon (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) and obligations to provide cash
collateral and (iii) all other monetary obligations of such Borrower to any of
the Secured Parties under the Credit Agreement and each of the other Loan
Documents, including obligations to pay fees, expense and reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of each Borrower
under or pursuant to the Credit Agreement and each of the other Loan Documents
and (c) the due and punctual payment and performance of all the obligations of
each other Loan Party under or pursuant to this Deed of Trust and each of the
other Loan Documents.

As used in this Deed of Trust, the term “Secured Parties” shall mean (a) the
Lenders (and any Affiliate of a Lender to which any obligation referred to in
clause (d) of the definition of the term “Obligations” is owed), (b) the
Administrative Agent, (c) each Issuing Bank, (d) each counterparty to any Swap
Agreement entered into with a Loan Party or a Foreign Subsidiary the obligations
under which constitute Obligations, (e) each counterparty to any local working
capital indebtedness of a Foreign Subsidiary the obligations under which
constitute Obligations pursuant to clause (c) or clause (d) of the definition of
such term, (f) the beneficiaries of each indemnification

 

-2-



--------------------------------------------------------------------------------

obligation undertaken by any Loan Party under any Loan Document and (g) the
successors and permitted assigns of each of the foregoing.

Pursuant to the requirements of the Credit Agreement, the Grantor is granting
this Deed of Trust to the Trustee for the benefit of the Collateral Agent, as
Beneficiary, for its benefit and the benefit of the other Secured Parties to
create a lien on and a security interest in the Trust Property (as hereinafter
defined) to secure the performance and payment by the Grantor of the
Obligations. The Credit Agreement also requires the granting by other Loan
Parties of mortgages, deeds of trust and/or deeds to secure debt (the “Other
Mortgages”) that create liens on and security interests in certain real and
personal property other than the Trust Property to secure the performance of the
Obligations.

Granting Clauses

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations, Grantor hereby grants,
conveys, mortgages, assigns and pledges to the Trustee, in TRUST FOREVER, with
power of sale, for the benefit of the Beneficiary for the benefit of the Secured
Parties, a lien on and a security interest in, all of Grantor’s right, title and
interest in and to, all the following described property (the “Trust Property”)
whether now owned or held or hereafter acquired:

(1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights, privileges, interests, hereditaments
and appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Grantor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);

(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the “Improvements”);

(3) all apparatus, movable appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Improvements or the Premises, including all of
Grantor’s books and records relating thereto and including all pumps, tanks,
goods, machinery, tools, equipment, lifts (including fire sprinklers and alarm
systems, fire prevention or control systems, cleaning rigs, air conditioning,
heating, boilers, refrigerating, electronic monitoring, water, loading,
unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all

 

-3-



--------------------------------------------------------------------------------

other equipment of every kind), restaurant, bar and all other indoor or outdoor
furniture (including tables, chairs, booths, serving stands, planters, desks,
sofas, racks, shelves, lockers and cabinets), bar equipment, glasses, cutlery,
uniforms, linens, memorabilia and other decorative items, furnishings,
appliances, supplies, inventory, rugs, carpets and other floor coverings,
draperies, drapery rods and brackets, awnings, venetian blinds, partitions,
chandeliers and other lighting fixtures, freezers, refrigerators, walk-in
coolers, signs (indoor and outdoor), computer systems, cash registers and
inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);

(4) all general intangibles owned by Grantor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);

(5) all now or hereafter existing leases or licenses (under which Grantor is
landlord or licensor) and subleases (under which Grantor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Grantor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);

(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Trust Property into cash or liquidated claims
(“Proceeds”), including Proceeds of insurance maintained by the Grantor and
condemnation awards, any awards that may become due by reason of the taking by
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or Improvements or any rights appurtenant thereto, and any awards for
change of grade of streets, together with any and all moneys now or hereafter on
deposit for the payment of real estate taxes, assessments or common area charges
levied against the Trust Property, unearned premiums on policies of fire and
other insurance maintained by the Grantor covering any interest in the Trust
Property or required by the Credit Agreement; and

 

-4-



--------------------------------------------------------------------------------

(7) all extensions, improvements, betterments, renewals, substitutes and
re-placements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Grantor or constructed,
assembled or placed by the Grantor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Grantor, all
of which shall become subject to the lien of this Deed of Trust as fully and
completely, and with the same effect, as though now owned by the Grantor and
specifically described herein.

TO HAVE AND TO HOLD the Trust Property, in TRUST FOREVER, with power of sale,
unto the Trustee, its successors and assigns, for the ratable benefit of the
Beneficiary for the benefit of the Secured Parties, forever, subject only to.
Permitted Encumbrances (hereinafter defined) and to satisfaction and release as
provided in Section 3.04.

ARTICLE I

Representations, Warranties and Covenants of Grantor

Grantor agrees, covenants, represents and/or warrants as follows:

SECTION 1.01, Title, Mortgage Lien. (a) Grantor has good and valid record fee
simple title (insurable at ordinary rates) to the Trust Property, subject only
to the matters shown on Exhibit B attached hereto and made a part hereof and
subsections (b), (d), (e), (h), (i), (k), (q), (v) and (y) of Section 6.02 of
the Credit Agreement (the “Permitted Encumbrances”).2

(b) For so long as any of the Obligations remain outstanding, Grantor will
forever warrant and defend its title to the Trust Property, the rights of
Beneficiary and Trustee therein under this Deed of Trust and the validity and
priority of the lien of this Deed of Trust thereon against the claims of all
persons and parties except those having rights under Permitted Encumbrances to
the extent of those rights.

SECTION 1.02. Credit Agreement. This Deed of Trust is given pursuant to the
Credit Agreement. Grantor expressly covenants and agrees to pay when due, and to
timely perform, and to cause the other Loan Parties to pay when due, and to
timely perform, the Obligations in accordance with the terms of the Loan
Documents.

SECTION 1.03. Payment of Taxes, and Other Obligations. (a) Grantor will pay and
discharge from time to time prior to the time when the same shall become
delinquent, and before any interest or penalty accrues thereon or attaches
thereto, all Taxes and other obligations with respect to the Trust Property or
any part thereof or upon the Rents from the Trust Property or arising in respect
of the occupancy, use or possession thereof in accordance with, and to the
extent required by, the Credit Agreement.

 

 

-5-



--------------------------------------------------------------------------------

(b) In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof
(i) deducting from the value of real property for the purpose of taxation any
lien or encumbrance thereon or in any manner changing or modifying the laws now
in force governing the taxation of this Deed of Trust or debts secured by
mortgages or deeds of trust (other than laws governing income, franchise and
similar taxes generally) or the manner of collecting taxes thereon and
(ii) imposing a tax to be paid by Beneficiary or Trustee, either directly or
indirectly, on this Mortgage or any of the Loan Documents, or requiring an
amount of taxes to be withheld or deducted therefrom, Grantor will promptly
(i) notify Beneficiary and Trustee of such event, (ii) enter into such further
instruments as Beneficiary may determine are reasonably necessary or desirable
to obligate Grantor to make any additional payments necessary to put the
Lenders, Secured Parties and/or Trustee, as applicable, in the same financial
position they would have been if such law, order, rule or regulation had not
been passed and (iii) make such additional payments to Beneficiary for the
benefit of the Lenders, Secured Parties and/or Trustee, as applicable.

SECTION 1.04. Maintenance of Trust Property. Grantor will maintain, preserve,
protect and keep the Trust Property in good repair, working order and condition
(reasonable wear and tear excepted).

SECTION 1.05. Insurance. Grantor will keep or cause to be kept the Improvements
and Personal Property insured against such risks, and in the manner, described
in Schedule 3.21 of the Credit Agreement and shall purchase such additional
insurance as may be required from time to time pursuant to Section 5.02 of the
Credit Agreement. If any portion of the Trust Property is located in an area
identified as a special flood hazard area by Federal Emergency Management Agency
or other applicable agency, Grantor will purchase flood insurance in accordance
with Section 5.02(c) of the Credit Agreement.

SECTION 1.06. Casualty Condemnation/Eminent Domain. Grantor shall give
Beneficiary prompt written notice of any casualty or other damage to the Trust
Property or any proceeding for the taking of the Trust Property or any portion
thereof or interest therein under power of eminent domain or by condemnation or
any similar proceeding, but in any case within fifteen (15) days after any such
casualty or damage or its receipt of notice of a taking under power of eminent
domain or by condemnation or similar proceeding. Any proceeds received by or on
behalf of the Grantor in respect of any such casualty, damage or taking shall
constitute trust funds held by the Grantor for the benefit of the Secured
Parties and, subject to the provisions of the Pari Passu Intercreditor
Agreement, shall be applied to repair, restore or replace the Trust Property.

SECTION 1.07. Assignment of Leases and Rents. (a) Grantor hereby irrevocably and
absolutely grants, transfers and assigns all of its right title and interest in
all Leases, together with any and all extensions and renewals thereof for
purposes of securing and discharging the performance by Grantor of the
Obligations to Trustee and Beneficiary. Grantor has not assigned or executed any
assignment of, and will not assign or execute any assignment of, any Leases or
the Rents payable thereunder to anyone other than Beneficiary and Trustee except
to the extent permitted pursuant to subsection (b) or (y) of Section 6.02 of the
Credit Agreement.

 

-6-



--------------------------------------------------------------------------------

(b) All Leases shall be subordinate to the lien of this Deed of Trust. Grantor
will not enter into, modify or amend any Lease if such Lease, as entered into,
modified or amended, will not be subordinate to the lien of this Deed of Trust.

(c) Subject to Section 1.07(d), Grantor has assigned and transferred to
Beneficiary and Trustee all of Grantor’s right, title and interest in and to the
Rents now or hereafter arising from each Lease heretofore or hereafter made or
agreed to by Grantor, it being intended that this assignment establish, subject
to Section 1.07(d), an absolute transfer and assignment of all Rents and all
Leases to Beneficiary and Trustee and not merely to grant a security interest
therein. Subject to Section 1.07(d), Beneficiary, or Trustee, where so required
by applicable law, may in Grantor’s name and stead (with or without first taking
possession of any of the Trust Property personally or by receiver as provided
herein) operate the Trust Property and rent, lease or let all or any portion of
any of the Trust Property to any party or parties at such rental and upon such
terms as Beneficiary shall, in its sole discretion, determine, and may collect
and have the benefit of all of said Rents arising from or accruing at any time
thereafter or that may thereafter become due under any Lease.

(d) So long as an Event of Default shall not have occurred and be continuing,
Beneficiary and Trustee will not exercise any of their rights under
Section 1.07(c), and Grantor shall receive and collect the Rents accruing under
any Lease; but after the happening and during the continuance of any Event of
Default, Beneficiary, or Trustee, where so required by applicable law, may, at
Beneficiary’s’ option, receive and collect all Rents and enter upon the Premises
and Improvements through their officers, agents, employees or attorneys for such
purpose and for the operation and maintenance thereof Grantor hereby irrevocably
authorizes and directs each tenant, if any, and each successor, if any, to the
interest of any tenant under any Lease, respectively, to rely upon any notice of
a claimed Event of Default sent by Beneficiary or Trustee to any such tenant or
any of such tenant’s successors in interest, and thereafter to pay Rents to
Beneficiary or Trustee without any obligation or right to inquire as to whether
an Event of Default actually exists and even if some notice to the contrary is
received from the Grantor, who shall have no right or claim against any such
tenant or successor in interest for any such Rents so paid to Beneficiary or
Trustee. Each tenant or any of such tenant’s successors in interest from whom
Beneficiary or Trustee or any officer, agent, attorney or employee of
Beneficiary or Trustee shall have collected any Rents, shall be authorized to
pay Rents to Grantor only after such tenant or any of their successors in
interest shall have received written notice from Beneficiary or Trustee that the
Event of Default is no longer continuing, unless and until a further notice of
an Event of Default is given by Beneficiary or Trustee to such tenant or any of
its successors in interest.

(e) Beneficiary and Trustee will not become mortgagees in possession so long as
they do not enter or take actual possession of the Trust Property. In addition,
Beneficiary and Trustee shall not be responsible or liable for performing any of
the obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Trust Property,
for negligence in the management, upkeep, repair or control of any of the Trust
Property or any other act or omission by any other person.

(f) Grantor shall furnish to Beneficiary, within thirty (30) days after a
written request by Beneficiary to do so, a written statement containing the
names of all tenants, subtenants

 

-7-



--------------------------------------------------------------------------------

and concessionaires of the Premises or Improvements, the terms of any Lease, the
space occupied and the rentals and/or other amounts payable thereunder.

SECTION 1.08. Restrictions on Transfers and Encumbrances. Grantor shall not
directly or indirectly sell, convey, alienate, assign, lease, sublease, license,
mortgage, pledge, encumber or otherwise transfer, create, consent to or suffer
the creation of any lien, charge or other form of encumbrance upon any interest
in or any part of the Trust Property, or be divested of its title to the Trust
Property or any interest therein in any manner or way, whether voluntarily or
involuntarily (other than resulting from a condemnation), or engage in any
common, cooperative, joint, time-sharing or other congregate ownership of all or
part thereof, except in each case in accordance with and to the extent permitted
by the Credit Agreement; provided, that Grantor may, in the ordinary course of
business and in accordance with reasonable commercial standards, enter into
easement or covenant agreements that relate to and/or benefit the operation of
the Trust Property and that do not materially and adversely affect the value,
use or operation of the Trust Property. If any Proceeds are received by or on
behalf of the Grantor resulting directly or indirectly from any of the foregoing
transfers or encumbrances, such Proceeds shall constitute trust funds to be held
by the Grantor for the benefit of the Secured Parties and applied in accordance
with the provisions of the Pari Passu Intercreditor Agreement.

SECTION 1.09. Security Agreement. This Deed of Trust is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Grantor has hereby granted unto Beneficiary, for the benefit of the
Secured Parties, a security interest in and to all the Trust Property described
in this Deed of Trust that is not real property, and simultaneously with the
recording of this Deed of Trust, Grantor has filed or will file UCC financing
statements, and will file continuation statements prior to the lapse thereof, at
the appropriate offices for perfection to perfect the security interest granted
by this Deed of Trust in all the Trust Property that is not real property.
Grantor hereby appoints Beneficiary as its true and lawful attorney-in-fact and
agent, for Grantor and in its name, place and stead, in any and all capacities,
to execute any document and to file the same in the appropriate offices (to the
extent it may lawfully do so), and to perform each and every act and thing
reasonably requisite and necessary to be done to perfect the security interest
contemplated by the preceding sentence. Beneficiary shall have all rights with
respect to the part of the Trust Property that is the subject of a security
interest afforded by the UCC in addition to, but not in limitation of, the other
rights afforded Beneficiary and Trustee hereunder and Beneficiary under the
Security Agreement.

SECTION 1.10. Filing and Recording. Grantor will cause this Deed of Trust, the
UCC financing statements referred to in Section 1.09, any other security
instrument creating a security interest in or evidencing the lien hereof upon
the Trust Property and each UCC continuation statement and instrument of further
assurance to be filed, registered or recorded and, if necessary, reified,
rerecorded and reregistered, in such manner and in such places as may be
required by any present or future law in order to publish notice of and fully to
perfect the lien hereof upon, and the security interest of Beneficiary and
Trustee, as applicable, in the Trust Property until this Deed of Trust is
terminated and released in full in accordance with Section 3.04 hereof. Grantor
will pay all filing, registration and recording fees, all Federal, state, county

 

-8-



--------------------------------------------------------------------------------

and municipal recording, documentary or intangible taxes and other taxes,
duties, imposts, assessments and charges, and all reasonable expenses incidental
to or arising out of or in connection with the execution, delivery and recording
of this Deed of Trust, UCC continuation statements any mortgage supplemental
hereto, any security instrument with respect to the Personal Property, Permits,
Plans and Warranties and Proceeds or any instrument of further assurance.

SECTION 1.11. Further Assurances. Upon demand by Beneficiary or Trustee, Grantor
will, at the cost of Grantor and without expense to Beneficiary or Trustee, do,
execute, acknowledge and deliver all such further acts, deeds, conveyances,
mortgages, assignments, notices of assignment, transfers and assurances as
Beneficiary or Trustee shall from time to time reasonably require for the better
assuring, conveying, assigning, transferring and confirming unto Beneficiary and
Trustee, as applicable, the property and rights hereby conveyed or assigned or
intended now or hereafter so to be, or which Grantor may be or may hereafter
become bound to convey or assign to Beneficiary and/or Trustee, or for carrying
out the intention or facilitating the performance of the terms of this Deed of
Trust, or for filing, registering or recording this Deed of Trust, and on
demand, Grantor will also execute and deliver and hereby appoints Beneficiary
and Trustee as its true and lawful attorneys-in-fact and agents, for Grantor and
in its name, place and stead, in any and all capacities, to execute and file to
the extent they may lawfully do so, one or more financing statements, chattel
mortgages or comparable security instruments reasonably requested by Beneficiary
to evidence more effectively the lien hereof upon the Personal Property and to
perform each and every act and thing requisite and necessary to be done to
accomplish the same.

SECTION 1.12. Additions to Trust Property. All right, title and interest of
Grantor in and to all extensions, improvements, betterments, renewals,
substitutes and replacements of, and all additions and appurtenances to, the
Trust Property hereafter acquired by or released to Grantor or constructed,
assembled or placed by Grantor upon the Premises or the Improvements, and all
conversions of the security constituted thereby, immediately upon such
acquisition, release, construction, assembling, placement or conversion, as the
case may be, and in each such case without any further mortgage, conveyance,
assignment or other act by Grantor, shall become subject to the lien and
security interest of this Deed of Trust as fully and completely and with the
same effect as though now owned by Grantor and specifically described in the
grant of the Trust Property above, but at any and all times Grantor will execute
and deliver to Beneficiary and/or Trustee, as applicable, any and all such
further assurances, mortgages, conveyances or assignments thereof as Beneficiary
or Trustee may reasonably require for the purpose of expressly and specifically
subjecting the same to the lien and security interest of this Deed of Trust.

SECTION 1.13. No Claims Against Beneficiary. Nothing contained in this Deed of
Trust shall constitute any consent or request by Beneficiary or Trustee, express
or implied, for the performance of any labor or services or the furnishing of
any materials or other property in respect of the Trust Property or any part
thereof, nor as giving Grantor any right, power or authority to contract for or
permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against Beneficiary or Trustee in respect thereof.

 

-9-



--------------------------------------------------------------------------------

SECTION 1.14. Fixture Filing. Certain portions of the Trust Property are or will
become “fixtures” (as that term is defined in the UCC) on the Land, and this
Deed of Trust, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Trust Property that are or become
fixtures.

SECTION 1.15. Future Advances. This Deed of Trust shall secure future advances
whenever hereafter made. The maximum aggregate amount of all advances of
principal under the Credit Agreement (which advances are obligatory to the
extent the conditions set forth in the Credit Agreement relating thereto are
satisfied) that may be outstanding hereunder at any time is $[            ]3,
plus interest thereon, collection costs, sums advanced for the payment of taxes,
assessments, maintenance and repair charges, insurance premiums and any other
costs incurred to protect the security encumbered hereby or the lien hereof,
expenses incurred by the Trustee and Beneficiary by reason of any default by the
Grantor under the terms hereof, together with all other sums secured hereby.

ARTICLE II

Defaults and Remedies

SECTION 2.01. Events of Default. Any Event of Default under the Credit Agreement
(as such term is defined therein) shall constitute an Event of Default under
this Deed of Trust.

SECTION 2.02. Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of Beneficiary, Grantor will pay to
Beneficiary all amounts due hereunder and under the Credit Agreement and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including attorneys’ fees, disbursements and expenses incurred by
Beneficiary and Trustee, and Beneficiary, and where appliable law so requires,
with the Trustee, shall be entitled and empowered to institute an action or
proceedings at law or in equity for the collection of the sums so due and
unpaid, to prosecute any such action or proceedings to judgment or final decree,
to enforce any such judgment or final decree against Grantor and to collect, in
any manner provided by law, all moneys adjudged or decreed to be payable.

SECTION 2.03. Rights To Take Possession, Operate and Apply Revenues. (a) If an
Event of Default shall occur and be continuing, Grantor shall, upon demand of
Beneficiary or Trustee, forthwith surrender to Beneficiary or Trustee, as
applicable, actual possession of the Trust Property and, if and to the extent
not prohibited by applicable law, Beneficiary or Trustee, or by such officers or
agents as they may appoint, may then enter and take possession of all the

 

  Amount to include all tranches of indebtedness, including term loans,
revolving loans and other loans as well as all accordions. Secured Amount to be
discussed with local counsel to ensure that all Obligations are accounted for
and to ascertain what additional documentation, if any, is necessary in
connection with the exercise from time to time of the accordion feature.

 

-10-



--------------------------------------------------------------------------------

Trust Property without the appointment of a receiver or an application therefor,
exclude Grantor and its agents and employees wholly therefrom, and have access
to the books, papers and accounts of Grantor.

(b) If Grantor shall for any reason fail to surrender or deliver the Trust
Property or any part thereof after such demand by Beneficiary or Trustee,
Beneficiary or Trustee may to the extent not prohibited by applicable law,
obtain a judgment or decree conferring upon Beneficiary or Trustee, as
applicable, the right to immediate possession or requiring Grantor to deliver
immediate possession of the Trust Property to Beneficiary or Trustee, to the
entry of which judgment or decree Grantor hereby specifically consents. Grantor
will pay to Beneficiary and Trustee, upon demand, all reasonable expenses of
obtaining such judgment or decree, including reasonable compensation to
Beneficiary’s and Trustee’s attorneys and agents with interest thereon at the
weighted average rate payable from time to time on the Loans made pursuant to
the Credit Agreement (the “Interest Rate”); and all such expenses and
compensation shall, until paid, be secured by this Deed of Trust.

(c) Upon every such entry or taking of possession, Beneficiary or Trustee may,
to the extent not prohibited by applicable law, hold, store, use, operate,
manage and control the Trust Property, conduct the business thereof and, from
time to time, (i) make all necessary and proper maintenance, repairs, renewals,
replacements, additions, betterments and improvements thereto and thereon,
(ii) purchase or otherwise acquire additional fixtures, personalty and other
property, (iii) insure or keep the Trust Property insured, (iv) manage and
operate the Trust Property and exercise all the rights and powers of Grantor to
the same extent as Grantor could in its own name or otherwise with respect to
the same, or (v) enter into any and all agreements with respect to the exercise
by others of any of the powers herein granted Beneficiary and/or Trustee, all as
may from time to time be directed or determined by Beneficiary to be in their
best interest and Grantor hereby appoints Beneficiary and Trustee as its true
and lawful attorneys-in-fact and agents, for Grantor and in its name, place and
stead, in any and all capacities, to perform any of the foregoing acts.
Beneficiary or Trustee, as applicable, may collect and receive all the Rents,
issues, profits and revenues from the Trust Property, including those past due
as well as those accruing thereafter, and, after deducting (i) all expenses of
taking, holding, managing and operating the Trust Property (including
compensation for the services of all persons employed for such purposes),
(ii) the costs of all such maintenance, repairs, renewals, replacements,
additions, betterments, improvements, purchases and acquisitions, (iii) the
costs of insurance, (iv) such taxes, assessments and other similar charges as
Beneficiary and/or Trustee may at their option pay, (v) other proper charges
upon the Trust Property or any part thereof and (vi) the compensation, expenses
and disbursements of the attorneys and agents of Beneficiary and Trustee, as
applicable, shall apply the remainder of the moneys and proceeds so received
first to the payment of the Beneficiary for the satisfaction of the Obligations,
and second, if there is any surplus, to Grantor, subject to the entitlement of
others thereto under applicable law.

(d) Whenever, before any sale of the Trust Property under Section 2.06, all
Obligations that are then due shall have been paid and all Events of Default
fully cured, Beneficiary and Trustee will surrender possession of the Trust
Property back to Grantor, its successors or assigns. The same right of taking
possession shall, however, arise again if any subsequent Event of Default shall
occur and be continuing.

 

-11-



--------------------------------------------------------------------------------

SECTION 2.04. Right To Cure Grantor’s Failure to Perform. Should Grantor fail in
the payment, performance or observance of any term, covenant or condition
required by this Deed of Trust or the Credit Agreement (with respect to the
Trust Property), Beneficiary may pay, perform or observe the same, and all
payments made or costs or expenses incurred by Beneficiary in connection
therewith shall be secured hereby and shall be, without demand, immediately
repaid by Grantor to Beneficiary with interest thereon at the Interest Rate.
Beneficiary shall be the judge using reasonable discretion of the necessity for
any such actions and of the amounts to be paid. Beneficiary and/or Trustee, to
the extent not prohibited by applicable law, are hereby empowered to enter and
to authorize others to enter upon the Premises or the Improvements or any part
thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without having any obligation to so perform or observe and
without thereby becoming liable to Grantor, to any person in possession holding
under Grantor or to any other person.

SECTION 2.05. Right to a Receiver. If an Event of Default shall occur and be
continuing, Beneficiary and/or Trustee, upon application to a court of competent
jurisdiction, to the extent not prohibited by applicable law, shall be entitled
as a matter of right to the appointment of a receiver to take possession of and
to operate the Trust Property and to collect and apply the Rents. The receiver
shall have all of the rights and powers permitted under the laws of the state
wherein the Trust Property is located. Grantor shall pay to Beneficiary, upon
demand of Beneficiary, all reasonable expenses, including reasonable receiver’s
fees, reasonable attorney’s fees and disbursements, costs and agent’s
compensation incurred pursuant to the provisions of this Section 2.05; and all
such expenses shall be secured by this Deed of Trust and shall be, without
demand, immediately repaid by Grantor to Beneficiary with interest thereon at
the Interest Rate.

SECTION 2.06. Foreclosure and Sale. (a) If an Event of Default shall occur and
be continuing, Beneficiary may elect to sell the Trust Property or any part of
the Trust Property by exercise of the power of foreclosure or of sale granted to
Beneficiary and Trustee by applicable law or this Deed of Trust. In such case,
Beneficiary and/or Trustee, as applicable, may commence a civil action to
foreclose this Deed of Trust, or proceed and sell the Trust Property to satisfy
any Obligation. Beneficiary and/or Trustee or an officer appointed by a judgment
of foreclosure to sell the Trust Property, may sell all or such parts of the
Trust Property as may be chosen by Beneficiary at the time and place of sale
fixed by it in a notice of sale, either as a whole or in separate lots, parcels
or items as Beneficiary shall deem expedient, and in such order as it may
determine, at public auction to the highest bidder. Beneficiary and/or Trustee
or an officer appointed by a judgment of foreclosure to sell the Trust Property
may postpone any foreclosure or other sale of all or any portion of the Trust
Property by public announcement at such time and place of sale, and from time to
time thereafter may postpone such sale by public announcement or subsequently
noticed sale. Without further notice unless otherwise required by applicable
law, Beneficiary and/or Trustee or an officer appointed to sell the Trust
Property may make such sale at the time fixed by the last postponement, or may,
in their discretion, give a new notice of sale. To the extent permitted by
applicable law, any person, including Grantor, Beneficiary or Trustee or any
designee or affiliate thereof, may purchase at such sale.

 

-12-



--------------------------------------------------------------------------------

(b) The Trust Property may be sold subject to unpaid taxes and Permitted
Encumbrances, and, after deducting all costs, fees and expenses of Beneficiary
and Trustee (including costs of evidence of title in connection with the sale),
Beneficiary or Trustee or an officer that makes any sale shall apply the
proceeds of sale in the manner set forth in Section 2.08.

(c) Any foreclosure or other sale of less than the whole of the Trust Property
or any defective or irregular sale made hereunder shall not exhaust the power of
foreclosure or of sale provided for herein; and subsequent sales may be made
hereunder until the Obligations have been satisfied, or the entirety of the
Trust Property has been sold.

(d) If an Event of Default shall occur and be continuing, Beneficiary or Trustee
may instead of, or in addition to, exercising the rights described in
Section 2.06(a) above and either with or without entry or taking possession as
herein permitted, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy (i) to specifically enforce payment of some or
all of the Obligations, or the performance of any term, covenant, condition or
agreement of this Deed of Trust or any other Loan Document or any other right,
or (ii) to pursue any other remedy available to Beneficiary or Trustee, all as
Beneficiary shall determine most effectual for such purposes.

SECTION 2.07. Other Remedies. (a) In case an Event of Default shall occur and be
continuing, Beneficiary may also exercise, to the extent not prohibited by law,
any or all of the remedies available to a secured party under the UCC.

(b) In connection with a sale of the Trust Property or any Personal Property and
the application of the proceeds of sale as provided in Section 2.08, Beneficiary
shall be entitled to enforce payment of and to receive up to the principal
amount of the Obligations, plus all other charges, payments and costs due under
this Deed of Trust, and to recover a deficiency judgment for any portion of the
aggregate principal amount of the Obligations remaining unpaid, with interest.

SECTION 2.08. Application of Sale Proceeds and Rents. Subject to the terms of
the Pari Passu Intercreditor Agreement, Beneficiary or Trustee shall promptly
apply the proceeds, moneys or balances of any collection or sale of the Trust
Property together with any Rents that may have been collected and any other sums
that then may be held by Beneficiary or Trustee under this Deed of Trust in the
manner contemplated in Section 5.02 of the U.S. Collateral Agreement.

SECTION 2.09. Grantor as Tenant Holding Over. If Grantor remains in possession
of any of the Trust Property after any foreclosure sale by Beneficiary or
Trustee, at Beneficiary’s election Grantor shall be deemed a tenant holding over
and shall forthwith surrender possession to the purchaser or purchasers at such
sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.

SECTION 2.10. Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws. Grantor waives, to the extent not prohibited by law, (i) the benefit of
all laws now existing or that hereafter may be enacted (x) providing for any
appraisement or valuation of any portion of the Trust Property and/or (y) in any
way extending the time for the enforcement

 

-13-



--------------------------------------------------------------------------------

or the collection of amounts due under any of the Obligations or creating or
extending a period of redemption from any sale made in collecting said debt or
any other amounts due Beneficiary, (ii) any right to at any time insist upon,
plead, claim or take the benefit or advantage of any law now or hereafter in
force providing for any homestead exemption, stay, statute of limitations,
extension or redemption, or sale of the Trust Property as separate tracts, units
or estates or as a single parcel in the event of foreclosure or notice of
deficiency, and (iii) all rights of redemption, valuation, appraisement, stay of
execution, notice of election to mature or declare due the whole of or each of
the obligations and marshaling in the event of foreclosure of this Deed of
Trust.

SECTION 2.11. Discontinuance of Proceedings. In case Beneficiary or Trustee
shall proceed to enforce any right, power or remedy under this Deed of Trust by
foreclosure, entry or otherwise, and such proceedings shall be discontinued or
abandoned for any reason, or shall be determined adversely to Beneficiary or
Trustee, as applicable, then and in every such case Grantor, Beneficiary and
Trustee shall be restored to their former positions and rights hereunder, and
all rights, powers and remedies of Beneficiary and Trustee shall continue as if
no such proceeding had been taken.

SECTION 2.12. Suits To Protect the Trust Property. Beneficiary and Trustee shall
have power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Trust Property by any acts that may be unlawful or in
violation of this Deed of Trust, (b) to preserve or protect their interest in
the Trust Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Beneficiary or Trustee
hereunder.

SECTION 2.13. Filing Proofs of Claim. In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting Grantor, Beneficiary or Trustee, to the extent permitted
by law, shall be entitled to file such proofs of claim and other documents as
may be necessary or advisable in order to have the claims of Beneficiary or
Trustee allowed in such proceedings for the Obligations secured by this Deed of
Trust at the date of the institution of such proceedings and for any interest
accrued, late charges and additional interest or other amounts due or that may
become due and payable hereunder after such date.

SECTION 2.14. Possession by Beneficiary and Trustee. Notwithstanding the
appointment of any receiver, liquidator or trustee of Grantor, any of its
property or the Trust Property, Beneficiary and Trustee shall be entitled, to
the extent not prohibited by law, to remain in possession and control of all
parts of the Trust Property now or hereafter granted under this Deed of Trust to
Beneficiary or Trustee in accordance with the terms hereof and applicable law.

SECTION 2.15. Waiver. (a) No delay or failure by Beneficiary or Trustee or any
other Secured Party to exercise any right, power or remedy accruing upon any
breach or Event of Default shall exhaust or impair any such right, power or
remedy or be construed to be a waiver of any such breach or Event of Default or
acquiescence therein; and every right, power

 

-14-



--------------------------------------------------------------------------------

and remedy given by this Deed of Trust to Beneficiary or Trustee may be
exercised from time to time and as often as may be deemed expedient by
Beneficiary. No consent or waiver by Beneficiary or Trustee to or of any breach
or Event of Default by Grantor in the performance of the Obligations shall be
deemed or construed to be a consent or waiver to or of any other breach or Event
of Default in the performance of the same or of any other obligations by Grantor
hereunder. No failure on the part of Beneficiary or Trustee to complain of any
act or failure to act or to declare an Event of Default, irrespective of how
long such failure continues, shall constitute a waiver by Beneficiary or Trustee
of their rights hereunder or impair any rights, powers or remedies consequent on
any future Event of Default by Grantor.

(b) Even if Beneficiary (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the Loan Documents, (iv) releases a part of
the Trust Property from this Deed of Trust, (v) agrees to change some of the
terms, covenants, conditions or agreements of any of the Loan Documents,
(vi) consents to the filing of a map, plat or replat affecting the Premises,
(vii) consents to the granting of an easement or other right affecting the
Premises or (viii) makes or consents to an agreement subordinating the lien of
this Deed of Trust on the Trust Property; no such act or omission shall preclude
Beneficiary or Trustee from exercising any other right, power or privilege
herein granted or intended to be granted in the event of any breach or Event of
Default then made or of any subsequent default; nor, except as otherwise
expressly provided in an instrument executed by Beneficiary, shall this Deed of
Trust be altered thereby. In the event of the sale or transfer by operation of
law or otherwise of all or part of the Trust Property, Beneficiary or Trustee
are hereby authorized and empowered to deal with any vendee or transferee with
reference to the Trust Property secured hereby, or with reference to any of the
terms, covenants, conditions or agreements hereof, as fully and to the same
extent as it might deal with the original parties hereto and without in any way
releasing or discharging any liabilities, obligations or undertakings.

SECTION 2.16. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS DEED OF TRUST OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 2.16.

SECTION 2.17. Remedies Cumulative. No right, power or remedy conferred upon or
reserved to Beneficiary or Trustee by this Deed of Trust is intended to be
exclusive of any other right, power or remedy, and each and every such right,
power and remedy shall be

 

-15-



--------------------------------------------------------------------------------

cumulative and concurrent and in addition to any other right, power and remedy
given hereunder or now or hereafter existing at law or in equity or by statute.

ARTICLE III

Miscellaneous

SECTION 3.01. Partial Invalidity. In the event any one or more of the provisions
contained in this Deed of Trust shall for any reason be held to be invalid,
illegal or unenforceable in any respect, such validity, illegality or
unenforceability shall, at the option of Beneficiary, not affect any other
provision of this Deed of Trust, and this Deed of Trust shall be construed as if
such invalid, illegal or unenforceable provision had never been contained herein
or therein.

SECTION 3.02. Notices. All notices and communications hereunder shall be in
writing and given to Grantor in accordance with the terms of Section 7.01 of the
U.S. Collateral Agreement at the address set forth on the first page of this
Deed of Trust and to the Beneficiary as provided in the Credit Agreement.

SECTION 3.03. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Grantor and the successors and assigns of Beneficiary.

SECTION 3.04. Satisfaction and Cancellation. (a) The conveyance to Trustee and
Beneficiary of the Trust Property as security created and consummated by this
Deed of Trust shall be null and void when all the Loan Document Obligations have
been indefeasibly paid in full in cash and the Lenders have no further
commitment to lend under the Credit Agreement, the Revolving L/C Exposure has
been reduced to zero and each Issuing Bank has no further obligations to issue
Letters of Credit under the Credit Agreement.

(b) Upon a sale or other transfer by Grantor of all or any portion of the Trust
Property that is permitted by the Credit Agreement to any person that is not a
Loan Party, or upon the effectiveness of any written consent to the release of
the lien granted hereby in any portion of the Trust Property pursuant to
Section 9.08 of the Credit Agreement, the lien of this Deed of Trust shall be
automatically released from the applicable portion of the Trust Property.
Grantor shall give the Beneficiary and Trustee reasonable written notice of any
sale or financing of the Trust Property prior to the closing of such sale or
financing.

(c) In connection with any termination or release pursuant to paragraphs (a) or
(b), Beneficiary or Trustee shall execute and deliver to Grantor, at Grantor’s
expense, all documents that Grantor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 3.04 shall be without recourse or warranty by the Beneficiary.

SECTION 3.05. Definitions. As used in this Deed of Trust, the singular shall
include the plural as the context requires and the following words and phrases
shall have the

 

-16-



--------------------------------------------------------------------------------

following meanings: (a) “including” shall mean “including but not limited to”;
(b) “provisions” shall mean “provisions, terms, covenants and/or conditions”;
(c) “lien” shall mean “lien, charge, encumbrance, security interest, mortgage or
deed of trust”; (d) “obligation” shall mean “obligation, duty, covenant and/or
condition”; and (e) “any of the Trust Property” shall mean “the Trust Property
or any part thereof or interest therein”. Any act that Beneficiary is permitted
to perform hereunder may be performed at any time and from time to time by
Beneficiary or any person or entity designated by Beneficiary. Any act that is
prohibited to Grantor hereunder is also prohibited to all lessees of any of the
Trust Property. Each appointment of Beneficiary and Trustee as attorneys-in-fact
for Grantor under the Deed of Trust is irrevocable, with power of substitution
and coupled with an interest. Subject to the applicable provisions hereof,
Beneficiary has the right to refuse to grant its consent, approval or acceptance
or to indicate its satisfaction, in its sole discretion, whenever such consent,
approval, acceptance or satisfaction is required hereunder.

SECTION 3.06. Multisite Real Estate Transaction. Grantor acknowledges that this
Deed of Trust is one of a number of Other Mortgages and Security Documents that
secure the Obligations. Grantor agrees that the lien of this Deed of Trust shall
be absolute and unconditional and shall not in any manner be affected or
impaired by any acts or omissions whatsoever of Beneficiary or Trustee, and
without limiting the generality of the foregoing, the lien hereof shall not be
impaired by any acceptance by the Beneficiary of any security for or guarantees
of any of the Obligations hereby secured, or by any failure, neglect or omission
on the part of Beneficiary to realize upon or protect any Obligation or
indebtedness hereby secured or any collateral security therefor including the
Other Mortgages and other Security Documents. The lien hereof shall not in any
manner be impaired or affected by any release (except as to the property
released), sale, pledge, surrender, compromise, settlement, renewal, extension,
indulgence, alteration, changing, modification or disposition of any of the
Obligations secured or of any of the collateral security therefor, including the
Other Mortgages and other Security Documents or of any guarantee thereof, and
Beneficiary or Trustee may at Beneficiary’s discretion foreclose, exercise any
power of sale, or exercise any other remedy available to it under any or all of
the Other Mortgages and other Security Documents without first exercising or
enforcing any of its rights and remedies hereunder. Such exercise of
Beneficiary’s or Trustee’s rights and remedies under any or all of the Other
Mortgages and other Security Documents shall not in any manner impair the
indebtedness hereby secured or the lien of this Deed of Trust and any exercise
of the rights or remedies of Beneficiary or Trustee hereunder shall not impair
the lien of any of the Other Mortgages and other Security Documents or any of
Beneficiary’s or Trustee’s rights and remedies thereunder. Grantor specifically
consents and agrees that Beneficiary or Trustee may exercise their rights and
remedies hereunder and under the Other Mortgages and other Security Documents
separately or concurrently and in any order that Beneficiary may deem
appropriate and waives any rights of subrogation.

SECTION 3.07. No Oral Modification. This Deed of Trust may not be changed or
terminated orally. Any agreement made by Grantor and Beneficiary after the date
of this Deed of Trust relating to this Deed of Trust shall be superior to the
rights of the holder of any intervening or subordinate Deed of Trust, lien or
encumbrance.

SECTION 3.08. Last Dollars Secured. If and to the extent this Deed of Trust
secures only a portion of the Indebtedness owing or which may become owing by
the

 

-17-



--------------------------------------------------------------------------------

Borrowers, the parties agree that any payments or repayments of such
Indebtedness by the Borrowers shall be deemed to be applied first to the portion
of the Indebtedness that is not secured hereby, it being the parties’ intent
that the portion of the Indebtedness last remaining unpaid shall be secured
thereby.

SECTION 3.09. Particular Provisions

This Deed of Trust is subject to the following provisions relating to the
particular laws of the state wherein the Premises are located:

SECTION 3.10. Applicable Law; Certain Particular Provisions. This Deed of Trust
shall be governed by and construed in accordance with the internal law of the
state where the Trust Property is located, except that Grantor expressly
acknowledges that by their terms, the Credit Agreement and other Loan Documents
shall be governed by the internal law of the State of New York, without regard
to principles of conflict of law. Grantor and Beneficiary agree to submit to
jurisdiction and the laying of venue for any suit on this Deed of Trust in the
state where the Trust Property is located. The terms and provisions set forth in
Appendix A attached hereto are hereby incorporated by reference as though fully
set forth herein. In the event of any conflict between the terms and provisions
contained in the body of this Deed of Trust and the terms and provisions set
forth in Appendix A, the terms and provisions set forth in Appendix A shall
govern and control.

SECTION 3.11. Trustee’s Powers and Liabilities. (a) Trustee, by acceptance
hereof, covenants faithfully to perform and fulfill the trusts herein created,
being liable, however, only for gross negligence, bad faith or willful
misconduct, and hereby waives any statutory fee and agrees to accept reasonable
compensation, in lieu thereof, for any services rendered by it in accordance
with the terms hereof. All authorities, powers and discretions given in this
Deed of Trust to Trustee and/or Beneficiary may be exercised by either, without
the other, with the same effect as if exercised jointly.

(b) Trustee may resign at any time upon giving thirty (30) days’ notice in
writing to Grantor and to Beneficiary.

(c) Beneficiary may remove Trustee at any time or from time to time and select a
successor trustee. In the event of the death, removal, resignation, refusal to
act, inability to act or absence of Trustee from the state in which the Premises
are located, or in its sole discretion for any reason whatsoever, Beneficiary
may, upon notice to the Grantor and without specifying the reason therefor and
without applying to any court, select and appoint a successor trustee, and all
powers, rights, duties and authority of the former trustee, as aforesaid, shall
thereupon become vested in such successor. Such substitute trustee shall not be
required to give bond for the faithful performance of his duties unless required
by Beneficiary. Such substitute trustee shall be appointed by written instrument
duly recorded in the county where the Land is located. Grantor hereby ratifies
and confirms any and all acts that the herein named Trustee, or his successor or
successors in this trust, shall do lawfully by virtue hereof. Grantor hereby
agrees, on behalf of itself and its heirs, executors, administrators and
assigns, that the recitals contained in any deed

 

-18-



--------------------------------------------------------------------------------

or deeds executed in due form by any Trustee or substitute trustee, acting under
the provisions of this instrument, shall be prima facie evidence of the facts
recited, and that it shall not be necessary to prove in any court, otherwise
than by such recitals, the existence of the facts essential to authorize the
execution and delivery of such deed or deeds and the passing of title thereby.

(d) Trustee shall not be required to see that this Deed of Trust is recorded,
nor liable for its validity or its priority as a first deed of trust, or
otherwise, nor shall Trustee be answerable or responsible for performance or
observance of the covenants and agreements imposed upon Grantor or Beneficiary
by this Deed of Trust or any other agreement. Trustee, as well as Beneficiary,
shall have authority in their respective discretion to employ agents and
attorneys in the execution of this trust and to protect the interest of the
Beneficiary hereunder, and to the fullest extent permitted by law they shall be
compensated and all expenses relating to the employment of such agents and/or
attorneys, including expenses of litigation, shall be paid out of the proceeds
of the sale of the Trust Property conveyed hereby should a sale be had, but if
no such sale be had, all sums so paid out shall be recoverable to the fullest
extent permitted by law by all remedies at law or in equity.

SECTION 3.12. Subject to Pari Passu Intercreditor Agreement.

Notwithstanding anything herein to the contrary until the Discharge of 2003
Obligations (as defined in the Pari Passu Intercreditor Agreement), (i) the Lien
and security interest granted to the Beneficiary pursuant to this Deed of Trust
are expressly subject to the Pan Passu Intercreditor Agreement and (ii) the
exercise of any right or remedy by the Beneficiary hereunder with respect to the
Lien and security interest granted to the Beneficiary pursuant to this Deed of
Trust is subject to the limitations and provisions of the Pari Passu
Intercreditor Agreement. In the event of any conflict between the terms of the
Pari Passu Intercreditor Agreement and the terms of this Agreement, as they
apply to the Lien and security interest granted to the Beneficiary pursuant to
the terms of this Agreement, the terms of the Pari Passu Intercreditor Agreement
shall govern.

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Deed of Trust has been duly executed and delivered to
Beneficiary by Grantor on the date of the acknowledgment attached hereto.

 

[NAME OF GRANTOR], a [            ] [corporation], By:       Name:   Title:

 

Attest: By:       Name:   Title: [Corporate Seal]

 

-20-



--------------------------------------------------------------------------------

[ADD LOCAL FORM OF ACKNOWLEDGMENT]

 

-21-



--------------------------------------------------------------------------------

Exhibit B

to Mortgage

Description of the Land

 

-22-



--------------------------------------------------------------------------------

Exhibit B

to Mortgage

Each of the liens and other encumbrances excepted as being prior to the Lien
hereof as set forth in Schedule B to the marked Pro Forma Policy issued by
[Title Insurance Company], dated as of the date hereof and delivered to
Collateral Agent on the date hereof, bearing [Title Insurance Company] reference
number [Title Number] relating to the real property described in Schedule A
attached hereto.

 

-23-



--------------------------------------------------------------------------------

Exhibit B

to Mortgage

Appendix A

to Mortgage

Local Law Provisions

 

-24-



--------------------------------------------------------------------------------

EXHIBIT E

U.S. GUARANTEE AND COLLATERAL AGREEMENT

dated and effective as of

May 13, 2009,

among

NALCO HOLDINGS LLC,

NALCO COMPANY,

each Domestic Subsidiary of Holdings

identified herein,

and

BANK OF AMERICA, N.A.,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I.        Definitions   

SECTION 1.01.

   Credit Agreement      1   

SECTION 1.02.

   Other Defined Terms      1    ARTICLE II.    Guarantee   

SECTION 2.01.

   Guarantee      5   

SECTION 2.02.

   Guarantee of Payment      5   

SECTION 2.03.

   No Limitations, Etc.      5   

SECTION 2.04.

   Reinstatement      8   

SECTION 2.05.

   Agreement To Pay; Subrogation      8   

SECTION 2.06.

   Information      8   

SECTION 2.07.

   Maximum Liability      8    ARTICLE III.    Pledge of Securities   

SECTION 3.01.

   Pledge      9   

SECTION 3.02.

   Delivery of the Pledged Collateral      10   

SECTION 3.03.

   Representations, Warranties and Covenants      10   

SECTION 3.04.

   Certification of Limited Liability Company and Limited Partnership Interests
     12   

SECTION 3.05.

   Registration in Nominee Name; Denominations      12   

SECTION 3.06.

   Voting Rights; Dividends and Interest, etc.      12   

 

-i-



--------------------------------------------------------------------------------

Exhibit B

to Mortgage

 

ARTICLE IV.        Security Interests in Personal Property   

SECTION 4.01.

   Security Interest      14   

SECTION 4.02.

   Representations and Warranties      16   

SECTION 4.03.

   Covenants      18   

SECTION 4.04.

   Other Actions      20   

SECTION 4.05.

   Covenants Regarding Patent, Trademark and Copyright Collateral      22   
ARTICLE V.    Remedies   

SECTION 5.01.

   Remedies Upon Default      23   

SECTION 5.02.

   Application of Proceeds      25   

SECTION 5.03.

   Grant of License to Use Intellectual Property      26   

SECTION 5.04.

   Securities Act, etc.      26   

SECTION 5.05.

   Registration, etc.      27    ARTICLE VI.    Indemnity, Subrogation and
Subordination   

SECTION 6.01.

   Indemnity and Subrogation      28   

SECTION 6.02.

   Contribution and Subrogation      28   

SECTION 6.03.

   Subordination      28    ARTICLE VII.    Miscellaneous   

SECTION 7.01.

   Notices      29   

SECTION 7.02.

   Security Interest Absolute      29   

SECTION 7.03.

   [Reserved]      29   

 

-ii-



--------------------------------------------------------------------------------

Exhibit B

to Mortgage

 

SECTION 7.04.

   Binding Effect; Several Agreement      29   

SECTION 7.05.

   Successors and Assigns      30   

SECTION 7.06.

   Collateral Agent’s Fees and Expenses; Indemnification      30   

SECTION 7.07.

   Collateral Agent Appointed Attorney-in-Fact      31   

SECTION 7.08.

   GOVERNING LAW      31   

SECTION 7.09.

   Waivers; Amendment      31   

SECTION 7.10.

   WAIVER OF JURY TRIAL      32   

SECTION 7.11.

   Severability      32   

SECTION 7.12.

   Counterparts      33   

SECTION 7.13.

   Headings      33   

SECTION 7.14.

   Jurisdiction; Consent to Service of Process      33   

SECTION 7.15.

   Termination or Release      33   

SECTION 7.16.

   Additional Subsidiaries      34   

SECTION 7.17.

   Right of Set-off      34   

SECTION 7.18.

   Subject to Pari Passu Intercreditor Agreement      35   

Schedules

 

Schedule I

   Subsidiary Parties

Schedule II

   Capital Stock; Debt Securities

Schedule III

   Intellectual Property

Exhibits

 

Exhibit I

   Form of Supplement to the U.S. Guarantee and Collateral Agreement

Exhibit II

   Form of U.S. Perfection Certificate

 

-iii-



--------------------------------------------------------------------------------

U.S. GUARANTEE AND COLLATERAL AGREEMENT dated and effective as of May 13, 2009
(this “Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability
company (“Holdings”), NALCO COMPANY, a Delaware corporation (the “U.S.
Borrower”), each Domestic Subsidiary of Holdings identified herein (each, a
“Subsidiary Party”) and BANK OF AMERICA, N.A., as Collateral Agent (in such
capacity and together with any successor Collateral Agent, the “Collateral
Agent”) for the Secured Parties (as defined below).

Reference is made to the Credit Agreement dated as of May 13, 2009 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, U.S. Borrower, the Foreign Subsidiary Borrowers
from time to time party thereto (the “Foreign Subsidiary Borrowers” and
collectively with the U.S. Borrower, the “Borrowers”), the LENDERS party thereto
from time to time, BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and as Collateral Agent for the Lenders,
BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC. and HSBC
SECURITIES (USA) INC., joint book managers (in such capacity, the “Joint Lead
Arrangers”).

The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement.

Holdings and each Subsidiary Party are affiliates of the Borrowers, will derive
substantial benefits from the extension of credit to the Borrowers pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:

II. Definitions

A. Credit Agreement.

1. Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement. All terms
defined in the New York UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein. The term “instrument” shall have
the meaning specified in Article 9 of the New York UCC.

2. The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

B. Other Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:



--------------------------------------------------------------------------------

“Account Debtor” means any person who is or who may become obligated to any
Guarantor under, with respect to or on account of an Account.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Control Agreement” means a securities account control agreement or commodity
account control agreement, as applicable, in form and substance reasonably
satisfactory to the Collateral Agent.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Guarantor or that any Guarantor otherwise has the right to license, or
granting any right to any Guarantor under any Copyright now or hereafter owned
by any third party, and all rights of any Guarantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Guarantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; and (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including those listed on
Schedule III.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Excluded Assets” has the meaning assigned to such term in Section 4.01(a) of
this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Guarantor of every kind and nature (other
than Accounts) now owned or hereafter acquired by any Guarantor, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, Swap
Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Guarantor to secure payment by an Account Debtor of any of the Accounts.

“Guarantors” means Holdings, the U.S. Borrower, and the Subsidiary Parties.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Guarantor, including
inventions, designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright
Licenses, Trademark Licenses,

 

-2-



--------------------------------------------------------------------------------

trade secrets, domain names, confidential or proprietary technical and business
information, know-how, show-how or other data or information and all related
documentation.

“Loan Document Obligations” means (a) the due and punctual payment by each
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to such Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by such Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral and
(iii) all other monetary obligations of such Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual payment and performance of all other obligations of each Borrower under
or pursuant to the Credit Agreement and each of the other Loan Documents and
(c) the due and punctual payment and performance of all the obligations of each
other Loan Party under or pursuant to this Agreement and each of the other Loan
Documents.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) the Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party or Foreign
Subsidiary under each Swap Agreement that (i) is in effect on the Closing Date
with a counterparty that is a Lender or an Affiliate of a Lender as of the
Closing Date or (ii) is entered into after the Closing Date with any
counterparty that is a Lender or an Affiliate of a Lender at the time such Swap
Agreement is entered into, (c)(i) the due and punctual payment and performance
of all obligations of Foreign Subsidiaries under Indebtedness incurred pursuant
to committed and uncommitted working capital facilities (to the extent such
Indebtedness is permitted under Section 6.01(a) of the Credit Agreement and is
identified as ordinary working capital Indebtedness on Schedule 6.01 of the
Credit Agreement that will be secured by a Lien on the Collateral or is
Permitted Refinancing Indebtedness of any such identified Indebtedness that is
incurred for working capital purposes in the ordinary course of business on
ordinary business terms) that is with a counterparty that is a Lender or an
Affiliate of a Lender as of the Closing Date and (ii) the due and punctual
payment and performance of all obligations of Foreign Subsidiaries in respect
of Indebtedness (to the extent such Indebtedness is permitted to be incurred
under Section 6.01(k) of the Credit Agreement and is identified as Indebtedness
on Schedule 6.01(k) of the Credit Agreement (as modified from time to time) that
will be secured by a Lien on the Collateral) that is with a counterparty that is
a Lender or an Affiliate of a Lender at the time of borrowing and (d) the due
and punctual payment and performance of all obligations of U.S. Borrower and any
of its subsidiaries in respect of cash

 

-3-



--------------------------------------------------------------------------------

management services owed to a Lender or any of its Affiliates (including
treasury, depository, overdraft, credit or debit card, electronic funds transfer
and other cash management arrangements).

“Pari Passu Intercreditor Agreement” means the Pari Passu Intercreditor
Agreement to be executed by the Existing Agent and the Collateral Agent.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
by a Patent, now or hereafter owned by any Guarantor or that any Guarantor
otherwise has the right to license or granting to any Guarantor any right to
make, use or sell any invention covered by a Patent, now or hereafter owned by
any third party.

“Patents” means all of the following now owned or hereafter acquired by any
Guarantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, and all applications for letters patent of the United
States or the equivalent thereof in any other country, including those listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” shall mean each Guarantor.

“Secured Parties” means (a) the Lenders (and any Affiliate of a Lender to which
any obligation referred to in clause (d) of the definition of the term
“Obligations” is owed), (b) the Administrative Agent, (c) each Issuing Bank,
(d) each counterparty to any Swap Agreement entered into with a Loan Party or a
Foreign Subsidiary the obligations under which constitute Obligations, (e) each
counterparty to any local working capital indebtedness of a Foreign Subsidiary
the obligations under which constitute Obligations pursuant to clause (c) or
clause (d) of the definition of such term, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (g) the successors and permitted assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

-4-



--------------------------------------------------------------------------------

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Guarantor or that any Guarantor otherwise has the right to license,
or granting to any Guarantor any right to use any Trademark now or hereafter
owned by any third party.

“Trademarks” means all of the following now owned or hereafter acquired by any
Guarantor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof, and all
renewals thereof, including those listed on Schedule III and (b) all goodwill
associated therewith or symbolized thereby.

“U.S. Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer of the U.S.
Borrower and the chief legal officer of the U.S. Borrower.

III. Guarantee

A. Guarantee. Each Guarantor irrevocably, absolutely and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations (whether at the stated maturity, by acceleration or
otherwise). Each Guarantor further agrees that the Obligations may be extended
or renewed, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its guarantee notwithstanding any extension
or renewal of any Obligation. Each Guarantor waives presentment to, demand of
payment from and protest to any Borrower or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

B. Guarantee of Payment. Each Guarantor further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Collateral Agent or
any other Secured Party to any security held for the payment of the Obligations
or to any balance of any deposit account or credit on the books of the
Collateral Agent or any other Secured Party in favor of any Borrower or any
other person.

C. No Limitations, Etc.

 

-5-



--------------------------------------------------------------------------------

1. Except for termination of a Guarantor’s obligations hereunder as expressly
provided for in Section 7.15, the obligations of each Guarantor hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by:

(a) the failure of the Administrative Agent, the Collateral Agent or any other
Secured Party to assert any claim or demand or to exercise or enforce any right
or remedy under the provisions of any Loan Document or otherwise;

(b) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Agreement;

(c) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the Collateral
Agent or any other Secured Party for the Obligations;

(d) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;

(e) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations),

(f) any illegality, lack of validity or enforceability of any Obligation,

(g) any change in the corporate existence, structure or ownership of any
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower or any Guarantor or their respective assets or
any resulting release or discharge of any Obligation,

(h) the existence of any claim, set-off or other rights that a Guarantor may
have at any time against any Borrower, any other Guarantor, the Collateral
Agent, any Lender or any other corporation or person, whether in connection
herewith or any unrelated transactions, provided that nothing herein will
prevent the assertion of any such claim by separate suit or compulsory
counterclaim,

(i) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any Obligation or the Collateral Agent’s rights with
respect thereto, including, without limitation:

 

-6-



--------------------------------------------------------------------------------

(A) the application of any such law, regulation, decree or order, including any
prior approval, which would prevent the exchange of a foreign currency for
Dollars or the remittance of funds outside of such jurisdiction or the
unavailability of Dollars in any legal exchange market in such jurisdiction in
accordance with normal commercial practice; or

(B) a declaration of banking moratorium or any suspension of payments by banks
in such jurisdiction or the imposition by such jurisdiction or any governmental
authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction; or

(C) any expropriation, confiscation, nationalization or requisition by such
country or any governmental authority that directly or indirectly deprives any
Borrower of any assets or their use, or of the ability to operate its business
or a material part thereof; or

(D) any war (whether or not declared), insurrection, revolution, hostile act,
civil strife or similar events occurring in such jurisdiction which has the same
effect as the events described in clause (A), (B) or (C) above (in each of the
cases contemplated in clauses (A) through (C) above, to the extent occurring or
existing on or at any time after the date of this Guaranty),

(j) and any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, any Borrower or any Guarantor or any other guarantor or
surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

Without limiting the generality of the foregoing, with respect to any
Obligations that, in accordance with the express terms of any agreement pursuant
to which such Obligations were created, were denominated in Dollars or any
currency other than the currency of the jurisdiction where a Borrower is
principally located, each Guarantor guarantees that it shall pay the Collateral
Agent strictly in accordance with the express terms of such agreement, including
in the amounts and in the currency expressly agreed to thereunder, irrespective
of and without giving effect to any laws of the jurisdiction where a Borrower is
principally located in effect from time to time, or any order, decree or
regulation in the jurisdiction where a Borrower is principally located.

2. To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or

 

-7-



--------------------------------------------------------------------------------

the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any Borrower or any other Loan
Party, other than the indefeasible payment in full in cash of all the
Obligations. The Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any Borrower or any other Loan Party or exercise any other
right or remedy available to them against any Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense it may now or hereafter have arising out of any
such election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any Borrower or any other Loan Party, as the
case may be, or any security.

D. Reinstatement. Each Guarantor agrees that its guarantee hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by the Administrative Agent or any other Secured Party upon the
bankruptcy or reorganization of any Borrower, any other Loan Party or otherwise.

E. Agreement To Pay; Subrogation. In furtherance of the foregoing and not in
limitation of any other right that the Collateral Agent or any other Secured
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of any Borrower or any other Loan Party to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Collateral Agent for distribution to the
applicable Secured Parties in cash the amount of such unpaid Obligation. Upon
payment by any Guarantor of any sums to the Collateral Agent as provided above,
all rights of such Guarantor against such Borrower, or other Loan Party or any
other Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VII.

F. Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of the financial condition and assets of each Borrower and each
other Loan Party, and of all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the
Collateral Agent or the other Secured Parties will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

G. Maximum Liability.

 

-8-



--------------------------------------------------------------------------------

Anything herein or in any other Loan Document to the contrary notwithstanding,
the maximum liability of each Guarantor (other than Holdings and the U.S.
Borrower) hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable federal
and state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 6.02).

IV. Pledge of Securities

A. Pledge. As security for the payment or performance, as the case may be, in
full of the Obligations, each Pledgor hereby assigns and pledges to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, a security interest in
all of such Pledgor’s right, title and interest in, to and under (a) the Equity
Interests owned by it (which shall be listed on Schedule II) and any other
Equity Interests obtained in the future by such Guarantor and any certificates
representing all such Equity Interests (the “Pledged Stock”); provided that the
Pledged Stock shall not include (i) more than 65% of the issued and outstanding
voting Equity Interests of any Foreign Subsidiary, (ii) to the extent applicable
law requires that a Subsidiary of such Guarantor issue directors’ qualifying
shares, such shares or nominee or other similar shares, (iii) any Equity
Interests with respect to which the Collateral and Guarantee Requirement or the
other paragraphs of Section 5.10 of the Credit Agreement need not be satisfied
by reason of Section 5.10(g) of the Credit Agreement, (iv) any Equity Interests
of a Subsidiary to the extent that, as of the Closing Date, and for so long as,
such a pledge of such Equity Interests would violate a contractual obligation
binding on such Equity Interests, (v) any Equity Interests of a Subsidiary of a
Guarantor acquired after the Closing Date if, and to the extent that, and for so
long as, (A) a pledge of such Equity Interests would violate applicable law or
any contractual obligation binding upon such Subsidiary and (B) such law or
obligation existed at the time of the acquisition thereof and was not created or
made binding upon such Subsidiary in contemplation of or in connection with the
acquisition of such Subsidiary (provided that the foregoing clause (B) shall not
apply in the case of a joint venture, including a joint venture that is a
Subsidiary) or (vi) any Equity Interests of a person that is not directly or
indirectly a Subsidiary; (b)(i) the debt securities listed opposite the name of
such Pledgor on Schedule II, (ii) any debt securities in the future issued to
such Pledgor and (iii) the promissory notes and any other instruments, if any,
evidencing such debt securities (the “Pledged Debt Securities”); (c) subject to
Section 3.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of, the securities referred to in
clauses (a) and (b) above; (d) subject to Section 3.06, all rights and
privileges of such Pledgor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above; and (e) all proceeds of any of
the foregoing (the items referred to in clauses (a) through (e) above being
collectively referred to as the “Pledged Collateral”).

 

-9-



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

B. Delivery of the Pledged Collateral.

1. Each Pledgor agrees promptly to deliver or cause to be delivered to the
Collateral Agent, for the ratable benefit of the Secured Parties, any and all
Pledged Securities to the extent such Pledged Securities, in the case of
promissory notes or other instruments evidencing Indebtedness, are required to
be delivered pursuant to paragraph (b) of this Section 3.02.

2. Each Pledgor will cause any Indebtedness for borrowed money having an
aggregate principal amount that has a Dollar Equivalent in excess of $10,000,000
(other than intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management operations of Holdings and the
Subsidiaries) owed to such Pledgor by any person to be evidenced by a duly
executed promissory note that is pledged and delivered to the Collateral Agent,
for the ratable benefit of the Secured Parties, pursuant to the terms hereof. To
the extent any such promissory note is a demand note, each Pledgor party thereto
agrees, if requested by the Collateral Agent, to immediately demand payment
thereunder upon an Event of Default specified under Section 7.01(b), (c), (f),
(h) or (i) of the Credit Agreement.

3. Upon delivery to the Collateral Agent, (i) any Pledged Securities required to
be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 3.02 shall be accompanied by stock powers or note powers, as applicable,
duly executed in blank or other instruments of transfer reasonably satisfactory
to the Collateral Agent and by such other instruments and documents as the
Collateral Agent may reasonably request and (ii) all other property composing
part of the Pledged Collateral delivered pursuant to the terms of this Agreement
shall be accompanied to the extent necessary to perfect the security interest in
or allow realization on the Pledged Collateral by proper instruments of
assignment duly executed by the applicable Pledgor and such other instruments or
documents (including issuer acknowledgments in respect of uncertificated
securities) as the Collateral Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be attached hereto as Schedule II and made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities. Each schedule so delivered
shall supplement any prior schedules so delivered.

C. Representations, Warranties and Covenants. The Pledgors, jointly and
severally, represent, warrant and covenant to and with the Collateral Agent, for
the ratable benefit of the Secured Parties, that:

1. Schedule II correctly sets forth the percentage of the issued and outstanding
shares of each class of the Equity Interests of the issuer thereof represented

 

-10-



--------------------------------------------------------------------------------

by such Pledged Stock and includes all Equity Interests, debt securities and
promissory notes or instruments evidencing Indebtedness required to be pledged
hereunder in order to satisfy the Collateral and Guarantee Requirement;

2. the Pledged Stock and Pledged Debt Securities (solely with respect to Pledged
Debt Securities issued by a person that is not a Subsidiary of Holdings or an
Affiliate of any such subsidiary, to the best of each Pledgor’s knowledge) have
been duly and validly authorized and issued by the issuers thereof and (i) in
the case of Pledged Stock, are fully paid and nonassessable and (ii) in the case
of Pledged Debt Securities (solely with respect to Pledged Debt Securities
issued by a person that is not a Subsidiary of Holdings or an Affiliate of any
such subsidiary, to the best of each Pledgor’s knowledge) are legal, valid and
binding obligations of the issuers thereof;

3. except for the security interests granted hereunder, each Pledgor (i) is and,
subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Pledgor, (ii) holds the
same free and clear of all Liens, other than Liens permitted under Section 6.02
of the Credit Agreement (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than pursuant to a transaction permitted by
the Credit Agreement and other than Liens permitted under Section 6.02 of the
Credit Agreement and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will defend its title or interest
hereto or therein against any and all Liens (other than Liens permitted under
Section 6.02 of the Credit Agreement), however arising, of all persons;

4. except for restrictions and limitations imposed by the Loan Documents, the
Pari Passu Intercreditor Agreement or securities laws generally or otherwise
permitted to exist pursuant to the terms of the Credit Agreement, the Pledged
Collateral is and will continue to be freely transferable and assignable, and
none of the Pledged Collateral is or will be subject to any option, right of
first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder;

5. each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

6. no consent or approval of any Governmental Authority, any securities exchange
or any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

7. by virtue of the execution and delivery by the Pledgors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent, for the
ratable benefit of the Secured Parties, in accordance with this Agreement, the
Collateral Agent will obtain, for the ratable benefit of the Secured Parties, a
legal, valid and perfected first

 

-11-



--------------------------------------------------------------------------------

priority lien upon and security interest in such Pledged Securities as security
for the payment and performance of the Obligations; and

8. the pledge effected hereby is effective to vest in the Collateral Agent, for
the ratable benefit of the Secured Parties, the rights of the Collateral Agent
in the Pledged Collateral as set forth herein.

D. Certification of Limited Liability Company and Limited Partnership Interests.
Each interest in any limited liability company or limited partnership controlled
by any Guarantor and pledged hereunder shall be represented by a certificate,
shall be a “security” within the meaning of Article 8 of the New York UCC and
shall be governed by Article 8 of the New York UCC; provided, however, that any
limited liability company or limited partnership that, in either case, is a
Wholly Owned Subsidiary formed or acquired after the Closing Date, the U.S.
Borrower shall cause such interests to be represented by a certificate, to be a
“security” within the meaning of Article 8 of the New York UCC and to be
governed by Article 8 of the New York UCC, in each case not later than 20
Business Days after the date of formation or acquisition thereof, as applicable.

E. Registration in Nominee Name; Denominations. The Collateral Agent, on behalf
of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Pledgor, endorsed or assigned in blank or in favor of the Collateral Agent or,
if an Event of Default shall have occurred and be continuing, in its own name as
pledgee or the name of its nominee (as pledgee or as sub-agent). Each Pledgor
will promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor. If an Event of Default shall have occurred and be
continuing, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement. Each
Pledgor shall use its commercially reasonable efforts to cause any Loan Party
that is not a party to this Agreement to comply with a request by the Collateral
Agent, pursuant to this Section 3.05, to exchange certificates representing
Pledged Securities of such Loan Party for certificates of smaller or larger
denominations.

F. Voting Rights; Dividends and Interest, etc.

1. Unless and until an Event of Default shall have occurred and be continuing:

(a) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised

 

-12-



--------------------------------------------------------------------------------

in any manner that could materially and adversely affect the rights inuring to a
holder of any Pledged Securities, the rights and remedies of any of the
Collateral Agent or the other Secured Parties under this Agreement, the Credit
Agreement, any other Loan Document or the ability of the Secured Parties to
exercise the same.

(b) The Collateral Agent shall promptly execute and deliver to each Pledgor, or
cause to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(c) Each Pledgor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents, and applicable laws; provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Securities, whether resulting from a subdivision, combination
or reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Pledgor, shall not be commingled by such Pledgor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent, for the ratble benefit of the
Secured Parties, and shall be forthwith delivered to the Collateral Agent, for
the ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent).

2. Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the relevant Pledgors of the Collateral
Agent’s intention to exercise its rights hereunder, all rights of any Pledgor to
dividends, interest, principal or other distributions that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.06 shall
cease, and all such rights shall thereupon become vested, for the ratable
benefit of the Secured Parties, in the Collateral Agent which shall have the
sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Pledgor contrary to the provisions of
this Section 3.06 shall not be commingled by such Pledgor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent, for the ratable benefit of the
Secured Parties, and shall be forthwith delivered to the Collateral Agent, for
the ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent). Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 5.02. After all Events of Default have been

 

-13-



--------------------------------------------------------------------------------

cured or waived and the U.S. Borrower has delivered to the Collateral Agent a
certificate to that effect, the Collateral Agent shall promptly repay to each
Pledgor (without interest) all dividends, interest, principal or other
distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 3.06 and that remain in such
account.

3. Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the relevant Pledgors of the Collateral
Agent’s intention to exercise its rights hereunder, all rights of any Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.06, and the obligations
of the Collateral Agent under paragraph (a)(ii) of this Section 3.06, shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, for the ratable benefit of the Secured Parties, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers; provided that, unless otherwise directed by the Required Lenders,
the Collateral Agent shall have the right from time to time following and during
the continuance of an Event of Default to permit the Pledgors to exercise such
rights. After all Events of Default have been cured or waived and the U.S.
Borrower has delivered to the Collateral Agent a certificate to that effect,
each Pledgor shall have the right to exercise the voting and/or consensual
rights and powers that such Pledgor would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above.

V. Security Interests in Personal Property

A. Security Interest.

1. As security for the payment or performance, as the case may be, in full of
the Obligations, each Guarantor hereby assigns and pledges to the Collateral
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the ratable benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Guarantor or in which such Guarantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(a) all Accounts;

(b) all Chattel Paper;

(c) all cash and Deposit Accounts;

(d) all Documents;

(e) all Equipment;

 

-14-



--------------------------------------------------------------------------------

(f) all General Intangibles;

(g) all Instruments;

(h) all Inventory;

(i) all Investment Property;

(j) all Letter-of-Credit Rights;

(k) all Commercial Tort Claims;

(l) all books and records pertaining to the Article 9 Collateral; and

(m) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (collectively the “Excluded
Assets”) (a) any vehicle covered by a certificate of title or ownership, (b) any
assets (including Equity Interests) with respect to which the Collateral and
Guarantee Requirement or the other paragraphs of Section 5.10 of the Credit
Agreement need not be satisfied by reason of Section 5.10(g) of the Credit
Agreement, (c) any assets (including Equity Interests) to the extent that, as of
the Closing Date, and for so long as, such grant of a security interest would
violate a contractual obligation or applicable law binding on such asset,
(d) any property of any person acquired by a Guarantor after the Closing Date
pursuant to Section 6.04(l) of the Credit Agreement if, and to the extent that,
and for so long as, (A) such grant of a security interest would violate
applicable law or any contractual obligation binding upon such property and
(B) such law or obligation existed at the time of the acquisition thereof and
was not created or made binding upon such property in contemplation of or in
connection with the acquisition of such Subsidiary (provided that the foregoing
clause (B) shall not apply in the case of a joint venture, including a joint
venture that is a Subsidiary); provided that each Guarantor shall use its
commercially reasonable efforts to avoid any such restriction described in this
clause (d) or (e) any Letter of Credit Rights to the extent any Guarantor is
required by applicable law to apply the proceeds of a drawing of such Letter of
Credit for a specified purpose.

2. Each Guarantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Guarantor is an organization, the type of organization and any organizational
identification number issued to such Guarantor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Collateral
Agent may reasonably determine is necessary or advisable

 

-15-



--------------------------------------------------------------------------------

to ensure the perfection of the security interest in the Article 9 Collateral
granted under this Agreement, including describing such property as “all assets”
or “all property”. Each Guarantor agrees to provide such information to the
Collateral Agent promptly upon request.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Guarantor, without the
signature of any Guarantor, and naming any Guarantor or the Guarantors as
debtors and the Collateral Agent as secured party.

3. The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Guarantor with respect to or arising out of
the Article 9 Collateral.

B. Representations and Warranties. The Guarantors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

1. Each Guarantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect.

2. The U.S. Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Guarantor, is correct and complete, in all material respects, as of the
Closing Date. Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral have been
prepared by the Collateral Agent based upon the information provided to the
Collateral Agent in the U.S. Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule 7 to the U.S.
Perfection Certificate (or specified by notice from the U.S. Borrower to the
Collateral Agent after the Closing Date in the case of filings, recordings or
registrations required by Section 5.10 of the Credit Agreement), and constitute
all the filings, recordings and registrations (other than filings required to be
made in the United States Patent and Trademark Office and the United States
Copyright Office in order to perfect the Security Interest in Article 9
Collateral consisting of United States Patents, United States registered
Trademarks and United States registered Copyrights) that are necessary to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Collateral Agent (for the
ratable benefit of the Secured Parties) in respect of all Article 9 Collateral
in which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions,

 

-16-



--------------------------------------------------------------------------------

and no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary in any such jurisdiction, except as
provided under applicable law with respect to the filing of continuation
statements or amendments. Each Guarantor represents and warrants that a fully
executed agreement in the form hereof (or a short form hereof which form shall
be reasonably acceptable to the Collateral Agent) containing a description of
all Article 9 Collateral consisting of Intellectual Property with respect to
United States Patents (and Patents for which United States registration
applications are pending), United States registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered Copyrights (and Copyrights for which United States registration
applications are pending) has been delivered to the Collateral Agent for
recording with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, and reasonably
requested by the Collateral Agent, to protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, in respect of all Article 9
Collateral consisting of such Intellectual Property in which a security interest
may be perfected by recording with the United States Patent and Trademark Office
and the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed after the date hereof).

3. The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of this
Agreement (or a short form of this Agreement) with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral, other than Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement.

4. The Article 9 Collateral is owned by the Guarantors free and clear of any
Lien, other than Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement. None of the Guarantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Article 9 Collateral, (ii) any
assignment in which any Guarantor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
the United States Patent and Trademark Office or the United States Copyright
Office or (iii) any assignment in which any Guarantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any

 

-17-



--------------------------------------------------------------------------------

Article 9 Collateral with any foreign governmental, municipal or other office,
which financing statement or analogous document, assignment, security agreement
or similar instrument is still in effect, except, in each case, for Liens
expressly permitted pursuant to Section 6.02 of the Credit Agreement.

5. None of the Guarantors holds any Commercial Tort Claim individually in excess
of $1,000,000 as of the Closing Date except as indicated on the U.S. Perfection
Certificate.

6. All Accounts have been originated by the Guarantors and all Inventory has
been acquired by the Guarantors in the ordinary course of business.

C. Covenants.

1. Each Guarantor agrees promptly to notify the Collateral Agent in writing of
any change (i) in its legal name, (ii) in its identity or type of organization
or corporate structure, (iii) in its Federal Taxpayer Identification Number or
organizational identification number or (iv) in its jurisdiction of
organization. Each Guarantor agrees promptly to provide the Collateral Agent
with certified organizational documents reflecting any of the changes described
in the immediately preceding sentence. Each Guarantor agrees not to effect or
permit any change referred to in the first sentence of this paragraph (a) unless
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Article 9 Collateral, for the ratable benefit of
the Secured Parties. Each Guarantor agrees promptly to notify the Collateral
Agent if any material portion of the Article 9 Collateral owned or held by such
Guarantor is damaged or destroyed.

2. Subject to the rights of such Guarantor under the Loan Documents to dispose
of Collateral, each Guarantor shall, at its own expense, take any and all
actions necessary to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Collateral Agent, for the
ratable benefit of the Secured Parties, in the Article 9 Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 6.02 of the Credit Agreement.

3. Each Guarantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith. If any amount payable under or in connection with any of the
Article 9 Collateral that is in excess of $5,000,000 shall be or become
evidenced by any promissory note or other instrument, such note or instrument
shall be promptly pledged and delivered to the Collateral Agent, for the

 

-18-



--------------------------------------------------------------------------------

ratable benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Collateral Agent.

Without limiting the generality of the foregoing, each Guarantor hereby
authorizes the Collateral Agent, with prompt notice thereof to the Guarantors,
to supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that any Guarantor shall have the right,
exercisable within 30 days after it has been notified by the Collateral Agent of
the specific identification of such Article 9 Collateral, to advise the
Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Guarantor hereunder with respect to such Article 9
Collateral. Each Guarantor agrees that it will use its commercially reasonable
efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Article 9 Collateral within 30 days after the date it has been notified
by the Collateral Agent of the specific identification of such Article 9
Collateral.

Without limiting the generality of any requirements hereunder or under any of
the Loan Documents, if ADX Corp. shall acquire property having a fair market
value in excess of $5,000,000, then ADX Corp. shall promptly deliver to
Collateral Agent an opinion of local counsel in Michigan as to the perfection of
the security interest in such property in such form as shall be reasonably
acceptable to Collateral Agent.

4. After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.

5. At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Guarantor fails to do
so as required by the Credit Agreement or this Agreement, and each Guarantor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
reasonable payment made or any reasonable expense incurred by the Collateral
Agent pursuant to the foregoing authorization; provided, however, that nothing
in this Section 4.03(e) shall be interpreted as excusing any Guarantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any
Guarantor with respect to taxes, assessments, charges, fees, Liens, security
interests or other encumbrances and maintenance as set forth herein or in the
other Loan Documents.

6. Each Guarantor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the

 

-19-



--------------------------------------------------------------------------------

Article 9 Collateral and each Guarantor jointly and severally agrees to
indemnify and hold harmless the Collateral Agent and the Secured Parties from
and against any and all liability for such performance.

7. None of the Guarantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the Credit
Agreement. None of the Guarantors shall make or permit to be made any transfer
of the Article 9 Collateral and each Guarantor shall remain at all times in
possession of the Article 9 Collateral owned by it, except as permitted by the
Credit Agreement.

8. None of the Guarantors will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with prudent business practices.

9. Each Guarantor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Guarantor’s true and lawful agent (and attorney-in-fact) for the
purpose, during the continuance of an Event of Default, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Guarantor on any check, draft, instrument or other
item of payment for the proceeds of such policies of insurance and for making
all determinations and decisions with respect thereto. In the event that any
Guarantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Collateral Agent may, without waiving or releasing any
obligation or liability of the Guarantors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable. All sums disbursed by the Collateral Agent in
connection with this Section 4.03(i), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Guarantors to the Collateral Agent and shall be additional
Obligations secured hereby.

D. Other Actions. In order to further ensure the attachment, perfection and
priority of, and the ability of the Collateral Agent to enforce, for the ratable
benefit of the Secured Parties, the Collateral Agent’s security interest in the
Article 9 Collateral, each Guarantor agrees, in each case at such Guarantor’s
own expense, to take the following actions with, respect to the following
Article 9 Collateral:

1. Instruments and Tangible Chattel Paper. If any Guarantor shall at any time
hold or acquire any Instruments or Tangible Chattel Paper evidencing an amount
in excess of $5,000,000, such Guarantor shall forthwith endorse, assign and
deliver the

 

-20-



--------------------------------------------------------------------------------

same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.

2. Cash Accounts. No Guarantor shall grant Control of any deposit account to any
Person other than the Collateral Agent.

3. Investment Property. Except to the extent otherwise provided in Article III,
if any Guarantor shall at any time hold or acquire any Certificated Security,
such Guarantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time reasonably
specify. If any security now or hereafter acquired by any Guarantor is
uncertificated and is issued to such Guarantor or its nominee directly by the
issuer thereof, upon the Collateral Agent’s reasonable request and following the
occurrence of an Event of Default, such Guarantor shall promptly notify the
Collateral Agent of such uncertificated securities and pursuant to an agreement
in form and substance reasonably satisfactory to the Collateral Agent, either
(i) cause the issuer to agree to comply with instructions from the Collateral
Agent as to such security, without further consent of any Guarantor or such
nominee, or (ii) cause the issuer to register the Collateral Agent as the
registered owner of such security. If any security or other Investment Property,
whether certificated or uncertificated, representing an Equity Interest in a
third party and having a fair market value in excess of $10,000,000 now or
hereafter acquired by any Guarantor is held by such Guarantor or its nominee
through a securities intermediary or commodity intermediary such Guarantor shall
promptly notify the Collateral Agent thereof and, at the Collateral Agent’s
request and option, pursuant to a Control Agreement in form and substance
reasonably satisfactory to the Collateral Agent, either (A) cause such
securities intermediary or commodity intermediary, as applicable, to agree, in
the case of a securities intermediary, to comply with entitlement orders or
other instructions from the Collateral Agent to such securities intermediary as
to such securities or other Investment Property or, in the case of a commodity
intermediary, to apply any value distributed on account of any commodity
contract as directed by the Collateral Agent to such commodity intermediary, in
each case without further consent of any Guarantor or such nominee, or (B) in
the case of Financial Assets or other Investment Property held through a
securities intermediary, arrange for the Collateral Agent to become the
entitlement holder with respect to such Investment Property, for the ratable
benefit of the Secured Parties, with such Guarantor being permitted, only with
the consent of the Collateral Agent, to exercise rights to withdraw or otherwise
deal with such Investment Property. The Collateral Agent agrees with each of the
Guarantors that the Collateral Agent shall not give any such entitlement orders
or instructions or directions to any such issuer, securities intermediary or
commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Guarantor, unless an Event of Default
has occurred and is continuing or, after giving effect to any such withdrawal or
dealing rights, would occur. The provisions of this paragraph (c) shall not
apply to any Financial Assets credited to a securities account for which the
Collateral Agent is the securities intermediary.

 

-21-



--------------------------------------------------------------------------------

4. Commercial Tort Claims. If any Guarantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $10,000,000,
such Guarantor shall promptly notify the Collateral Agent thereof in a writing
signed by such Guarantor, including a summary description of such claim, and
grant to the Collateral Agent in writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Collateral Agent.

5. Notices. Each Guarantor will advise the Collateral Agent and the Lenders
promptly, in reasonable detail, of any Lien of which it has knowledge (other
than the Security Interests created hereby or Liens permitted under each of the
Credit Agreement and Loan Documents) on any of the Collateral which would
adversely affect, in any material respect, the ability of the Collateral Agent
to exercise any of its remedies hereunder.

E. Covenants Regarding Patent, Trademark and Copyright Collateral.

1. Each Guarantor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent that is
material to the normal conduct of such Guarantor’s business may become
prematurely invalidated or dedicated to the public, and agrees that it shall
take commercially reasonable steps with respect to any material products covered
by any such Patent as necessary and sufficient to establish and preserve its
rights under applicable patent laws.

2. Each Guarantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each Trademark necessary to the
normal conduct of such Guarantor’s business, (i) maintain such Trademark in full
force free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal or foreign registration or
claim of trademark or service mark as required under applicable law and (iv) not
knowingly use or knowingly permit its licensees’ use of such Trademark in
violation of any third-party rights.

3. Each Guarantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Guarantor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.

4. Each Guarantor shall notify the Collateral Agent promptly if it knows that
any Patent, Trademark or Copyright material to the normal conduct of such
Guarantor’s business may imminently become abandoned, lost or dedicated to the
public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office,

 

-22-



--------------------------------------------------------------------------------

any court or any similar office of any country, regarding such Guarantor’s
ownership of any such material Patent, Trademark or Copyright or its right to
register or to maintain the same.

5. Each Guarantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on a semi-annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country filed during the preceding six-month period, and
(ii) upon the reasonable request of the Collateral Agent, execute and deliver
any and all agreements, instruments, documents and papers as the Collateral
Agent may reasonably request to evidence the Collateral Agent’s security
interest in such Patent, Trademark or Copyright.

6. Each Guarantor shall exercise its reasonable business judgment consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country with respect to maintaining and pursuing each
material application relating to any Patent, Trademark and/or Copyright (and
obtaining the relevant grant or registration) material to the normal conduct of
such Guarantor’s business and to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright that is material to the
normal conduct of such Guarantor’s business, including, when applicable and
necessary in such Guarantor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Guarantor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

7. In the event that any Guarantor knows or has reason to know that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the normal conduct of its business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Guarantor shall
promptly notify the Collateral Agent and shall, if such Guarantor deems it
necessary in its reasonable business judgment, promptly sue and recover any and
all damages, and take such other actions as are reasonably appropriate under the
circumstances.

8. Upon and during the continuance of an Event of Default, each Guarantor shall
use commercially reasonable efforts to obtain all requisite consents or
approvals from the licensor under each Copyright License, Patent License or
Trademark License to effect the assignment of all such Guarantor’s right, title
and interest thereunder to (in the Collateral Agent’s sole discretion) the
designee of the Collateral Agent or the Collateral Agent.

VI.

Remedies

A. Remedies Upon Default.

 

-23-



--------------------------------------------------------------------------------

Upon the occurrence and during the continuance of an Event of Default, each
Pledgor agrees to deliver each item of Collateral to the Collateral Agent on
demand, and it is agreed that the Collateral Agent shall have the right to take
any of or all the following actions at the same or different times: (a) with
respect to any Article 9 Collateral consisting of Intellectual Property, on
demand, to cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Article 9 Collateral by the applicable
Guarantors to the Collateral Agent or to license or sublicense, whether general,
special or otherwise, and whether on an exclusive or a nonexclusive basis, any
such Article 9 Collateral throughout the world on such terms and conditions and
in such manner as the Collateral Agent shall determine (other than in violation
of any then-existing licensing arrangements to the extent that waivers
thereunder cannot be obtained) and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Article 9 Collateral and without liability for trespass to enter any premises
where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the applicable Uniform
Commercial Code or other applicable law. Without limiting the generality of the
foregoing, each Pledgor agrees that the Collateral Agent shall have the right
and subject to the mandatory requirements of applicable law, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate.
The Collateral Agent shall be authorized in connection with any sale of a
security (if it deems it advisable to do so) pursuant to the foregoing to
restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such sale of Collateral pursuant to this Section 5.01 the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Pledgor, and each Pledgor hereby waives and releases
(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Pledgor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

The Collateral Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or the portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent may
(in its sole and absolute discretion) determine. The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale,

 

-24-



--------------------------------------------------------------------------------

and such sale may, without further notice, be made at the time and place to
which the same was so adjourned. In the case of any sale of all or any part of
the Collateral made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in the event that any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in the case of any such failure, such
Collateral may be sold again upon notice given in accordance with provisions
above. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Section 5.01, any Secured Party may bid for or purchase for
cash, free (to the extent permitted by law) from any right of redemption, stay,
valuation or appraisal on the part of any Pledgor (all such rights being also
hereby waived and released to the extent permitted by law), the Collateral or
any part thereof offered for sale and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property in accordance
with Section 5.02 hereof without further accountability to any Pledgor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Collateral Agent shall
be free to carry out such sale pursuant to such agreement and no Pledgor shall
be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Collateral Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Obligations paid in full. As an alternative to exercising the power of
sale herein conferred upon it, the Collateral Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

B. Application of Proceeds.

1. Subject to the terms of the Pari Passu Intercreditor Agreement (until the
Discharge of the 2003 Obligations (as defined in the Pari Passu Intercreditor
Agreement)), the Collateral Agent shall promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral, as well as any Collateral
consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Applicable Agent
and the Collateral Agent in connection with such collection or sale or otherwise
in connection with this Agreement, any other Loan Document or any of the
Obligations including all court costs and the fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Applicable Agent
and the Collateral Agent in their respective capacity as Applicable Agent or
Collateral Agent hereunder or, under any other Loan Document on behalf of any
Pledgor and any other costs or expenses incurred in connection with the exercise
of any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the respective
amounts of the Obligations owed to them on the date of any such distribution);
and

 

-25-



--------------------------------------------------------------------------------

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

C. Grant of License to Use Intellectual Property.

For the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Guarantor hereby grants to
(in the Collateral Agent’s sole discretion) a designee of the Collateral Agent
or the Collateral Agent, for the ratable benefit of the Secured Parties, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Guarantor) to use, license or sublicense any of the
Article 9 Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Guarantor, wherever the same may be located, and including,
without limitation, in such license reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, the right to prosecute
and maintain all intellectual property and the right to sue for past
infringement of the intellectual property. The use of such license by the
Collateral Agent may be exercised, at the option of the Collateral Agent, upon
the occurrence and during the continuation of an Event of Default; provided that
any license, sublicense or other transaction entered into by the Collateral
Agent in accordance herewith shall be binding upon the Guarantors
notwithstanding any subsequent cure of an Event of Default.

D. Securities Act, etc.

In view of the position of the Pledgors in relation to the Pledged Collateral,
or because of other current or future circumstances, a question may arise under
the Securities Act of 1933, as now or hereafter in effect, or any similar
federal statute hereafter enacted analogous in purpose or effect (such Act and
any such similar statute as from time to time in effect being called the
“Federal Securities Laws”) with respect to any disposition of the Pledged
Collateral permitted hereunder. Each Pledgor understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Collateral Agent if the Collateral Agent were to attempt to dispose of all
or any part of the Pledged Collateral, and might also limit the extent to which
or the manner in which any subsequent transferee of any Pledged Collateral could
dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. Each Pledgor
acknowledges and agrees that in light of such restrictions and limitations, the
Collateral Agent, in its sole and absolute discretion, (a) may proceed to make
such a sale whether or

 

-26-



--------------------------------------------------------------------------------

not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws or, to the extent applicable, Blue Sky or other state securities laws and
(b) may approach and negotiate with a single potential purchaser to effect such
sale. Each Pledgor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 5.04 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells.

E. Registration, etc.

Each Pledgor agrees that, upon the occurrence and during the continuance of an
Event of Default, if for any reason the Collateral Agent desires to sell any of
the Pledged Collateral at a public sale, it will, at any time and from time to
time, upon the written request of the Collateral Agent, use its commercially
reasonable efforts to take or to cause the issuer of such Pledged Collateral to
take such action and prepare, distribute and/or file such documents, as are
required or advisable in the reasonable opinion of counsel for the Collateral
Agent to permit the public sale of such Pledged Collateral. Each Pledgor further
agrees to indemnify, defend and hold harmless the Administrative Agent, each
other Secured Party, any underwriter and their respective officers, directors,
affiliates and controlling persons from and against all loss, liability,
expenses, costs of counsel (including reasonable fees and expenses to the
Collateral Agent of legal counsel), and claims (including the costs of
investigation) that they may incur insofar as such loss, liability, expense or
claim arises out of or is based upon any alleged untrue statement of a material
fact contained in any prospectus (or any amendment or supplement thereto) or in
any notification or offering circular, or arises out of or is based upon any
alleged omission to state a material fact required to be stated therein or
necessary to make the statements in any thereof not misleading, except insofar
as the same may have been caused by any untrue statement or omission based upon
information furnished in writing to such Pledgor or the issuer of such Pledged
Collateral by the Collateral Agent or any other Secured Party expressly for use
therein. Each Pledgor further agrees, upon such written request referred to
above, to use its commercially reasonable efforts to qualify, file or register,
or cause the issuer of such Pledged Collateral to qualify, file or register, any
of the Pledged Collateral under the Blue Sky or other securities laws of such
states as may be reasonably requested by the Collateral Agent and keep
effective, or cause to be kept effective, all such qualifications, filings or
registrations. Each Pledgor will bear all costs and expenses of carrying out its
obligations under this Section 5.05. Each Pledgor acknowledges that there is no
adequate remedy at law for failure by it to comply with the provisions of this
Section 5.05 only and that such failure would not be adequately compensable in
damages and, therefore, agrees that its agreements contained in this
Section 5.05 may be specifically enforced.

 

-27-



--------------------------------------------------------------------------------

VII.

Indemnity, Subrogation and Subordination

A. Indemnity and Subrogation.

In addition to all such rights of indemnity and subrogation as the Guarantors
may have under applicable law (but subject to Section 6.03), each Borrower
agrees that (a) in the event a payment shall be made by any Guarantor under this
Agreement or any other Security Document in respect of any Obligation of such
Borrower, such Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
Obligation of a Borrower, such Borrower shall indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

B. Contribution and Subrogation.

Each Guarantor (other than Holdings and the U.S. Borrower) (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor (other than Holdings and the U.S. Borrower)
hereunder in respect of any Obligation or assets of any other Guarantor (other
than Holdings and the U.S. Borrower) shall be sold pursuant to any Security
Document to satisfy any Obligation owed to any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the applicable Borrower as provided in Section 6.01, the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as applicable, in each case multiplied by a fraction of which the
numerator shall be the net worth of such Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.16, the date of the supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 6.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 6.01 to the extent of such
payment.

C. Subordination.

1. Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Sections 6.01 and 6.02 and all other rights of
indemnity, contribution or subrogation of the Pledgor under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of any Borrower or any Guarantor
to make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

 

-28-



--------------------------------------------------------------------------------

2. Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations.

VIII.

Miscellaneous

A. Notices.

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 9.01 of the
Credit Agreement. All communications and notices hereunder to any Subsidiary
Party shall be given to it in care of the U.S. Borrower, with such notice to be
given as provided in Section 9.01 of the Credit Agreement.

B. Security Interest Absolute.

All rights of the Collateral Agent hereunder, the Security Interest, the
security interest in the Pledged Collateral and all obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, any other Loan Document or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or this Agreement.

C. [Reserved].

D. Binding Effect; Several Agreement.

This Agreement shall become effective as to any party to this Agreement when a
counterpart hereof executed on behalf of such party shall have been delivered to
the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such party
and the Collateral Agent and their respective permitted successors and assigns,
and shall inure to the benefit of such party, the Collateral Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,

 

-29-



--------------------------------------------------------------------------------

supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.

E. Successors and Assigns.

Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Pledgor or the Collateral Agent that are contained in this Agreement shall bind
and inure to the benefit of their respective permitted successors and assigns,
except that other than as permitted under the Credit Agreement, no Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Collateral Agent
and each Lender (and any attempted assignment or transfer by a Borrower or any
other Loan Party without such consent shall be null and void).

F. Collateral Agent’s Fees and Expenses; Indemnification.

1. The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

2. Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees (as defined in Section 9.05 of the Credit
Agreement) against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable counsel
fees, charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of, (i) the execution,
delivery or performance of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions and other transactions contemplated hereby,
(ii) the use of proceeds of the Loans or the use of any Letter of Credit or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, or to the Collateral, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

3. Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or, any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or, any other Loan Document, or any investigation

 

-30-



--------------------------------------------------------------------------------

made by or on behalf of the Collateral Agent or any other Secured Party. All
amounts due under this Section 7.06 shall be payable on written demand therefor.

G. Collateral Agent Appointed Attorney-in-Fact.

Each Pledgor hereby appoints the Collateral Agent the attorney-in-fact of such
Pledgor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Collateral Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Pledgor, (i) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (ii) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (iii) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (iv) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral; (v) to send verifications of Accounts
to any Account Debtor; (vi) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (vii) to settle, compromise, compound,
adjust or defend any actions, suits or proceedings relating to all or any of the
Collateral; (viii) to notify, or to require any Guarantor to notify, Account
Debtors to make payment directly to the Collateral Agent; and (ix) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Collateral Agent were the absolute owner of the Collateral for all purposes;
provided, that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct.

H. GOVERNING LAW.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

I. Waivers; Amendment.

 

-31-



--------------------------------------------------------------------------------

1. No failure or delay by the Applicable Agent, the Collateral Agent, any
Issuing Bank or any Lender in exercising any right, power or remedy hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy, or any
abandonment or discontinuance of steps to enforce such a right, power or remedy,
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The rights, powers and remedies of the Administrative
Agent, the Collateral Agent, any Issuing Bank and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights, powers or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.09, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, the
Collateral Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time. No notice or demand
on any Loan Party in any case shall entitle any Loan Party to any other or
further notice or demand in similar or other circumstances.

2. Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

J. WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

K. Severability.

In the event any one or more of the provisions contained in this Agreement or in
any other Loan Document should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic

 

-32-



--------------------------------------------------------------------------------

effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

L. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract, and shall become effective as provided in Section 7.04. Delivery
of an executed counterpart to this Agreement by facsimile transmission shall be
as effective as delivery of a manually signed original.

M. Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

N. Jurisdiction; Consent to Service of Process.

1. Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, any Issuing Bank or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Pledgor, or its properties, in
the courts of any jurisdiction.

2. Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

O. Termination or Release.

 

-33-



--------------------------------------------------------------------------------

1. This Agreement, the guarantees made herein, the Security Interest and all
other security interests granted hereby shall terminate when all the Loan
Document Obligations have been indefeasibly paid in full in cash and the Lenders
have no further commitment to lend under the Credit Agreement, the Revolving L/C
Exposure has been reduced to zero and each Issuing Bank has no further
obligations to issue Letters of Credit under the Credit Agreement.

2. A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of Holdings; provided that the Lenders that are
required by the Credit Agreement to consent to such transaction shall have
consented to such transaction (to the extent such consent is required by the
Credit Agreement) and the terms of such consent did not provide otherwise.

3. Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

4. In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.15, the Collateral Agent shall execute and deliver
to any Pledgor, at such Pledgor’s, expense all documents that such Pledgor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 7.15 shall be without recourse to
or warranty by the Collateral Agent.

P. Additional Subsidiaries.

Upon execution and delivery by the Collateral Agent and any Subsidiary that is
required to become a party hereto by Section 5.10 of the Credit Agreement of an
instrument in the form of Exhibit I hereto, such subsidiary shall become a
Subsidiary Party hereunder with the same force and effect as if originally named
as a Subsidiary Party herein. The execution and delivery of any such instrument
shall not require the consent of any other party to this Agreement. The rights
and obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new party to this Agreement.

Q. Right of Set-off.

If an Event of Default shall have occurred and be continuing, each Lender and
each Issuing Bank is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set-off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Issuing Bank to or
for the credit or the account of any party to this Agreement against any of and
all the obligations of such party now or hereafter existing under this Agreement
owed to such Lender or such Issuing Bank, irrespective of whether or not such
Lender or such Issuing Bank shall have made any demand under this Agreement and
although such obligations may be

 

-34-



--------------------------------------------------------------------------------

unmatured. The rights of each Lender under this Section 7.17 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
or such Issuing Bank may have.

R. Subject to Pari Passu Intercreditor Agreement.

Notwithstanding anything herein to the contrary until the Discharge of 2003
Obligations (as defined in the Pari Passu Intercreditor Agreement), (i) the
Liens and security interests granted to the Collateral Agent pursuant to this
Agreement are expressly subject to the Pari Passu Intercreditor Agreement and
(ii) the exercise of any right or remedy by the Collateral Agent hereunder with
respect to the Liens and Security Interests granted to the Collateral Agent
pursuant to this Agreement is subject to the limitations and provisions of the
Pari Passu Intercreditor Agreement. In the event of any conflict between the
terms of the Pari Passu Intercreditor Agreement and the terms of this Agreement,
as they apply to the Liens and Security Interests granted to the Collateral
Agent pursuant to the terms of this Agreement, the terms of the Pari Passu
Intercreditor Agreement shall govern.

[Signature Page Follows]

 

-35-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NALCO HOLDINGS LLC By:       Name:   Title:

 

NALCO COMPANY By:       Name:   Title:



--------------------------------------------------------------------------------

ADX CORP. By:       Name:   Title:

 

BOARD CHEMISTRY INCORPORATED By:       Name:   Title:

 

CALGON LLC By:       Name:   Title:

 

MOBOTEC AB, INC. By:       Name:   Title:

 

NALCO COMPANY By:       Name:   Title:

 

NALCO CROSSBOW WATER LLC By:       Name:   Title:

 

-2-



--------------------------------------------------------------------------------

NALCO DELAWARE COMPANY By:       Name:   Title:

 

NALCO EUROPEAN HOLDING LLC By:       Name:   Title:

 

NALCO FT, INC. By:       Name:   Title:

 

NALCO HOLDINGS LLC By:       Name:   Title:

 

NALCO INDUSTRIAL OUTSOURCING     COMPANY By:       Name:   Title:

 

NALCO IP HOLDER LLC By:       Name:   Title:

 

-3-



--------------------------------------------------------------------------------

NALCO LEASING CORPORATION By:       Name:   Title:

 

NALCO ONE SOURCE LLC By:       Name:   Title:

 

NALCO PWS, INC. By:       Name:   Title:

 

NALCO RESOURCES INVESTMENT COMPANY By:       Name:   Title:

 

NALCO TWO, INC. By:       Name:   Title:

 

NALFIRST HOLDING, INC. By:       Name:   Title:

 

-4-



--------------------------------------------------------------------------------

NALFIRST LEASING CORPORATION By:       Name:   Title:

 

NALGREEN, INC. By:       Name:   Title:

 

NALTECH, INC. By:       Name:   Title:

 

NALCO COMPANY LLC By:       Name:   Title:

 

NALCO ENERGY SERVICES MIDDLE EAST     HOLDINGS, INC. By:       Name:   Title:

 

NALCO GLOBAL HOLDINGS LLC By:       Name:   Title:

 

-5-



--------------------------------------------------------------------------------

NALCO INTERNATIONAL HOLDINGS LLC By:       Name:   Title:

 

NALCO U.S. HOLDINGS, LLC By:       Name:   Title:

 

NALCO WORLDWIDE HOLDINGS LLC By:       Name:   Title:

 

NALCO ENERGY SERVICES EQUATORIAL     GUINEA LLC By:       Name:   Title:

 

ONES WEST AFRICA LLC By:       Name:   Title:

 

PURE-CHEM PRODUCTS COMPANY, INC. By:       Name:   Title:

 

-6-



--------------------------------------------------------------------------------

VISCO PRODUCTS COMPANY By:       Name:   Title:

 

-7-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Collateral Agent By:       Name:   Title:

 

-8-



--------------------------------------------------------------------------------

Schedule I to

the Guarantee and

Collateral Agreement

Subsidiary Parties



--------------------------------------------------------------------------------

Schedule II to

the Guarantee and

Collateral Agreement

EQUITY INTERESTS

 

Number of Issuer
Certificate

 

Registered Owner

 

Number and Class of

Equity Interest

 

Percentage of
of Equity Interests

 

DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date



--------------------------------------------------------------------------------

Schedule III to

Guarantee and

Collateral Agreement

COPYRIGHTS OWNED BY [NAME OF Guarantor]

[Make a separate page of Schedule III for each Guarantor and state if no
copyrights are owned. List in numerical order by Registration No.]

U.S. Copyright Registrations

 

Title

  

Reg. No.

  

Author

Pending U.S. Copyright Applications for Registration

 

Title

  

Author

  

Class

  

Date Filed



--------------------------------------------------------------------------------

Schedule III to

Guarantee and

Collateral Agreement

PATENTS OWNED BY [NAME OF Guarantor]

[Make a separate page of Schedule III for each Guarantor and state if no patents
are owned. List in numerical order by Patent No./Patent Application No.]

U.S. Patent Registrations

 

Patent Numbers

   Issue Date

U.S. Patent Applications

 

Patent Application No

   Filing Date



--------------------------------------------------------------------------------

Schedule III

to Guarantee and

Collateral Agreement

TRADEMARKS OWNED BY [NAME OF Guarantor]

[Make a separate page of Schedule III for each Guarantor and state if no
trademarks are owned. List in numerical order by trademark
registration/application no.]

U.S. Trademark Registrations

 

Mark

  

Reg. Date

  

Reg. No.

 

U.S. Trademark Applications

 

Mark

  

Filing Date

  

Application No.



--------------------------------------------------------------------------------

EXHIBIT I TO THE

TO GUARANTEE AND

COLLATERAL AGREEMENT

SUPPLEMENT NO.          dated as of (this “Supplement”), to the U.S. Guarantee
and Collateral Agreement dated as of May 13, 2009 (the “U.S. Guarantee and
Collateral Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability
company, NALCO COMPANY, a Delaware corporation, each Subsidiary Party thereto
and BANK OF AMERICA, N.A., as Collateral Agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined herein).

A. Reference is made to the Credit Agreement dated as of May 13, 2009 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability
company (“Holdings”), NALCO COMPANY, a Delaware corporation (the “U.S.
Borrower”), the Foreign Subsidiary Borrowers from time to time party thereto
(the “Foreign Subsidiary Borrowers” and collectively with the U.S. Borrower, the
“Borrowers”), the LENDERS party hereto from time to time, BANK OF AMERICA, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders, and
BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC. and HSBC
SECURITIES (USA) INC., as joint lead arrangers and joint book managers (in such
capacity, the “Joint Lead Arrangers”).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the U.S. Guarantee
and Collateral Agreement referred to therein.

C. The Guarantors have entered into the U.S. Guarantee and Collateral Agreement
in order to induce the Lenders to make Loans and each Issuing Bank to issue
Letters of Credit. Section 7.16 of the U.S. Guarantee and Collateral Agreement
provides that additional Subsidiaries may become Subsidiary Parties under the
U.S. Guarantee and Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Party under the U.S. Guarantee and
Collateral Agreement in order to induce the Lenders to make additional Loans and
each Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the U.S. Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Party
and a Guarantor under the U.S. Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Subsidiary Party and a
Guarantor, and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the U.S. Guarantee and Collateral Agreement applicable to it as a
Subsidiary Party and Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct, in



--------------------------------------------------------------------------------

all material respects, on and as of the date hereof. In furtherance of the
foregoing, the New Subsidiary, as security for the payment and performance in
full of the Obligations (as defined in the U.S. Guarantee and Collateral
Agreement), does hereby create and grant to the Collateral Agent, its successors
and assigns, for the ratable benefit of the Secured Parties, their successors
and assigns, a security interest in and Lien on all the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the U.S. Guarantee
and Collateral Agreement) of the New Subsidiary. Each reference to a “Subsidiary
Party” or a “Guarantor” in the U.S. Guarantee and Collateral Agreement shall be
deemed to include the New Subsidiary. The U.S. Guarantee and Collateral
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary and (b) the Collateral Agent has executed a
counterpart hereof.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Article 9 Collateral of the New Subsidiary, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all the Pledged
Securities of the New Subsidiary and (c) set forth under its signature hereto,
is the true and correct legal name of the New Subsidiary, its jurisdiction of
formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the U.S. Guarantee and
Collateral Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the U.S. Guarantee and Collateral Agreement shall not in any way
be affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

-2-



--------------------------------------------------------------------------------

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the U.S. Guarantee and Collateral
Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the
Collateral Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the U.S. Guarantee and Collateral Agreement as of
the day and year first above written.

 

[Name of New Subsidiary] By:       Name:   Title:

 

Legal Name: Jurisdiction of Formation: Location of Chief Executive Office:

 

BANK OF AMERICA, N.A., as Collateral Agent By:       Name:   Title:

 

-3-



--------------------------------------------------------------------------------

Schedule I

to Supplement No.          to the

Guarantee and

Collateral Agreement

LOCATION OF ARTICLE 9 COLLATERAL

 

Description

  

Location

 

-4-



--------------------------------------------------------------------------------

Schedule II

to Supplement No.          to the

Guarantee and

Collateral Agreement

Pledged Securities of the New Subsidiary

EQUITY INTERESTS

Number of Issuer

Certificate

  

Registered Owner

  

Number and Class of

Equity Interest

  

Percentage of

of Equity Interests

DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date

OTHER PROPERTY



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

FOREIGN GUARANTEE

dated and effective as of [            ], 200[    ]

among

each Foreign Subsidiary of

NALCO HOLDINGS LLC

identified herein

and

BANK OF AMERICA, N.A.,

as Collateral Agent

 

F-2



--------------------------------------------------------------------------------

Table of Contents

 

           Page ARTICLE I    DEFINITIONS   

SECTION 1.01.

  

Credit Agreement

   F-5

SECTION 1.02.

  

Other Defined Terms

   F-5 ARTICLE II    GUARANTEE   

SECTION 2.01.

  

Guarantee

   F-6

SECTION 2.02.

  

Guarantee of Payment

   F-6

SECTION 2.03.

  

No Limitations, Etc.

   F-7

SECTION 2.04.

  

Reinstatement

   F-7

SECTION 2.05.

  

Agreement To Pay; Subrogation

   F-7

SECTION 2.06.

  

Information

   F-8

SECTION 2.07.

  

Maximum Liability

   F-8 ARTICLE III    INDEMNITY, SUBROGATION AND SUBORDINATION   

SECTION 3.01.

  

Indemnity and Subrogation

   F-8

SECTION 3.02.

  

Contribution and Subrogation

   F-8

SECTION 3.03.

  

Subordination

   F-9 ARTICLE IV    MISCELLANEOUS   

SECTION 4.01.

  

Notices

   F-9

SECTION 4.02.

  

Survival of Agreement

   F-9

SECTION 4.03.

  

Binding Effect; Several Agreement

   F-9

SECTION 4.04.

  

Successors and Assigns

   F-10

SECTION 4.05.

  

Collateral Agent’s Fees and Expenses; Indemnification

   F-10 SECTION 4.06.   

GOVERNING LAW

   F-10 SECTION 4.07.   

Waivers; Amendment

   F-10 SECTION 4.08.   

WAIVER OF JURY TRIAL

   F-11

SECTION 4.09.

   Severability    F-11 SECTION 4.10.   

Counterparts

   F-11 SECTION 4.11.   

Headings

   F-11 SECTION 4.12.   

Jurisdiction; Consent to Service of Process

   F-12 SECTION 4.13.   

Termination or Release

   F-12 SECTION 4.14.   

Additional Foreign Guarantors

   F-12 SECTION 4.15.   

Right of Set-off

   F-13 SECTION 4.16.   

Conversion of Currencies

   F-13 SECTION 4.17.   

Taxes Payable by Foreign Guarantor

   F-13

Schedules

 

Schedule I

   Foreign Guarantors

 

F-3



--------------------------------------------------------------------------------

Annexes

 

Exhibit I

  

Form Supplement to the Foreign Guarantee

 

F-4



--------------------------------------------------------------------------------

FOREIGN GUARANTEE dated and effective as of [            ], 20[    ], among each
Foreign Subsidiary of NALCO HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), listed on Schedule I hereto (the “Foreign Guarantors”), and BANK
OF AMERICA, N.A., as Collateral Agent (in such capacity, the “Collateral Agent”)
for the Secured Parties (as defined below).

Reference is made to the Credit Agreement dated as of May 13, 2009 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), NALCO COMPANY, a Delaware corporation (“Nalco” or the “U.S.
Borrower”), the FOREIGN SUBSIDIARY BORROWERS from time to time party thereto
(the “Foreign Subsidiary Borrowers” and, collectively with the U.S. Borrower,
the “Borrowers”), the LENDERS party thereto from time to time, BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC. and HSBC
SECURITIES (USA) INC., as joint lead arrangers and joint book managers (in such
capacity, the “Joint Lead Arrangers”).

The Revolving Facility Lenders have agreed to extend credit to the Foreign
Subsidiary Borrowers subject to the terms and conditions set forth in the Credit
Agreement. The obligations of the Revolving Facility Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. The Foreign Guarantors are affiliates of the Foreign Subsidiary
Borrowers, and each Foreign Subsidiary Borrower is an affiliate of each other
Foreign Subsidiary Borrower. The Foreign Guarantors will derive substantial
benefits from the extensions of credit to the Foreign Subsidiary Borrowers, and
each Foreign Subsidiary Borrower will derive substantial benefits from the
extensions of credit to each other Foreign Subsidiary Borrower, in each case
pursuant to the Credit Agreement. The Foreign Guarantors are willing to execute
and deliver this Agreement-in order to induce the Revolving Facility Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:

IX. Definitions

A. Credit Agreement.

1. Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement.

2. The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

B. Other Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Foreign Loan Document Obligations” means (a) the due and punctual payment by
each Foreign Subsidiary Borrower of (i) the principal of and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans made to such Foreign Subsidiary
Borrower, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (ii) all other monetary
obligations of such Foreign Subsidiary Borrower to any of the Secured Parties

 

F-5



--------------------------------------------------------------------------------

under the Credit Agreement and each of the other Loan Documents, including
obligations to pay fees, expense and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of each Foreign Subsidiary
Borrower under or pursuant to the Credit Agreement and each of the other Loan
Documents and (c) the due and punctual payment and performance of all the
obligations of each other Foreign Guarantor under or pursuant to this Agreement
and each of the other Loan Documents.

“Foreign Obligations” means (a) the Foreign Loan Document Obligations, (b) the
due and punctual payment and performance of all obligations of each Foreign
Guarantor under each Swap Agreement that (i) is in effect on the date of this
Agreement with a counterparty that is a Lender or an Affiliate of a Lender as of
the date of this Agreement or (ii) is entered into after the Closing Date with a
counterparty that is a Lender or an Affiliate of a Lender at the time such Swap
Agreement is entered into, and (c) the due and punctual payment and performance
of all obligations in respect of cash management services owed by any Foreign
Subsidiary Loan Party to a Lender or any of its Affiliates (including, treasury,
depositary, overdraft, credit or debit card, electronic fund transfer and other
cash management services).

“Indemnitee” has the meaning assigned to such term in Section 4.05(b).

“Secured Parties” means (a) the Revolving Facility Lenders (and any Affiliate of
a Revolving Facility Lender to which any obligation referred to in clause (b) or
(c) of the definition of the term “Foreign Obligations” is owed), (b) the
Administrative Agent, (c) each counterparty to any Swap Agreement entered into
with a Foreign Subsidiary Loan Party the obligations under which constitute
Foreign Obligations, and (d) the successors and assigns of each of the
foregoing.

X. Guarantee

A. Guarantee. Each Foreign Guarantor irrevocably, absolutely and unconditionally
guarantees, jointly with the other Foreign Guarantors and severally, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of the Foreign Obligations (whether at the stated maturity, by
acceleration or otherwise). Each Foreign Guarantor further agrees that the
Foreign Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension or renewal of any Foreign Obligation.
Each Foreign Guarantor waives presentment to, demand of payment from and protest
to any Foreign Subsidiary Borrower or any other Foreign Guarantor of any of the
Foreign Obligations, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment.

B. Guarantee of Payment. Each Foreign Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Foreign Obligations or to any balance of any deposit account or credit on
the books of the Collateral Agent or any other Secured Party in favor of any
Foreign Subsidiary Borrower or any other person.

 

F-6



--------------------------------------------------------------------------------

C. No Limitations, Etc.

1. Except for termination of a Foreign Guarantor’s obligations hereunder as
expressly provided in Section 4.13, the obligations of each Foreign Guarantor
hereunder are irrevocable, absolute and continuing, unconditional and absolute
and, without limiting the generality of the foregoing, shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
any claim of waiver, release, surrender, alteration or compromise, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Foreign Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Foreign Guarantor hereunder shall not be
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Collateral Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Foreign Guarantor under this Agreement; (iii) the failure to perfect any
security interest in, or the release of, any security held by the Collateral
Agent or any other Secured Party for the Foreign Obligations; (iv) any default,
failure or delay, willful or otherwise, in the performance of the Foreign
Obligations; or (v) any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Foreign Obligations). Each Foreign Guarantor
expressly authorizes the Secured Parties to take and hold security for the
payment and performance of the Foreign Obligations, to exchange, waive or
release any or all such security (with or without consideration), to enforce or
apply such security and direct the order and manner of any sale thereof in their
sole discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Foreign Obligations, all without affecting
the obligations of any Foreign Guarantor hereunder.

2. To the fullest extent permitted by applicable law, each Foreign Guarantor
waives any defense based on or arising out of any defense of any Foreign
Subsidiary Borrower or any other Loan Party or the unenforceability of the
Foreign Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Foreign Subsidiary Borrower or any other Loan
Party, other than the indefeasible payment in full in cash of all the Foreign
Obligations. The Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Foreign Obligations, make
any other accommodation with any Foreign Subsidiary Borrower or any other Loan
Party or exercise any other right or remedy available to them against any
Foreign Subsidiary Borrower or any other Loan Party, without affecting or
impairing in any way the liability of any Foreign Guarantor hereunder except to
the extent the Foreign Obligations have been fully and indefeasibly paid in full
in cash. To the fullest extent permitted by applicable law, each Foreign
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Foreign
Guarantor against any Foreign Subsidiary Borrower or any other Loan Party, as
the case may be, or any security.

D. Reinstatement. Each Foreign Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Foreign Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of any Loan Party or otherwise.

E. Agreement To Pay; Subrogation. In furtherance of the foregoing and not in
limitation of any other right that the Collateral Agent or any other Secured
Party has at law or in equity against any Foreign Guarantor by virtue hereof,
upon the failure of any Foreign Subsidiary Borrower

 

F-7



--------------------------------------------------------------------------------

or any Foreign Guarantor to pay any Foreign Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Foreign Guarantor hereby promises to and will
forthwith pay, or cause to be paid, to the Collateral Agent for distribution to
the applicable Secured Parties in cash the amount of such unpaid Foreign
Obligation. Upon payment by any Foreign Guarantor of any sums to the Collateral
Agent as provided above, all rights of such Foreign Guarantor against any
Foreign Subsidiary Borrower or any Foreign Guarantor arising as a result thereof
by way of right of subrogation, contribution, reimbursement, indemnity or
otherwise shall in all respects be subject to Article III.

F. Information. Each Foreign Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition and assets of each Foreign
Subsidiary Borrower and each other Loan Party, and of all other circumstances
bearing upon the risk of nonpayment of the Foreign Obligations and the nature,
scope and extent of the risks that such Foreign Guarantor assumes and incurs
hereunder, and agrees that none of the Collateral Agent or the other Secured
Parties will have any duty to advise such Foreign Guarantor of information known
to it or any of them regarding such circumstances or risks.

G. Maximum Liability. [Insert any legal limitations (including applicable
maximum liability) applicable to the relevant Foreign Guarantor].

XI. Indemnity, Subrogation and Subordination

A. Indemnity and Subrogation. In addition to all such rights of indemnity and
subrogation as the Foreign Guarantors may have under applicable law (but subject
to Section 3.03), each Foreign Subsidiary Borrower agrees that (a) in the event
a payment shall be made by any Foreign Guarantor under this Agreement in respect
of any Foreign Obligation of such Foreign Subsidiary Borrower, such Foreign
Subsidiary Borrower shall indemnify such Foreign Guarantor for the full amount
of such payment and such Foreign Guarantor shall be subrogated to the rights of
the person to whom such payment shall have been made to the extent of such
payment and (b) in the event any assets of any Foreign Guarantor shall be sold
pursuant to any Security Document to satisfy a claim of any Foreign Subsidiary
Borrower, such Foreign Subsidiary Borrower shall indemnify such Foreign
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.

B. Contribution and Subrogation. Subject to the last sentence of this
Section 3.02, each Foreign Guarantor (a “Contributing Guarantor”) agrees
(subject to Section 3.03) that, in the event a payment shall be made by any
Foreign Guarantor hereunder or assets of any Foreign Guarantor shall be sold
pursuant to any Security Document to satisfy a claim of any Foreign Guarantor
and such Foreign Guarantor (the “Claiming Guarantor”) shall not have been fully
indemnified by the applicable Foreign Subsidiary Borrower as provided in
Section 3.01, the Contributing Guarantor shall indemnify the Claiming Guarantor
in an amount equal to the amount of such payment or the greater of the book
value or the fair market value of such assets, as applicable, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Foreign Guarantors on the date hereof (or, in the
case of any Foreign Guarantor becoming a party hereto pursuant to Section 4.14,
the date of the supplement hereto executed and delivered by such Foreign
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 3.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 3.01 to the extent of such payment.

 

F-8



--------------------------------------------------------------------------------

C. Subordination.

1. Notwithstanding any provision of this Agreement to the contrary, all rights
of the Foreign Guarantors under Sections 3.01 and 3.02 and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the Foreign
Obligations. No failure on the part of any Foreign Subsidiary Borrower or any
other Foreign Guarantor to make the payments required by Sections 3.01 and 3.02
(or any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Foreign Guarantor with
respect to its obligations hereunder, and each Foreign Guarantor shall remain
liable for the full amount of the obligations of such Foreign Guarantor
hereunder.

2. Each Foreign Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Loan Party shall be fully subordinated to
the indefeasible payment in full in cash of the Foreign Obligations.

XII.

Miscellaneous

A. Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 9.01
of the Credit Agreement. All communications and notices hereunder to any Foreign
Guarantor shall be given to it in care of the U.S. Borrower, with such notice to
be given as provided in Section 9.01 of the Credit Agreement.

B. Survival of Agreement. All covenants, agreements, representations and
warranties made by the Foreign Guarantors in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and the issuance of
any Letters of Credit, regardless of any investigation made by any Lender or on
its behalf and notwithstanding that the Administrative Agent, the Collateral
Agent or any Lender may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under any Loan Document is outstanding and unpaid and
so long as the Commitments have not expired or terminated.

C. Binding Effect; Several Agreement. This Agreement shall become effective as
to any party to this Agreement when a counterpart hereof executed on behalf of
such party shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each party and may be
amended, modified, supplemented, waived or released with respect to any party
without the approval of any other party and without affecting the obligations of
any other party hereunder.

 

F-9



--------------------------------------------------------------------------------

D. Successors and Assigns. Whenever in this Agreement any of the parties hereto
is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Foreign Guarantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns, except that other than as permitted
under the Credit Agreement, no Borrower or any Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Collateral Agent and each Revolving Facility Lender (and
any attempted assignment or transfer by a Borrower or any other Loan Party
without such consent shall be null and void).

E. Collateral Agent’s Fees and Expenses; Indemnification.

1. The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

2. Without limitation of its indemnification obligations under the other Loan
Documents, each Foreign Guarantor, jointly and severally, agrees to indemnify
the Collateral Agent and the other Indemnitees (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of,
(i) the execution, delivery or performance of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and other transactions
contemplated hereby or (ii) any claim, litigation, investigation or proceeding
relating to any of the foregoing whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee; and provided, further, that no Foreign Guarantor
shall be obligated by this Agreement to indemnify any Indemnitee for any losses,
claims, damages, liabilities or related expenses that arise of, in connection
with or result from Obligations that are not Foreign Obligations.

3. Any such amounts payable as provided hereunder shall be additional Foreign
Obligations. The provisions of this Section 4.05 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby,
the repayment of any of the Foreign Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party. All amounts due under this Section 4.05 shall be
payable on written demand therefor.

F. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

G. Waivers; Amendment.

1. No failure or delay by the Applicable Agent, the Collateral Agent or any
other Secured Party in exercising any right, power or remedy hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any

 

F-10



--------------------------------------------------------------------------------

other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Administrative Agent, the
Collateral Agent, and the other Secured Parties hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights, powers or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Foreign Guarantor therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 4.07, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, the Collateral Agent or any Lender may have had notice or
knowledge of such Default or Event of Default at the time. No notice or demand
on any Loan Party in any case shall entitle any Loan Party to any other or
further notice or demand in similar or other circumstances.

2. Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Foreign Guarantor or Foreign Guarantors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.08 of the Credit Agreement.

H. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.08.

I. Severability. In the event any one or more of the provisions contained in
this Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

J. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract, and shall become effective as provided in
Section 4.03. Delivery of an executed counterpart to this Agreement by facsimile
or electronic transmission shall be as effective as delivery of a manually
signed original.

K. Headings. Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

F-11



--------------------------------------------------------------------------------

L. Jurisdiction; Consent to Service of Process.

1. Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in the
borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Collateral Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Foreign Guarantor, or its
properties, in the courts of any jurisdiction.

2. Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

M. Termination or Release.

1. This Agreement and the guarantees made herein shall terminate when all the
Foreign Obligations have been indefeasibly paid in full in cash, the Lenders
have no further commitment to lend to any Foreign Subsidiary Borrower under the
Credit Agreement have been terminated.

2. A Foreign Guarantor that is not a Foreign Subsidiary Borrower shall
automatically be released from its obligations hereunder upon the consummation
of any transaction permitted by the Credit Agreement as a result of which such
Foreign Guarantor ceases to be a subsidiary of Holdings; provided that the
Lenders that are required by the Credit Agreement to consent to such transaction
shall have consented to such transaction (to the extent such consent is required
by the Credit Agreement) and the terms of such consent did not provide
otherwise.

3. In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 4.13, the Collateral Agent shall execute and deliver to any
Foreign Guarantor, at such Foreign Guarantor’s expense, all documents that such
Foreign Guarantor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 4.13
shall be without recourse to or warranty by the Collateral Agent.

N. Additional Foreign Guarantors. Upon (i) the designation by the U.S. Borrower
of any Foreign Subsidiary that is a Wholly Owned Subsidiary as a Foreign
Subsidiary Borrower pursuant to Section 2.20 of the Credit Agreement or (ii) any
Foreign Subsidiary Borrower creates or acquires a Wholly Owned Subsidiary that
is a Foreign Subsidiary, such Foreign Subsidiary and each of its Wholly Owned
Subsidiaries that is a Foreign Subsidiary (to the extent permitted by applicable
law in the cause of clause (ii)) shall become a party to this Agreement. Upon
execution and delivery by the Collateral Agent and such Foreign Subsidiary of an
instrument in the form of Exhibit I, such Foreign Subsidiary shall become a
Foreign Guarantor hereunder with the same force and effect as if originally
named as a Foreign Guarantor herein. The execution and delivery of any such
instrument shall not require the consent

 

F-12



--------------------------------------------------------------------------------

of any other party to this Agreement. The rights and obligations of each party
to this Agreement shall remain in full force and effect notwithstanding the
addition of any new party to this Agreement.

O. Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Secured Party and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Secured Party or Affiliate to or for the credit or the account of any
party to this Agreement against any of and all the obligations of such party now
or hereafter existing under this Agreement owed to such Secured Party or any of
its Affiliates, irrespective of whether or not such Secured Party or any of its
Affiliates shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Secured Party and each of its
Affiliates under this Section 4.15 are in addition to other rights and remedies
(including other rights of set-off) that such Secured Party or any of its
Affiliates may have.

P. Conversion of Currencies.

1. If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each
Foreign Guarantor agrees, to the fullest extent that it may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

2. The obligations of each Foreign Guarantor in respect of any sum due to any
Applicable Creditor shall, notwithstanding any judgment in a currency other than
the Agreement Currency, be discharged only to the extent that, on the Business
Day following receipt by the Applicable Creditor of any sum adjudged to be so
due in the Judgment Currency, the Applicable Creditor may in accordance with
normal banking procedures in the relevant jurisdiction purchase the Agreement
Currency with the Judgment Currency; if the amount of the Agreement Currency so
purchased is less than the sum originally due to the Applicable Creditor in the
Agreement Currency, such Foreign Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Applicable Creditor against
such loss. The obligations of the Foreign Guarantors contained in this
Section 4.16 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

3. This indemnity will constitute a Foreign Obligation separate and independent
from the other Foreign Obligations contained in this Foreign Guarantee, will
give rise to a separate and independent cause of action, will apply irrespective
of any indulgence granted by any Agent or any other Secured Party and will
continue in full force and effect notwithstanding any judgment or order in
respect of any amount due hereunder or under any judgment or order.

Q. Taxes Payable by Foreign Guarantor. Except as otherwise provided in the
Credit Agreement, all payments to be made by the Foreign Guarantor hereunder
will be made free and clear of and without deduction for any taxes, levies,
duties, fees, deductions, withholdings, restrictions or conditions of any nature
whatsoever. If at any time any applicable law, regulation or international
agreement requires the Foreign Guarantor to make any such deduction or
withholding from any such payment, the sum due from the Foreign Guarantor with
respect to such payment will be increased to the extent necessary to ensure
that, after the making of such deduction or withholding, the Applicable Agent or
the Collateral Agent, as applicable, receives an amount equal to the sum that it
would have received had no deduction or withholding been required, except as
otherwise provided by the Credit Agreement.

 

F-13



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

F-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Collateral Agent and each Foreign Subsidiary Guarantor
have executed this Foreign Guarantee as of the day and year first above written.

 

BANK OF AMERICA, N.A., as Collateral Agent By:       Name:   Title:

 

EACH FOREIGN SUBSIDIARY LISTED ON SCHEDULE I HERETO By:       Name:   Title:

 

S-1



--------------------------------------------------------------------------------

Schedule I

to the Foreign Guarantee

FOREIGN GUARANTORS



--------------------------------------------------------------------------------

Exhibit I to the

Foreign Guarantee

SUPPLEMENT NO.     dated as of [            ], 20[    ] to the Foreign Guarantee
dated as of [            ], 20[    ], among the Foreign Subsidiaries of NALCO
HOLDINGS LLC identified therein and BANK OF AMERICA, N.A., as collateral agent
(in such capacity, the “Collateral Agent”) for the Secured Parties (as defined
therein).

A. Reference is made to the Credit Agreement dated as of May 13, 2009 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability
company (“Holdings”), NALCO COMPANY, a Delaware corporation (“Nalco” or the
“U.S. Borrower”), the FOREIGN SUBSIDIARY BORROWERS from time to time party
thereto (the “Foreign Subsidiary Borrowers” and, collectively with the U.S.
Borrower, the “Borrowers”), the LENDERS party thereto from time to time, BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders, BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC. and
HSBC SECURITIES (USA) INC., as joint lead arrangers and joint book managers (in
such capacity, the “Joint Lead Arrangers”).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Foreign
Guarantee.

C. The Foreign Guarantors have entered into the Foreign Guarantee in order to
induce the Lenders to make Loans, available to Foreign Subsidiary Borrowers.
Section 4.14 of the Foreign Guarantee provides that additional Foreign
Subsidiaries of Holdings may become Foreign Guarantors under the Foreign
Guarantee by execution and delivery of an instrument in the form of this
Supplement. The undersigned Foreign Subsidiary of Holdings (the “New Foreign
Subsidiary Guarantor”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Foreign Guarantor under the
Foreign Guarantee in order to induce the Lenders to make additional Loans and as
consideration for Loans previously made.

Accordingly, the Collateral Agent and the New Foreign Subsidiary Guarantor agree
as follows:

SECTION 1. In accordance with Section 4.14 of the Foreign Guarantee, the New
Foreign Subsidiary Guarantor by its signature below becomes a Foreign Guarantor
under the Foreign Guarantee with the same force and effect as if originally
named therein as a Foreign Guarantor and the New Foreign Subsidiary Guarantor
hereby (a) agrees to all the terms and provisions of the Foreign Guarantee
applicable to it as a Foreign Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Foreign
Guarantor thereunder are true and correct on and as of the date hereof. Each
reference to a “Foreign Guarantor” in the Foreign Guarantee shall be deemed to
include the New Foreign Subsidiary Guarantor. The Foreign Guarantee is hereby
incorporated herein by reference.

SECTION 2. The New Foreign Subsidiary Guarantor represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. Delivery of an executed counterpart to this
Supplement by facsimile or electronic transmission shall be as



--------------------------------------------------------------------------------

effective as delivery of a manually signed original. This Supplement shall
become effective when (a) the Collateral Agent shall have received a counterpart
of this Supplement that bears the signature of the New Foreign Subsidiary
Guarantor and (b) the Collateral Agent has executed a counterpart hereof.

SECTION 4. Except as expressly supplemented. hereby, the Foreign Guarantee shall
remain in full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 6. In the event any one or more of the provisions contained in this
Supplement or in the Foreign Guarantee should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and in the Foreign Guarantee shall not in
any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Foreign Guarantee.

SECTION 8. The New Foreign Subsidiary Guarantor agrees to reimburse the
Collateral Agent for its reasonable out-of-pocket expenses in connection with
this Supplement, including the reasonable fees, disbursements and other charges
of counsel for the Collateral Agent

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Foreign Subsidiary Guarantor and the Collateral
Agent have duly executed this Supplement to the Foreign Guarantee as of the day
and year first above written.

 

        [Name of New Foreign Subsidiary] By:       Name:   Title:   Address:

 

        BANK OF AMERICA, N.A., as Collateral Agent By:       Name:   Title:

 

-3-



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

FOREIGN SUBSIDIARY BORROWER AGREEMENT

Bank of America, N.A.

as the Administrative Agent

for the Lenders referred to below

Bank of America Plaza

901 Main Street

Dallas, Texas 75202-3714

Attention: Nita Gerstung

Fax: (214) 290-9478

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of May 13, 2009 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), NALCO COMPANY, a Delaware corporation (“Nalco” or the “U.S.
Borrower”), the FOREIGN SUBSIDIARY BORROWERS from time to time party thereto
(the “Foreign Subsidiary Borrowers” and, collectively with the U.S. Borrower,
the “Borrowers”), the LENDERS party thereto from time to time, BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC. and HSBC
SECURITIES (USA) INC. as joint lead arrangers and joint book managers (in such
capacity, the “Joint Lead Arrangers”). Terms defined in the Credit Agreement are
used herein with the same meanings.

Under the Credit Agreement, the Revolving Lenders have agreed, upon the terms
and subject to the conditions set forth therein, to make Revolving Facility
Loans to the Borrowers and each Issuing Bank has agreed to issue Letters of
Credit for the account of the Borrowers. The U.S. Borrower and [            ]
(the “New Foreign Subsidiary Borrower”) desire that the New Foreign Subsidiary
Borrower become a Foreign Subsidiary Borrower to make Borrowings under the
Revolving Facility and request Letters of Credit under the Revolving Facility.
Each of U.S. Borrower and the New Foreign Subsidiary Borrower represent and
warrant that (a) the representations and warranties set forth in Article III of
the Credit Agreement to the extent related to the New Foreign Subsidiary
Borrower and this Foreign Subsidiary Borrower Agreement (this “Agreement”) are
true and correct in all material respects on and as of the date hereof with the
same effect as though made on and as of such date, (b) the New Foreign
Subsidiary Borrower is a Wholly Owned Subsidiary, (c) Section 5.10(f) of the
Credit Agreement has been complied with in respect of the New Foreign Subsidiary
Borrower and its Wholly Owned Subsidiaries. The U.S. Borrower agrees that
(a) the Obligations (as defined in the U.S. Collateral Agreement) of the New
Foreign Subsidiary Borrower shall be entitled to the benefits of the U.S.
Collateral Agreement and the U.S. Mortgages and (b) the Foreign Obligations (as
defined in the Foreign Guarantee) shall be entitled to the benefits of the
Foreign Guarantee, each Foreign Pledge Agreement, each Foreign Security
Agreement and each Foreign Mortgage. Upon execution of this Agreement by each of
the parties hereto, the

 

G-1-1



--------------------------------------------------------------------------------

New Foreign Subsidiary Borrower shall become a party to the Credit Agreement and
a “Foreign Subsidiary Borrower” and a “Borrower” thereunder for the purposes
specified in the second sentence of this paragraph and for purposes of each
other Loan Document, and the New Foreign Subsidiary Borrower hereby agrees to be
bound by all provisions of the Credit Agreement.

This Agreement shall be construed in accordance with and governed by the laws of
the State of New York. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract.

[Signature Page Follows]

 

G-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of [                    ], 20[    ].

 

        NALCO COMPANY By:       Name:   Title:

 

        [NEW FOREIGN SUBSIDIARY BORROWER] By:       Name:   Title:

For purposes of consenting pursuant to

Section 2.20 of Credit Agreement to the

designation of the New Foreign Subsidiary

Borrower as a Foreign Subsidiary

Borrower:

 

BANK OF AMERICA, N.A., as Administrative Agent By:       Name:   Title:

 

[                    ], as a Lender By:       Name:   Title:

 

G-1-3



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

FOREIGN SUBSIDIARY BORROWER TERMINATION

Bank of America, N.A.,

as Administrative Agent

for the Lenders referred to below

Bank of America Plaza

901 Main Street

Dallas, Texas 75202-3714

Attention: Nita Gerstung

Fax: (214) 290-9478

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of May 13, 2009 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), NALCO COMPANY, a Delaware corporation (“Nalco” or the “U.S.
Borrower”), the FOREIGN SUBSIDIARY BORROWERS from time to time party thereto
(the “Foreign Subsidiary Borrowers” and, collectively with the U.S. Borrower,
the “Borrowers”), the LENDERS party thereto from time to time, BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC. and HSBC
SECURITIES (USA) INC., as joint lead arrangers and joint book managers (in such
capacity, the “Joint Lead Arrangers”). Terms defined in the Credit Agreement are
used herein with the same meanings.

Pursuant to Section 2.20 of the Credit Agreement, the U.S. Borrower hereby
terminates the status of [                    ] (the “Terminated Foreign
Subsidiary Borrower”) as a Foreign Subsidiary Borrower under the Credit
Agreement. The U.S. Borrower represents and warrants that (a) no Loans made to,
or Letters of Credit issued for the account of, the Terminated Foreign
Subsidiary Borrower are outstanding as of the date hereof, and (b) all amounts
payable by the Terminated Foreign Subsidiary Borrower in respect of interest
and/or fees (and, to the extent notified by the Administrative Agent, the
Collateral Agent or any Lender, any other amounts payable under the Credit
Agreement or any other Loan Document) pursuant to the Credit Agreement or any
other Loan Document have been paid in full on or prior to the date hereof.

[Signature Page Follows]

 

G-2-1



--------------------------------------------------------------------------------

Very truly yours, NALCO COMPANY By:       Name:   Title:

 

G-2-2



--------------------------------------------------------------------------------

EXHIBIT H

RESERVE COSTS FOR MANDATORY COSTS RATE

 

1) The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions);

 

  b) the requirements of the European Central Bank.

 

2) On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3) The Additional Cost Rate for any Lender lending from a lending office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such lending office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that lending office.

 

4) The Additional Cost Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  a) in relation to any Loan in Sterling:

 

AB+C(B-D)+E x 0.01

   per cent per annum

100-(A+C)

  

 

  b) in relation to any Loan in any currency other than Sterling:

 

E x 0.01

   per cent per annum

300    

  

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  “B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and, if the Loan is overdue, the additional rate of interest
specified in Section 2.13(c)) payable for the relevant Interest Period of such
Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

H-1



--------------------------------------------------------------------------------

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5) For the purposes of this Exhibit H:

 

  a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  e) Any reference to a provision of any statute, directive, order or regulation
herein is a reference to that provision as amended or re-enacted from time to
time. Capitalized terms used but not defined in this Exhibit H shall have the
meanings ascribed to them in the Credit Agreement dated as of May 13, 2009 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability
company, NALCO COMPANY, a Delaware corporation, the FOREIGN SUBSIDIARY BORROWERS
from time to time party thereto, the LENDERS party thereto from time to time,
BANK OF AMERICA, N.A., as administrative agent and as collateral agent for the
Lenders, BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC. and HSBC
SECURITIES (USA) INC., as joint lead arrangers and joint book managers.

 

6) In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7) If requested by the Administrative Agent, each Lender with a lending office
in the United Kingdom or a Participating Member State shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by such Lender to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by such Lender as being the average of the Fee Tariffs applicable to such Lender
for that financial year) and expressed in pounds per £1,000,000 of the Tariff
Base of such Lender.

 

H-2



--------------------------------------------------------------------------------

8) Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  a) the jurisdiction of the lending office out of which it is making available
its participation in the relevant Loan; and

 

  b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9) The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its lending office.

 

10) The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

11) The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

 

12) Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13) The Administrative Agent may from time to time, after consultation with the
U.S. Borrower and the Lenders, determine and notify to all parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF]

FINANCIAL OFFICER’S CERTIFICATE

I, the undersigned, the [ ] of [NALCO COMPANY (the “U.S. Borrower”)] [NALCO
HOLDINGS LLC (“Holdings”)], DO HEREBY CERTIFY on behalf of the [U.S. Borrower]
[Holdings] that:

1. This Certificate is furnished pursuant to Section 4.02(m) of the Credit
Agreement (as in effect on the date of this Certificate), dated as of May 13,
2009 (as amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability
company (“Holdings”), NALCO COMPANY, a Delaware corporation (“Nalco” or the
“U.S. Borrower”), the FOREIGN SUBSIDIARY BORROWERS from time to time party
thereto (the “Foreign Subsidiary Borrowers” and, collectively with the U.S.
Borrower, the “Borrowers”), the LENDERS party thereto from time to time, BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders, BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC. and
HSBC SECURITIES (USA) INC., as joint lead arrangers and joint book managers (in
such capacity, the “Joint Lead Arrangers”). Terms defined in the Credit
Agreement are used herein with the same meanings.

2. Immediately after giving effect to the Transactions and immediately following
the making of each Loan and after giving effect to the application of the
proceeds of each Loan on the date hereof, (a) the fair value of the assets of
the U.S. Borrower (individually) and Holdings and its Subsidiaries on a
consolidated basis at a fair valuation, exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the U.S. Borrower
(individually) and Holdings and its Subsidiaries on a consolidated basis,
respectively; (b) the present fair saleable value of the property of the U.S.
Borrower (individually) and Holdings and its Subsidiaries on a consolidated
basis is greater than the amount that will be required to pay the probable
liability of the U.S. Borrower (individually) and Holdings and its Subsidiaries
on a consolidated basis, respectively, on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the U.S. Borrower (individually)
and Holdings and its Subsidiaries on a consolidated basis are able to pay their
debts and liabilities, direct, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) the U.S. Borrower
(individually) and Holdings and its Subsidiaries on a consolidated basis do not
have unreasonably small capital with which to conduct the business in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.

3. None of Holdings or the U.S. Borrower believe that it or any of its
Subsidiaries will incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such subsidiary.

4. The pro forma consolidated balance sheet (calculated at the most recently
available balance sheet date) of the U.S. Borrower, after giving effect to the
Transactions, accurately present the pro forma financial position of the U.S.
Borrower and its Subsidiaries in accordance with GAAP.

[Signature Page Follows]

 

I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this 13th day of May, 2009.

 

        NALCO HOLDINGS LLC By:       Name:   Title:

 

        NALCO COMPANY, as the U.S. Borrower By:       Name:   Title:

 

I-2



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,         

 

To: Bank of America, N.A.,

         as Administrative Agent

     Bank of America Plaza

     901 Main Street

     Dallas, Texas 75202-3714

 

     Attention: Nita Gerstung

     Fax: (214) 290-9478

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 13, 2009 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability
company (“Holdings”), NALCO COMPANY, a Delaware corporation (“Nalco” or the
“U.S. Borrower”), the FOREIGN SUBSIDIARY BORROWERS from time to time party
thereto (the “Foreign Subsidiary Borrowers” and, collectively with the U.S.
Borrower, the “Borrowers”), the LENDERS party thereto from time to time, BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders, BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC. and
HSBC SECURITIES (USA) INC., as joint lead arrangers and joint book managers (in
such capacity, the “Joint Lead Arrangers”).

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the                                                   of Holdings, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the U.S. Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 5.04(a) of the Credit Agreement for the fiscal year of
Holdings ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

Attached hereto as Schedule 1 are the unaudited financial statements required by
Section 5.04(b) of the Credit Agreement for the fiscal quarter of the U.S.
Borrower ended as of the above date. Such consolidated financial statements
fairly present the financial condition, results of operations and cash flows of
the U.S. Borrower and its Subsidiaries in accordance with GAAP as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

J-1-1



--------------------------------------------------------------------------------

The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the U.S. Borrower during the accounting period covered by the attached financial
statements.

A review of the activities of the U.S. Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the U.S. Borrower performed and observed all
its Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the U.S.
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

1. The representations and warranties of the U.S. Borrower contained in Article
III of the Credit Agreement and all representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in Section 3.05 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 5.04 of the
Credit Agreement, including the statements in connection with which this
Compliance Certificate is delivered.

2. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                        ,         .

 

Nalco Company By:     Name:     Title:    

 

 

J-1-2



--------------------------------------------------------------------------------

For the Year ended                             ,          (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.

Section 6.10 - Capital Expenditures13:

 

A.       Additions to property:

   $ ______   

B.        Additions to plant:

   $ ______   

C.        Additions to equipment:

   $ ______   

D.       Items similar, to those in Lines I.A-I.C and reflected in the statement
of cash flows:

   $ ______   

E.        Capital Expenditures14 (Line I.A+I.B+I.C+I.D):

   $ ______   

 

 

13

Only needs to be completed with annual financials delivery.

14

Capital Expenditures shall not include: (a) expenditures to the extent they are
made with funds that would have constituted Net Proceeds under clause (a) of the
definition of the term “Net Proceeds” (but that will not constitute Net Proceeds
as a result of the first proviso to such clause (a)), (b) expenditures of
proceeds of insurance settlements, condemnation awards and other settlements in
respect of lost, destroyed, damaged or condemned assets, equipment or other
property to the extent such expenditures are made to replace or repair such
lost, destroyed, damaged or condemned assets, equipment or other property or
otherwise to acquire, maintain, develop, construct, improve, upgrade or repair
assets or properties useful in the business of the U.S. Borrower and the
Subsidiaries within 12 months of receipt of such proceeds, (c) interest
capitalized during such period, (d) expenditures that are accounted for as
capital expenditures of such person and that actually are paid for by a third
party (excluding Holdings or any Subsidiary thereof) and for which neither
Holdings nor any Subsidiary thereof has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such third
party or any other person (whether before, during or after such period), (e) the
book value of any asset owned by such person prior to or during such period to
the extent that such book value is included as a capital expenditure during such
period as a result of such person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period, provided that (i) any expenditure necessary in order to permit
such asset to be reused shall be included as a Capital Expenditure during the
period that such expenditure actually is made and (ii) such book value shall
have been included in Capital Expenditures when such asset was originally
acquired, (f) the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, (g) Investments in respect of a Permitted Business
Acquisition, or (h) the purchase price of equipment that is purchased
substantially contemporaneously with the trade-in of existing equipment to the
extent that the gross amount of such

Footnote continued on next page.

 

J-1-3



--------------------------------------------------------------------------------

Maximum permitted:

 

Fiscal Year

   Amount  

2009

   $ 130,000,000   

2010

   $ 150,000,000   

2011

   $ 150,000,000   

2012

   $ 165,000,000   

2013

   $ 165,000,000   

2014

   $ 165,000,000   

2015

   $ 165,000,000   

 

 

Footnote continued from Previous page.

purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time.

 

J-1-4



--------------------------------------------------------------------------------

II. Section 6.11 – Interest Coverage Ratio:

 

  A. EBITDA

 

1.      Consolidated Net Income15 for such period

 

a.      Net Income:

   $ ______   

b.      Any net after-tax extraordinary or nonrecurring gains or losses or
income or expenses (less all fees and expenses relating thereto), including,
without limitation, any severance expenses and fees, expenses or charges related
to any offering of Equity Interests of Holdings, any Investment, acquisition or
Indebtedness permitted to be incurred hereunder (in each case whether or not
successful), including any such fees, expenses or charges related to the
Transactions; provided that, with respect to each nonrecurring item, Holdings
shall have delivered to the Administrative Agent an officers’ certificate
specifying and quantifying such item and stating that such item is a
nonrecurring item:

   $ ______   

c.      Any net after-tax income or loss from discontinued operations:

   $ ______   

d.      Any net after-tax gain or loss on disposal of discontinued operations:

   $ ______   

e.      Any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Board of Directors of Holdings):

   $ ______   

f.       Any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness:

   $ ______   

g.      Net Income of any person that is not a subsidiary of such person, or
that is accounted for by the equity method of accounting only to the extent of
the amount of dividends or distributions or other payments paid in cash (or to
the extent converted into cash) to the referent person or a subsidiary thereof:

   $ ______   

 

15

Consolidated Net Income for such period shall not include the cumulative effect
of a change in accounting principles during such period.

 

J-1-5



--------------------------------------------------------------------------------

h.      Ordinary course dividend distribution or other payment in cash received
from any person in excess of the amounts included in Line II.A.1.g:

   $ ______   

i.       Declaration or payment of dividends or similar distribution by a
subsidiary of its Net Income that is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that subsidiary or its stockholders, unless such
restriction with respect to the payment of dividends or in similar distributions
has been legally waived (provided that the net loss of any such subsidiary shall
be included):

   $ ______   

j.       The amount equal to the Tax Distributions actually made to the holders
of capital stock of Holdings in respect of the net taxable income allocated by
such person to such holders (to be included as though such amounts had been paid
as income taxes directly by such person for such period):

   $ ______   

k.      Any increase in amortization or depreciation or any one-time noncash
charges (such as purchased in-process research and development or capitalized
manufacturing profit in inventory) resulting from purchase accounting in
connection with any acquisition that is consummated after the Closing Date:

   $ ______   

l.       Consolidated Net Income (Line I.A.1.a-b-c-d-e-f+g+h-i+j-k):

   $ ______   

2.      Taxes based on income, profits or capital for such period, including,
without limitation, state, franchise and similar taxes (such as the Texas
franchise tax and the Michigan Single Business Tax) (including any Tax
Distributions taken into account in calculating Consolidated Net Income):

   $ ______   

3.      Interest Expense for such period (net of interest income for such
period):

   $ ______   

4.      Depreciation and amortization expenses for such period:

   $ ______   

5.      Business optimization expenses and other restructuring charges (provided
that with respect to each business optimization expense or other restructuring
charge, Holdings shall have delivered to the Administrative Agent an officer’s
certificate specifying and quantifying

  

 

J-1-6



--------------------------------------------------------------------------------

         such expense or charge and stating that such expense or charge and
stating that such expense or charge is a business optimization expense or other
restructuring charge, as the case may be; provided that such business
optimization expenses and other restructuring charges, together with any Pro
Forma Adjustments, shall not exceed $25.0 million in any four quarter period for
which EBITDA is calculated):

   $ ______   

6.      Any other noncash charges (but excluding any such charge which requires
an accrual of, or a cash reserve for, anticipated cash charges for any future
period); provided that, for purposes of this calculation, any noncash charges or
losses shall be treated as cash charges or losses in any subsequent period
during which cash disbursements attributable thereto are made:

   $ ______   

7.      Income attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary in such period or any prior period, except to the
extent of dividends declared or paid on Equity Interests held by third parties:

   $ ______   

8.      The amount of any profit sharing expense to the extent a corresponding
amount is received in cash by the U.S. Borrower under the Reimbursement
Agreement (it being understood that if the amounts received in cash under the
Reimbursement Agreement in any period exceed the amount of profit sharing
expense in respect of such period, such excess amounts received may be carried
forward and applied against profit sharing expense in future periods):

   $ ______   

9.      Noncash portion of “straight-line” rent expense:

   $ ______   

10.    Loss attributable to the minority equity interests of third parties in
any non-Wholly Owned Subsidiary:

   $ ______   

11.    Noncash items increasing Consolidated Net Income of Holdings and the
Subsidiaries for such period (but excluding any such items (A) in respect of
which cash was received in a prior period or will be received in a future period
or (B) which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period):

   $ ______   

12.    Cash portion of “straight-line” rent expense which exceeds the amount
expensed in respect of such rent expense:

   $ ______   

13.    EBITDA (Lines II.A.1+2+3+4+5+6+7+8+9-10-11-12) for Subject Period:

   $ ______   

 

  B. Cash Interest Expense

 

  1. Interest Expense:

 

J-1-7



--------------------------------------------------------------------------------

a.      Gross interest expense16 including: (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Swap Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (iv) commissions, discounts, yield and other fees and charges incurred in
connection with any Permitted Receivables Financing which are payable to any
person other than Holdings, the U.S. Borrower or a Subsidiary Loan Party:

   $ ______   

b.      Capitalized interest:

   $ ______   

c.      Interest Expense (Lines II.B.1.a+b):

   $ ______   

2.      Pay-in-kind Interest Expense or other noncash Interest Expense
(including as a result of the effects of purchase accounting):

   $ ______   

3.      To the extent included in Interest Expense, the amortization of any
financing fees, including such fees paid in connection with the Transactions:

   $ ______   

4.      Amortization of debt discounts, if any, or fees in respect of Swap
Agreements:

   $ ______   

5.      Cash interest income for such period; provided that Cash Interest
Expense shall exclude any one-time financing fees paid in connection with the
Transactions or any amendment of this Agreement or upon entering into a
Permitted Receivables Financing:

   $ ______   

6.      Cash Interest Expense (Lines II.B.1-2-3-4-5) for such period:

   $ ______   

C.     Interest Coverage Ratio (Line II.A.13 ÷ Line II.B.6) for such period:

     ____ to 1   

 

Minimum permitted: Period    Ratio  

June 30, 2009 - September 30, 2009

     2.15 to 1.00   

 

16

Gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred by Holdings and the Subsidiaries
with respect to Swap Agreements.

 

J-1-8



--------------------------------------------------------------------------------

October 1, 2010 - September 30, 2011

     2.40 to 1.00   

October 1, 2011 - Term Loan Maturity Date

     2.65 to 1.00   

 

J-1-9



--------------------------------------------------------------------------------

III.    Section 6.12 – Total Leverage Ratio:

  

A.     Consolidated Net Debt on such date

  

1.      Consolidated Debt on such date

 

a.      Indebtedness consisting of Capital Lease Obligations, Indebtedness for
borrowed money (other than letters of credit to the extent undrawn):

   $ ______   

b.      Indebtedness in respect of the deferred purchase price of property or
services of Holdings and its Subsidiaries determined on a consolidated basis:

   $ ______   

c.      Any Receivables Net Investment:

   $ ______   

d.      Consolidated Debt (Line III.A.1.a+b+c):

   $ ______   

2.      Unrestricted cash or marketable securities (determined in accordance
with GAAP):

   $ ______   

3.      Consolidated Net Debt (Line III.A.1-2) on such date:

   $ ______   

B.     EBITDA for such period (Line II.A.13 above):

   $ ______   

C.     Total Leverage Ratio (Line III.A ÷ Line III.B) for subject period:

     ____ to 1   

Maximum permitted:

 

Period

   Ratio  

June 30, 2009 - September 30, 2009

     5.00 to 1.00   

October 1, 2009 - September 30, 2010

     4.75 to 1.00   

October 1, 2010 - September 30, 2011

     4.50 to 1.00   

October 1, 2011 - September 30, 2012

     4.00 to 1.00   

October 1, 2012 - Term Loan Maturity Date

     3.50 to 1.00   

 

J-1-10



--------------------------------------------------------------------------------

IV. Section 6.13 – Secured Leverage Ratio:

 

A.     Consolidated Net Debt (Line III.A.3 above) outstanding at such date that
consists of Indebtedness that in each case is then secured by Liens on any
property or assets of Holdings or its Subsidiaries

   $ ______   

B.     EBITDA for such period (Line II.A.13 above):

   $ ______   

C.     Secured Leverage Ratio (Line IV.A ÷ Line IV.B) for subject period:

     ____ to 1   

 

Period

   Ratio  

June 30, 2009 - September 30, 2009

     2.25 to 1.00   

October 1, 2009 - September 30, 2010

     2.00 to 1.00   

October 1, 2010 - September 30, 2011

     1.85 to 1.00   

October 1, 2011 - Term Loan Maturity Date

     1.60 to 1.00   

 

J-1-11



--------------------------------------------------------------------------------

V. Excess Cash Flow:

 

A.     EBITDA for such Excess Cash Flow Period (Line II.A.13 above):

   $ ______   

B.     Debt Service for such Excess Cash Flow Period:

  

1.      Cash Interest Expense (Line II.B.6 above):

   $ ______   

2.      Scheduled principal amortization (including, without limitation, at
final maturity) of Consolidated Debt for such period:

   $ ______   

3.      Debt Service (Line V.B.1+2):

   $ ______   

C.     Any voluntary prepayments of Term Loans during such Excess Cash Flow
Period, any permanent voluntary reductions during such Excess Cash Flow Period
of Revolving Facility Commitments to the extent that an equal amount of
Revolving Facility Loans was simultaneously repaid and any voluntary prepayment
permitted under the Credit Agreement of term Indebtedness (including, without
limitations, the Existing Notes and/or Finance Notes) during such Excess Cash
Flow Period to the extent not financed, or intended to be financed, using the
proceeds of the incurrence of Indebtedness or the issuance of Equity Interests
of, or capital contribution to, Holdings, or the proceeds of a sale, transfer or
disposition of assets (except to the extent, and only to the extent, that such
sale, transfer or disposition resulted in an increase to EBITDA), so long as the
amount of such prepayment is not already reflected in Debt Service:

   $ ______   

D.     Capital Expenditures on a consolidated basis during such Excess Cash Flow
Period (excluding Capital Expenditures made in such Excess Cash Flow Period
where a certificate in the form referred to in Line V.E was previously
delivered) that are paid in cash, and the aggregate consideration paid in cash
during such Excess Cash Flow Period in respect of Permitted Business
Acquisitions and other Investments permitted under the Credit Agreement (less
any amounts received in respect thereof as return of capital):

   $ ______   

E.     Capital Expenditures that Holdings or any Subsidiary shall, during such
Excess Cash Flow Period, become obligated to be made but that are not made
(provided that Holdings shall deliver a certificate to the Administrative Agent
not later than 90 days after the end of such period, signed by a Responsible
Officer of Holdings and certifying that such Capital Expenditures and the
delivery of related equipment will be made in the following period):

   $ ______   

F.      Taxes paid in cash on a consolidated basis during such Excess Cash Flow
Period or that will be paid within six months after the close of such Excess
Cash Flow Period (provided that any amount so deducted that will be paid after
the close of such period shall not be deducted again in a subsequent Excess Cash
Flow Period) and for which reserves

  

 

J-1-12



--------------------------------------------------------------------------------

         have been established, including income tax expense and withholding tax
expense incurred in connection with cross-border transactions involving Foreign
Subsidiaries:

   $ ______   

G.     An amount equal to any increase in Working Capital of Holdings and its
Subsidiaries for such Excess Cash Flow Period:

   $ ______   

H.     Cash expenditures made in respect of Swap Agreements during such Excess
Cash Flow Period, to the extent not reflected in the computation of EBITDA or
Interest Expense:

   $ ______   

I.       Permitted dividends or distributions or repurchases of its Equity
Interests paid in cash by Holdings during such Excess Cash Flow Period and
permitted dividends paid by the U.S. Borrower or by any Subsidiary to any person
other than Holdings, the U.S. Borrower or any of the Subsidiaries during such
Excess Cash Flow Period, in each case in accordance with Section 6.06 (other
than 6.06(b)(i) and 6.06(j) (except, in the case of clauses (ii) and (iii) in
such Section 6.06(j), to the extent, and only to the extent, that a sale,
transfer or disposition discussed therein resulted in an increase to EBITDA)):

   $ ______   

J.      Amounts paid in cash during such Excess Cash Flow Period on account of
(x) items that were accounted for as noncash reductions of Net Income in
determining Consolidated Net Income or as noncash reductions of Consolidated Net
Income in determining EBITDA of Holdings and its Subsidiaries in a prior Excess
Cash Flow Period and (y) reserves or accruals established in purchase
accounting:

   $ ______   

K.     The amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Excess Cash Flow Period), or an accrual for a cash
payment, by Holdings and its Subsidiaries or did not represent cash received by
Holdings and its Subsidiaries, in each case on a consolidated basis during such
Excess Cash Flow Period:

   $ ______   

L.     Tax Distributions which are paid during the respective Excess Cash Flow
Period or will be paid within six months after the close of such Excess Cash
Flow Period (as reasonably determined in good faith by Holdings), provided that
to the extent such Tax Distributions are not actually paid within such six month
period such amounts shall be added to Excess Cash Flow the next succeeding
period:

   $ ______   

M.    An amount equal to any decrease in Working Capital for such Excess Cash
Flow Period:

   $ ______   

 

J-1-13



--------------------------------------------------------------------------------

N.     All proceeds received during such Excess Cash Flow Period of Capital
Lease Obligations, purchase money Indebtedness, Sale and Lease-Back Transactions
pursuant to Section 6.03 and any other Indebtedness, in each case to the extent
used to finance any Capital Expenditure or Permitted Business Acquisition (other
than Indebtedness under the Credit Agreement to the extent there is no
corresponding deduction to Excess Cash Flow in respect of the use of such
Borrowings):

   $ ______   

O.     All amounts referred to in Line V.D above to the extent funded with the
proceeds of the issuance of Equity Interests of, or capital contributions to,
Holdings after the Closing Date (to the extent not previously used to prepay
Indebtedness (other than Revolving Facility Loans or Swingline Loans), make any
investment or capital expenditure or otherwise for any purpose resulting in a
deduction to Excess Cash Flow in any prior Excess Cash Flow Period) or any
amount that would have constituted Net Proceeds under clause (a) of the
definition of the term “Net Proceeds” if not so spent, in each case to the
extent there is a corresponding deduction from Excess Cash Flow above:

   $ ______   

P.      To the extent any permitted Capital Expenditures and the corresponding
delivery of equipment referred to in Line V.E above do not occur in the Excess
Cash Flow Period of Holdings, specified in the certificate of Holdings provided
pursuant to clause (d) of the definition of the term “Excess Cash Flow,” the
amount of such Capital Expenditures that were not so made in the Excess Cash
Flow Period of Holdings specified in such certificates:

   $ ______   

Q.     Cash payments received in respect of Swap Agreements during such Excess
Cash Flow Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense:

   $ ______   

R.     Any extraordinary or nonrecurring gain realized in cash during such
Excess Cash Flow Period (except to the extent such gains consist of Net Proceeds
subject to Section 2.11(c)):

   $ ______   

S.      To the extent deducted in the computation of EBITDA, cash interest
income:

   $ ______   

T.     The amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (x) such items represented cash received by Holdings or any Subsidiary or
(y) does not represent cash paid by Holdings or any Subsidiary, in each case on
a consolidated basis during such Excess Cash Flow Period:

   $ ______   

U.     Excess Cash Flow for subject period (Line
V.A-B-C-D-E-F-G-H-I-J-K-L+M+N+O+P+Q+R+S+T):

   $ ______   

 

J-1-14



--------------------------------------------------------------------------------

EXHIBIT N

INTERCREDITOR AGREEMENT

by and between

CITICORP NORTH AMERICA, INC.,

as 2003 Credit Agent,

and

BANK OF AMERICA, N.A.,

as 2009 Credit Agent

Dated as of May 13, 2009

 

979721



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page     

ARTICLE 1.

 

DEFINITIONS

  

Section 1.1.

   UCC Definitions      2   

Section 1.2.

   Other Definitions      2   

Section 1.3.

   Rules of Construction      11       ARTICLE 2.       LIEN PRIORITY   

Section 2.1.

   Pari Passu Liens      11   

Section 2.2.

   Waiver of Right to Contest Liens      12   

Section 2.3.

   Exercise of Rights      12   

Section 2.4.

   No New Liens      14       ARTICLE 3.       ACTIONS OF THE PARTIES   

Section 3.1.

   Certain Actions Permitted      14   

Section 3.2.

   Secured Party Representative; Gratuitous Bailee      14   

Section 3.3.

   Sharing of Information and Access      14   

Section 3.4.

   Insurance      15   

Section 3.5.

   No Additional Rights for the Credit Parties Hereunder      15      

ARTICLE 4.

 

APPLICATION OF PROCEEDS

  

Section 4.1.

   Application of Proceeds      16   

Section 4.2.

   Specific Performance      17       ARTICLE 5.       INTERCREDITOR
ACKNOWLEDGMENTS AND WAIVERS   

Section 5.1.

   Modifications to Secured Debt Documents      17   

Section 5.2.

   Reinstatement and Continuation of Agreement      18   

 

-i-



--------------------------------------------------------------------------------

           Page      ARTICLE 6.       ARTICLE 7.       MISCELLANEOUS   

Section 7.1.

   Further Assurances      19   

Section 7.2.

   Representations      19   

Section 7.3.

   Amendments      19   

Section 7.4.

   Addresses for Notices      19   

Section 7.5.

   No Waiver; Remedies      20   

Section 7.6.

   Continuing Agreement; Transfer of Secured Obligations      20   

Section 7.7.

   Governing Law; Entire Agreement      20   

Section 7.8.

   Counterparts      20   

Section 7.9.

   Provisions Solely to Define Relative Rights; No Third-Party Beneficiaries   
  21   

Section 7.10.

   Headings      21   

Section 7.11.

   Severability      21   

Section 7.12.

   Attorneys’ Fees      21   

Section 7.13.

   Venue; Jury Trial Waiver      21   

Section 7.14.

   Intercreditor Agreement      22   

Section 7.15.

   No Warranties or Liability      22   

Section 7.16.

   Conflicts      22   

Section 7.17.

   Information Concerning Financial Condition of the Credit Parties      22   

 

 

-ii-



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (as amended, supplemented or otherwise modified
from time to time pursuant to the terms hereof, this “Agreement”) is entered
into as of May 13, 2009 between CITICORP NORTH AMERICA, INC., in its capacity as
collateral agent (together with its successors and assigns in such capacity, the
“2003 Credit Agent”) for the lenders party from time to time to the 2003 Credit
Agreement referred to below (such lenders, together with their successors,
assigns and transferees, the “2003 Lenders” and, together with affiliates
thereof or other Persons in their capacity as 2003 Bank Products Affiliates,
2003 Swap Parties or 2003 Foreign Debt Lenders (in each case, as hereinafter
defined), the “2003 Creditors”), and BANK OF AMERICA, N.A., in its capacity as
collateral agent (together with its successors and assigns in such capacity, the
“2009 Credit Agent”) for the lenders party from time to time to the 2009 Credit
Agreement referred to below (such lenders, together with their successors,
assigns and transferees, the “2009 Lenders” and, together with affiliates
thereof or other Persons in their capacity as 2009 Bank Products Affiliates,
2009 Swap Parties or 2009 Foreign Debt Lenders (in each case, as herein
defined), the “2009 Creditors”). Capitalized terms used herein without other
definition are used as defined in Article 1 hereof.

RECITALS

A. Pursuant to that certain Credit Agreement dated as of November 4, 2003, as
amended through the date hereof, by and among Nalco Holdings LLC, a Delaware
limited liability company (“Holdings”), Nalco Company, a Delaware corporation
(the “Borrower”), the foreign subsidiary borrowers from time to time party
thereto, the 2003 Lenders and the 2003 Credit Agent (as such agreement may be
further amended, supplemented, restated or otherwise modified from time to time,
and as more particularly defined herein, the “2003 Credit Agreement”), the 2003
Lenders agreed to make certain loans and other financial accommodations to or
for the benefit of the Borrower and each foreign subsidiary borrower party
thereto.

B. Pursuant to certain guaranty agreements and security agreements dated as of
November 4, 2003 (together, the “2003 Guaranties”) by the 2003 Guarantors in
favor of the 2003 Credit Agent, the 2003 Guarantors have agreed to guarantee the
payment and performance of certain obligations of one or more of the Borrower
under the 2003 Credit Documents, as more particularly provided therein.

C. As a condition to the effectiveness of the 2003 Credit Agreement and to
secure the obligations of the Borrower, the 2003 Guarantors and, to the extent
provided for in the 2003 Collateral Documents, Foreign Subsidiaries (the
Borrower, the 2003 Guarantors, such Foreign Subsidiaries and each other
Subsidiary of Holdings that is now or hereafter becomes a party to any 2003
Credit Document, together, the “2003 Credit Parties”) under and in connection
with the 2003 Credit Documents, the 2003 Credit Parties have granted to the 2003
Credit Agent (for the benefit of the 2003 Creditors) Liens on the Shared
Collateral, as more particularly provided therein.

D. Pursuant to that certain Credit Agreement dated as of the date hereof, by and
among Holdings, the Borrower, the foreign subsidiary borrowers from time to time
party thereto, the 2009 Lenders and the 2009 Credit Agent (as such agreement may
be amended, supplemented, restated or otherwise modified from time to time, and
as more particularly defined herein, the “2009 Credit Agreement”), the 2009
Lenders agreed to make certain loans and other financial accommodations to or
for the benefit of the 2009 Borrowers.

E. Pursuant to certain guaranty agreements and security agreements dated as of
the date hereof (together, the “2009 Guaranties”) by the 2009 Guarantors in
favor of the 2009 Credit Agent,

 



--------------------------------------------------------------------------------

the 2009 Guarantors have agreed to guarantee the payment and performance of the
Borrower’s obligations under the 2009 Credit Documents, as more particularly
provided therein.

F. As a condition to the effectiveness of the 2009 Credit Agreement and to
secure the obligations of the Borrower, the 2009 Guarantors and, to the extent
provided for in the 2009 Collateral Documents, Foreign Subsidiaries (the
Borrower, the 2009 Guarantors, such Foreign Subsidiaries and each other
Subsidiary of Holdings that is now or hereafter becomes a party to any 2009
Credit Document, together, the “2009 Credit Parties”) under and in connection
with the 2009 Credit Documents, the 2009 Credit Parties have granted to the 2009
Credit Agent (for the benefit of the 2009 Creditors) Liens on the Collateral, as
more particularly provided therein.

G. Each of the 2003 Credit Agent (on behalf of the 2003 Creditors) and the 2009
Credit Agent (on behalf of the 2009 Creditors) acknowledges that this Agreement
does not affect or limit the rights of the 2009 Creditors with respect to 2009
Facility Foreign Collateral, which does not constitute Shared Collateral.

H. Each of the 2003 Credit Agent (on behalf of the 2003 Creditors) and the 2009
Credit Agent (on behalf of the 2009 Creditors) and, by their acknowledgment
hereof, the 2003 Credit Parties and the 2009 Credit Parties desire to agree to
the relative priority of Liens on the Shared Collateral and certain other
rights, priorities and interests as provided herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree as follows:

ARTICLE 1.

DEFINITIONS

Section 1.1. UCC Definitions

The following terms which are defined in the Uniform Commercial Code are used
herein as so defined: Accounts, Chattel Paper, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Financial Assets, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Money, Payment Intangibles,
Promissory Notes, Records, Securities Accounts, Security, Security Entitlements,
Supporting Obligations, and Tangible Chattel Paper.

Section 1.2. Other Definitions

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2003 Bank Products Affiliate” shall mean any 2003 Lender or any Affiliate of
any 2003 Lender that has entered into a Bank Products Agreement with a Credit
Party with the obligations of such Credit Party thereunder being secured by one
or more 2003 Collateral Documents.

“2003 Collateral Documents” shall mean all “Security Documents” as defined in
the 2003 Credit Agreement, and all other security agreements, mortgages, deeds
of trust and other collateral documents executed and delivered in connection
with any 2003 Credit Agreement, in each case as the same may be amended,
modified or supplemented from time to time.

 

-2-



--------------------------------------------------------------------------------

“2003 Credit Agent” shall have the meaning assigned thereto in the Preamble
hereto and shall include any successor thereto as well as any Person designated
as the “Agent” or “Collateral Agent” under the 2003 Credit Agreement.

“2003 Credit Agreement” shall have the meaning assigned thereto in the Recitals
hereto.

“2003 Credit Documents” shall mean the 2003 Credit Agreement, the 2003
Guaranties, the 2003 Collateral Documents, any Bank Product Agreements between
any 2003 Credit Party and any 2003 Bank Products Affiliate, any Swap Agreements
between any 2003 Credit Party, any 2003 Swap Party and any instrument governing
Secured Foreign Indebtedness between any 2003 Credit Party and any 2003 Foreign
Debt Lender, those other ancillary agreements as to which the 2003 Credit Agent
or any 2003 Creditor is a party or a beneficiary and all other agreements,
instruments, documents and certificates now or hereafter executed by or on
behalf of any 2003 Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to the 2003 Credit Agent, in connection with any of
the foregoing or the 2003 Credit Agreement, in each case as the same may be
amended, modified or supplemented from time to time.

“2003 Credit Parties” shall have the meaning assigned thereto in the Recitals
hereto.

“2003 Creditors” shall have the meaning assigned thereto in the Preamble hereto
and shall include all 2003 Bank Products Affiliates, 2003 Swap Parties and 2003
Foreign Debt Lenders and all successors, assigns, transferees and replacements
thereof, as well as any Person designated as a “Lender” under the 2003 Credit
Agreement.

“2003 Foreign Debt Lender” shall mean any 2003 Lender or an Affiliate of a 2003
Lender that is a counterparty to an instrument governing any Secured Foreign
Indebtedness with a 2003 Credit Party.

“2003 Guaranties” shall have the meaning assigned thereto in the Recitals
hereto.

“2003 Guarantors” shall mean, collectively, Holdings and each Subsidiary of
Holdings that at any time is a guarantor under any of the 2003 Guaranties.

“2003 Lenders” shall have the meaning assigned thereto in the Preamble hereto.

“2003 Obligations” shall mean all obligations of every nature of each 2003
Credit Party from time to time owed to the 2003 Credit Agent, the 2003 Lenders
or any of them, any 2003 Bank Products Affiliates, any 2003 Swap Party or any
2003 Foreign Debt Lender, under any 2003 Credit Document, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such 2003 Credit Party, would have accrued on any
2003 Obligation, whether or not a claim is allowed against such 2003 Credit
Party for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under letters of credit, payments for early termination of Swap
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the 2003 Credit Documents, as amended, restated
or modified from time to time; provided that the aggregate principal amount of
Indebtedness outstanding under the 2003 Credit Agreement shall not be greater
than the amount permitted therefor under the 2009 Credit Agreement; provided
further that in no event shall the 2009 Credit Documents be modified in a manner
(whether as a modification of an existing agreement or through a replacement or
a refinancing) that reduces the amount of 2003 Obligations allowed thereunder.

“2003 Secured Parties” shall mean the 2003 Credit Agent and the 2003 Creditors.

 

-3-



--------------------------------------------------------------------------------

“2003 Swap Party” shall mean any 2003 Lender or any Affiliate of any 2003
Lender, in each case that has entered into a Swap Agreement with a Credit Party
with the obligations of such Credit Party thereunder being secured by one or
more 2003 Collateral Documents.

“2003 U.S. Guarantee and Collateral Agreement” shall mean the U.S. Guarantee and
Collateral Agreement dated and effective as of November 4, 2003 among Holdings,
the Borrower, each domestic Subsidiary of Holdings identified therein and the
2003 Credit Agent, as Collateral Agent, as the same may be amended, modified or
supplemented from time to time.

“2009 Bank Products Affiliate” shall mean any 2009 Lender or any Affiliate of
any 2009 Lender that has entered into a Bank Products Agreement with a Credit
Party with the obligations of such Credit Party thereunder being secured by one
or more 2009 Collateral Documents.

“2009 Borrowers” shall mean the Borrower and any 2009 Facility Foreign Borrowers
in their capacity as borrowers under the 2009 Credit Agreement.

“2009 Collateral Documents” shall mean all “U.S. Security Documents” as defined
in the 2009 Credit Agreement, and all other security agreements, mortgages,
deeds of trust and other collateral documents executed and delivered in
connection with the 2009 Credit Agreement, in each case as the same may be
amended, modified or supplemented from time to time.

“2009 Credit Agent” shall have the meaning assigned thereto in the Preamble
hereto and shall include any successor thereto as well as any Person designated
as the “Agent” or “Collateral Agent” under the 2009 Credit Agreement.

“2009 Credit Agreement” shall have the meaning assigned thereto in the Recitals
hereto, together with any other agreement extending the maturity of, amending,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of the 2009 Obligations, whether by the same or any other agent, lender
or group of lenders and whether or not increasing the amount of any Indebtedness
that may be incurred thereunder.

“2009 Credit Documents” shall mean the 2009 Credit Agreement, the 2009
Guaranties, the 2009 Collateral Documents, any Bank Product Agreements between
any 2009 Credit Party and any 2009 Bank Products Affiliate, any Swap Agreements
between any 2009 Credit Party and any 2009 Swap Party, any instrument governing
Secured Foreign Indebtedness between any 2009 Credit Party and any 2009 Foreign
Debt Lender, those other ancillary agreements as to which the 2009 Credit Agent
or any 2009 Creditor is a party or a beneficiary and all other agreements,
instruments, documents and certificates now or hereafter executed by or on
behalf of any 2009 Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to the 2009 Credit Agent, in connection with any of
the foregoing or the 2009 Credit Agreement, in each case as the same may be
amended, modified or supplemented from time to time.

“2009 Credit Parties” shall have the meaning assigned thereto in the Recitals
hereto.

“2009 Creditors” shall have the meaning assigned thereto in the Preamble hereto
and shall include all 2009 Bank Product Affiliates, 2009 Swap Parties and 2009
Foreign Debt Lenders and all successors, assigns, transferees and replacements
thereof, as well as any Person designated as a “Lender” under the 2009 Credit
Agreement.

“2009 Facility Foreign Borrower” shall mean any Foreign Subsidiary of the
Borrower in its capacity as a borrower under the 2009 Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

“2009 Facility Foreign Collateral” shall mean all Property now owned or
hereafter acquired by any 2009 Facility Foreign Borrower, or any 2009 Guarantor
that is a Foreign Subsidiary, in or upon which a Lien is granted or purported to
be granted to the 2009 Credit Agent under any of the 2009 Collateral Documents
to secure 2009 Obligations of any 2009 Facility Foreign Borrower or any 2009
Guaranty thereof, together with all rents, issues, profits, products and
Proceeds thereof.

“2009 Foreign Debt Lender” shall mean any 2009 Lender or an Affiliate of a 2009
Lender that is a counterparty to an instrument governing any Secured Foreign
Indebtedness with a 2009 Credit Party.

“2009 Guaranties” shall have the meaning assigned thereto in the Recitals
hereto.

“2009 Guarantors” shall mean the collective reference to Holdings and each
Subsidiary of Holdings that at any time is a guarantor under any of the 2009
Guaranties.

“2009 Lenders” shall have the meaning assigned thereto in the Preamble hereto.

“2009 Obligations” shall mean all obligations of every nature of each 2009
Credit Party and each 2009 Facility Foreign Borrower from time to time owed to
the 2009 Credit Agent, the 2009 Lenders or any of them, any 2009 Bank Products
Affiliates, any 2009 Swap Parties or any 2009 Foreign Debt Lender, under any
2009 Credit Document, whether for principal, interest (including interest which,
but for the filing of a petition in bankruptcy with respect to such 2009 Credit
Party, would have accrued on any 2009 Obligation, whether or not a claim is
allowed against such 2009 Credit Party for such interest in the related
bankruptcy proceeding), reimbursement of amounts drawn under letters of credit,
payments for early termination of Swap Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the 2009 Credit Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time; provided that the
aggregate principal amount of Indebtedness outstanding under the 2009 Credit
Agreement shall not be greater than the amount permitted therefor under the 2003
Credit Agreement; provided further that in no event shall the 2003 Credit
Documents be modified in a manner (whether as a modification of an existing
agreement or through a replacement or a refinancing) that reduces the amount of
2009 Obligations allowed thereunder.

“2009 Secured Parties” shall mean the 2009 Credit Agent and the 2009 Creditors.

“2009 Swap Party” shall mean any 2009 Lender or any Affiliate of any 2009
Lender, in each case that has entered into a Swap Agreement with a Credit Party
with the obligations of such Credit Party thereunder being secured by one or
more 2009 Collateral Documents.

“2009 U.S. Guarantee and Collateral Agreement” shall mean the U.S. Guarantee and
Collateral Agreement dated and effective as of May 13, 2009 among Holdings, the
Borrower, each domestic Subsidiary of Holdings identified therein and the 2009
Credit Agent, as Collateral Agent, as the same may be amended, modified or
supplemented from time to time.

“Affiliate” shall mean with respect to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, to direct or cause the direction
of the management and policies of such Person, whether by contract or otherwise.

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

 

-5-



--------------------------------------------------------------------------------

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution agrees to provide cash management services
(including treasury, depository, overdraft, credit or debit card, electronic
funds transfer, and other cash management arrangements).

“Bankruptcy Code” shall mean title 11 of the United States Code.

“Board of Directors” for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the Board of
Directors of such entity, or, in either case, any committee thereof duly
authorized to act on behalf of such Board of Directors.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

“Cash Collateral” shall mean any Shared Collateral consisting of Money or Cash
Equivalents, any Security Entitlement and any Financial Assets.

“Cash Equivalents” shall mean any of the following: (a) direct obligations of
the United States of America or any member of the European Union or any agency
thereof or obligations guaranteed by the United States of America or any member
of the European Union or any agency thereof, in each case with maturities not
exceeding two years, (b) time deposit accounts, certificates of deposit and
money market deposits maturing within 180 days of the date of acquisition
thereof issued by a bank or trust company that is organized under the laws of
the United States of America, any state thereof or any foreign country
recognized by the United States of America having capital, surplus and undivided
profits having a Dollar Equivalent that is in excess of $500.0 million and whose
long-term debt, or whose parent holding company’s long-term debt, is rated A (or
such similar equivalent rating or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act), (c) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of any Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s Investors Service, Inc. (“Moody’s”), or A-1 (or higher) according to
Standard & Poor’s Ratings Group (a division of The McGraw-Hill Companies Inc.),
and its successors (“S&P”), (d) securities with maturities of two years or less
from the date of acquisition issued or fully guaranteed by any State,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least A by S&P or A by
Moody’s and (e) money market funds that (i) comply with the criteria set forth
in Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000.0 million.

“Closing Date” shall have the meaning assigned thereto in the 2003 Credit
Agreement or the 2009 Credit Agreement, respectively, as applicable.

“Collateral Documents” shall mean the 2003 Collateral Documents and the 2009
Collateral Documents.

“Control Collateral” shall mean any Shared Collateral consisting of any
certificated Security, Investment Property, Deposit Account, Instruments and any
other Shared Collateral as to which a

 

-6-



--------------------------------------------------------------------------------

Lien is required to be perfected through possession or control by the secured
party or any agent therefor pursuant to Collateral Documents.

“Credit Agreements” shall mean the 2003 Credit Agreement and the 2009 Credit
Agreement.

“Credit Documents” shall mean the 2003 Credit Documents and the 2009 Credit
Documents.

“Credit Parties” shall mean the 2003 Credit Parties and the 2009 Credit Parties.

“Creditor” shall mean any Secured Creditor.

“Discharge of 2003 Obligations” shall mean the payment in full in cash of all
2003 Obligations that are outstanding and unpaid (including interest accruing on
and after the commencement of any Insolvency Proceeding at the rate set forth in
the 2003 Credit Agreement) under the 2003 Credit Agreement (excluding contingent
indemnification obligations and, for the avoidance of doubt, excluding 2003
Obligations owed under Swap Agreements, Bank Products Agreements and instruments
governing Secured Foreign Indebtedness to 2003 Swap Parties, 2003 Bank Products
Affiliates or 2003 Foreign Debt Lenders).

“Discharge of 2009 Obligations” shall mean (a) the payment in full in cash of
all 2009 Obligations that are outstanding and unpaid (including interest
accruing on and after the commencement of any Insolvency Proceeding at the rate
set forth in the 2009 Credit Agreement) under the 2009 Credit Agreement
(excluding contingent indemnification obligations and, for the avoidance of
doubt, excluding 2009 Obligations owed under Swap Agreements, Bank Products
Agreements and instruments governing Secured Foreign Indebtedness to 2009 Swap
Parties, 2009 Bank Products Affiliates or 2009 Foreign Debt Lenders), including
(if applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit) delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of the 2009 Credit Agreement (which shall not exceed an amount
equal to 105% of the aggregate undrawn amount of such letters of credit), and
(b) the termination of all then outstanding commitments to extend credit under
the 2009 Credit Documents.

“Discharge of Secured Obligations” shall mean the occurrence of all of the
Discharge of 2003 Obligations and the Discharge of 2009 Obligations.

“Event of Default” shall mean an Event of Default under the 2009 Credit
Agreement or the 2003 Credit Agreement.

“Excluded Assets” shall mean, collectively, (i) “Excluded Assets”, as such term
is defined in the 2009 U.S. Guarantee and Collateral Agreement and any other
applicable 2009 Collateral Document and (ii) “Excluded Assets”, as such term is
defined in the 2003 U.S. Guarantee and Collateral Agreement and any other
applicable 2003 Collateral Document. In addition, Excluded Assets shall include
from and after the Discharge of 2009 Obligations, any cash provided with respect
to amounts available to be drawn under outstanding letters of credit as
contemplated by the definition of Discharge of 2009 Obligations, unless and
until any 2009 Obligations shall be reinstated pursuant to Section 5.2.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

 

-7-



--------------------------------------------------------------------------------

(a) the taking of any action to enforce or realize upon any Lien, including the
institution of any foreclosure proceedings or the noticing of any public or
private sale pursuant to Article 9 of the Uniform Commercial Code;

(b) the exercise of any right or remedy provided to a secured creditor on
account of a Lien under any of the Credit Documents, under applicable law, in an
Insolvency Proceeding or otherwise, including the election to retain any of the
Shared Collateral in satisfaction of a Lien;

(c) the taking of any action or the exercise of any right or remedy in respect
of the collection on, set off against, marshaling of, injunction respecting or
foreclosure on the Shared Collateral or the Proceeds thereof;

(d) the appointment of a receiver, receiver and manager or interim receiver of
all or part of the Shared Collateral; and

(f) the exercise of any voting rights relating to any Capital Stock included in
the Shared Collateral.

For the avoidance of doubt, the exercise of rights under the Credit Documents of
an unsecured creditor, filing a proof of claim in a Bankruptcy Case or seeking
adequate protection shall not be deemed to be an Exercise of Secured Creditor
Remedies.

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

“Guarantor” shall mean any of the 2003 Guarantors and the 2009 Guarantors.

“Indebtedness” shall have the meaning assigned thereto in the 2003 Credit
Agreement or the 2009 Credit Agreement, respectively, as applicable.

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.

“Lender” shall mean any 2003 Lender or 2009 Lender.

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

 

-8-



--------------------------------------------------------------------------------

“Lien Priority” shall mean, with respect to any Lien of the 2003 Credit Agent,
the 2003 Creditors, the 2009 Credit Agent or the 2009 Creditors on the Shared
Collateral, the order of priority of such Lien as specified in Section 2.1.

“Pari Passu Lien” shall mean a Lien granted (a) by a 2003 Collateral Document to
the 2003 Credit Agent or (b) by a 2009 Collateral Document to the 2009 Credit
Agent.

“Permitted Refinancing Indebtedness” shall have the meaning assigned thereto in
the 2003 Credit Agreement or the 2009 Credit Agreement, respectively, as
applicable.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Shared Collateral, and (b) whatever is
recoverable or recovered when any Shared Collateral is sold, exchanged,
collected, or disposed of, whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Recovery” shall have the meaning set forth in Section 5.2.

“Requisite Secured Parties” shall mean Secured Lenders whose Secured Party
Exposures represent at least a majority of the outstanding Secured Party
Exposures of all Secured Lenders acting as one class.

“Secured Creditors” shall mean the 2003 Creditors and the 2009 Creditors.

“Secured Debt” shall mean:

(1) all 2003 Obligations; and

(2) all 2009 Obligations.

“Secured Debt Documents” shall mean the 2003 Credit Documents and the 2009
Credit Documents.

“Secured Foreign Indebtedness” shall mean (i) Indebtedness of Foreign
Subsidiaries incurred pursuant to committed and uncommitted working capital
facilities (to the extent such Indebtedness is permitted under Section 6.01(a)
of each Credit Agreement and is identified as ordinary working capital
Indebtedness on Schedule 6.01 of each Credit Agreement that will be secured by a
Lien on the Collateral or is Permitted Refinancing Indebtedness of any such
identified Indebtedness that is incurred for working capital purposes in the
ordinary course of business on ordinary business terms) that is with a
counterparty that is a 2003 Lender or 2009 Lender or an Affiliate of a 2003
Lender or 2009 Lender as of the applicable Closing Date and (ii) Indebtedness of
Foreign Subsidiaries incurred pursuant to committed and uncommitted working
capital facilities (to the extent such Indebtedness is permitted under
Section 6.01(u) of each Credit Agreement and is identified as ordinary working
capital Indebtedness on Schedule 6.01(u) of each Credit Agreement (as modified
from time to time) that will be secured by a Lien on the Collateral or is
Permitted Refinancing Indebtedness of any such identified Indebtedness that is
incurred for working capital purposes in the ordinary course of business on
ordinary business terms) that is with a counterparty

 

-9-



--------------------------------------------------------------------------------

that is a 2003 Lender or 2009 Lender or an Affiliate of a 2003 Lender or 2009
Lender at the time of borrowing.

“Secured Lenders” shall mean the 2003 Lenders and the 2009 Lenders.

“Secured Obligations” shall mean the 2003 Obligations and the 2009 Obligations.

“Secured Parties” shall mean, at any time, all of the Secured Party Agents and
all of the Secured Creditors.

“Secured Party Agent” shall mean any of the 2003 Credit Agent or the 2009 Credit
Agent.

“Secured Party Exposures” shall mean with respect to the Secured Lenders, the
sum, without duplication, of (i) the aggregate principal amount of outstanding
loans, (ii) face amount of outstanding letters of credit and (iii) Reimbursement
Obligations (as defined in the 2009 Credit Agreement) outstanding thereunder, in
each case under the Credit Agreements.

“Secured Party Representative” shall mean the Secured Party Agent designated by
the Secured Party Agents to act on behalf of the Secured Party Agents hereunder,
acting in such capacity. The Secured Party Representative shall be the 2009
Credit Agent.

“Shared Collateral” shall mean all Property now owned or hereafter acquired by
the Borrower or any Guarantor in or upon which a Lien is granted or purported to
be granted to the Secured Party Agents under both the 2003 Collateral Documents
and the 2009 Collateral Documents, as applicable, together with all rents,
issues, profits, products and Proceeds thereof; provided, that the Shared
Collateral shall not include any Excluded Assets or 2009 Facility Foreign
Collateral.

“Subsidiary” of any Person shall mean a corporation, limited liability company,
partnership or other entity of which a majority of the outstanding shares of
stock of each class having ordinary voting power or other equity interests is
owned by such Person, by one or more Subsidiaries of such Person, or by such
Person and one or more of its Subsidiaries.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings or any of its Subsidiaries shall be a Swap Agreement.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Secured Party Agent is
governed by the Uniform Commercial Code or foreign personal property security
laws as enacted and in effect in a jurisdiction other than the State of New
York, the term “Uniform Commercial Code” will mean the Uniform Commercial Code
or such foreign personal property security laws as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to

 

-10-



--------------------------------------------------------------------------------

such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

Section 1.3. Rules of Construction

Unless the context of this Agreement clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the term “including” is not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement. Article, section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified. Any
reference in this Agreement to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Any reference herein to the repayment in full of an obligation shall
mean the payment in full in cash of such obligation, or in such other manner as
may be approved in writing by the requisite holders or representatives in
respect of such obligation, or in such other manner as may be approved by the
requisite holders or representatives in respect of such obligation.

ARTICLE 2.

LIEN PRIORITY

Section 2.1. Pari Passu Liens

(a) Notwithstanding (i) the date, time, method, manner or order of grant,
attachment or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to any Secured Party
Agent or any Secured Creditors in respect of all or any portion of the Shared
Collateral and regardless of how any such Lien was acquired (whether by grant,
statute, operation of law, subrogation or otherwise), (ii) the order or time of
filing or recordation of any document or instrument for perfecting the Liens in
favor of any other Secured Party Agent or any other Secured Creditors in any
Shared Collateral, (iii) any provision of the Uniform Commercial Code, the
Bankruptcy Code or any other applicable law, or of any Secured Debt Documents,
(iv) whether any Secured Party Agent, in each case either directly or through
agents, holds possession of, or has control over, all or any part of the Shared
Collateral, (v) the fact that any such Liens in favor of any Secured Party Agent
or any Secured Creditors securing any of the Secured Obligations are
(x) subordinated to any Lien securing any other obligation of any Credit Party
or (y) otherwise subordinated, voided, avoided, invalidated or lapsed or
(vi) any other circumstance of any kind or nature whatsoever, each Secured Party
Agent, for and on behalf of itself and the Secured Creditors represented
thereby, hereby agrees that any Lien in respect of all or any portion of the
Shared Collateral now or hereafter held by or on behalf of any Secured Party
Agent or any Secured Party Creditor that secures all or any portion of the
Secured Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Shared Collateral now or
hereafter held by or on behalf of any other Secured Party Agent or any other
Secured Creditor that secures all or any portion of the Secured Obligations.

(b) The 2003 Credit Agent, for and on behalf of itself and the 2003 Creditors,
acknowledges and agrees that, the 2009 Credit Agent, for the benefit of itself
and the 2009 Creditors, has been granted Pari Passu Liens upon all of the Shared
Collateral in which the 2003 Credit Agent has been granted Pari Passu Liens, and
the 2003 Credit Agent hereby consents thereto.

 

-11-



--------------------------------------------------------------------------------

(c) The 2009 Credit Agent, for and on behalf of itself and the 2009 Creditors,
acknowledges and agrees that, the 2003 Credit Agent, for the benefit of itself
and the 2003 Creditors, has been granted Pari Passu Liens upon all of the Shared
Collateral in which the 2009 Credit Agent has been granted Pari Passu Liens, and
the 2009 Credit Agent hereby consents thereto.

Section 2.2. Waiver of Right to Contest Liens

Each Secured Party Agent, for and on behalf of itself and the Secured Creditors
represented thereby, agrees that it and they shall not (and hereby waives any
right to) take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any Insolvency Proceeding), the validity,
priority, enforceability or perfection of the Liens of any other Secured Party
Agent or any Secured Creditors represented by such other Secured Party Agent, or
the provisions of this Agreement; provided that nothing in this Agreement shall
be construed to prevent or impair the rights of a Secured Party Agent or Secured
Party Creditor to enforce this Agreement.

Section 2.3. Exercise of Rights

(a) Exercise of Secured Creditor Remedies. Each Secured Party Agent, for and on
behalf of itself and the Secured Creditors represented thereby, hereby agrees
that only the Secured Party Representative shall be permitted to Exercise Any
Secured Creditor Remedy and that it shall not Exercise Any Secured Creditor
Remedy unless it is the Secured Party Representative; provided that (A) in any
Insolvency Proceeding commenced by or against the Borrower or any other Credit
Party, each Secured Party Agent and the Secured Creditors may file a proof of
claim or statement of interest with respect to their respective Secured
Obligations, (B) the Secured Creditors shall be entitled to file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any person objecting to or otherwise
seeking the disallowance of the claims of such Secured Parties, including
without limitation any claims secured by the Shared Collateral, if any, in each
case if not otherwise in contravention of the terms of this Agreement, (C) the
Secured Parties shall be entitled to file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
the Credit Parties arising under either the Bankruptcy Code or applicable
non-bankruptcy law, in each case if not otherwise in contravention of the terms
of this Agreement, (D) the Secured Parties shall be entitled to file any proof
of claim and other filings and make any arguments and motions in order to
preserve or protect its Liens on the Shared Collateral that are, in each case,
not otherwise in contravention of the terms of this Agreement. The Secured Party
Representative agrees that it shall not Exercise Any Secured Creditor Remedy
unless directed to by the Requisite Secured Parties. Notwithstanding anything to
the contrary contained herein, (i) each Secured Party Agent shall be permitted
to take any action reasonably required to perfect or continue the perfection of
the liens on the Shared Collateral for the benefit of the Secured Parties and
(ii) the Secured Party Representative is authorized, but not obligated, when
instructions from the Requisite Secured Parties have been requested by the
Secured Party Representative but have not yet been received, to take any action
which the Secured Party Representative, in good faith, believes to be reasonably
required to promote and protect the interests of the Secured Parties in the
Shared Collateral; provided that once instructions have been received, the
actions of the Secured Party Representative shall be governed thereby and the
Secured Party Representative shall not take any further action which would be
contrary thereto. In addition, notwithstanding anything to the contrary
contained herein, if the Secured Party Representative shall not have received
appropriate instruction from the Requisite Secured Parties within five
(5) Business Days of the notice requesting such instructions (or such shorter
period as reasonably may be specified in such notice or as may be necessary
under the circumstances) it may, but shall be under no duty to, take or refrain
from taking such action (including any Exercise

 

-12-



--------------------------------------------------------------------------------

of Secured Creditor Remedies) as it shall deem to be in the best interests of
the Secured Parties and the Secured Party Representative shall have no liability
to any Person for such action or inaction.

(b) Prohibition on Contesting Actions of Secured Party Representative;
Exculpatory Provisions. Each Secured Party Agent, for and on behalf of itself
and the Secured Creditors represented thereby, hereby agrees that it will raise
no objection to or oppose, contest or object to any action taken with respect to
the Shared Collateral by the Secured Party Representative in connection with any
Exercise of Secured Creditor Remedy in accordance with Section 2.3(a). Each
Secured Party Agent, for and on behalf of itself and the Secured Creditors
represented thereby, hereby agrees that the Secured Party Representative shall
have no duty or obligation first to marshal or realize upon any type of Shared
Collateral (or any other collateral that is not Shared Collateral). Each Secured
Party Agent, for and on behalf of itself and the Secured Creditors represented
thereby, hereby agrees that (i) it will not take or cause to be taken any action
the purpose or intent of which is, or could be, to interfere, hinder or delay,
in any manner, whether by judicial proceedings or otherwise, any sale, transfer
or other disposition of the Shared Collateral by the Secured Party
Representative in accordance with Section 2.3(a) and (ii) it will not institute
any suit or assert in any suit, bankruptcy or insolvency or other proceeding any
claim against the Secured Party Representative seeking damages from or other
relief by way of specific performance, and the Secured Party Representative
shall not be liable for, any action taken or omitted to be taken by the Secured
Party Representative in connection with the Exercise of Secured Creditor
Remedies in accordance with Section 2.3(a) or otherwise in the absence of its
own gross negligence or willful misconduct. Each Secured Party Agent, for and on
behalf of itself and the Secured Creditors represented thereby, hereby agrees
that the Secured Party Representative shall not be subject to any fiduciary or
other implied duties and shall not have any duty to take any discretionary
action or exercise any discretionary powers with respect to the Exercise of
Secured Creditor Remedies unless directed to do so by the Requisite Secured
Parties; provided that the Secured Party Representative shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
it to liability or that is contrary to any applicable Collateral Document or
applicable law.

(c) Reliance by Secured Party Representative. The Secured Party Representative
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Secured Party Representative also may rely upon any statement made to it orally
or by telephone and reasonably believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. The Secured Party
Representative may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

(d) Automatic Release of Liens in Connection with the Exercise of Secured
Creditor Remedies. Each Secured Party Agent, for and on behalf of itself and the
Secured Creditors represented thereby, hereby agrees that if all or any portion
of any Shared Collateral is sold by the Secured Party Representative in
connection with an Exercise of Secured Creditor Remedy in accordance with
Section 2.3(a), then so long as the net cash proceeds of any such sale, if any,
are applied as provided in Section 4.1, such sale will be free and clear of the
Liens on such Shared Collateral securing the Secured Obligations. Each Secured
Party Agent agrees to execute and deliver (at the sole expense of the Credit
Parties) all such authorizations and other instruments as shall reasonable be
requested by the Secured Party Representative to evidence or confirm any release
of Shared Collateral provided for in this Section 2.3(d).

 

-13-



--------------------------------------------------------------------------------

(e) Except as otherwise set forth herein, at any meeting of creditors or in the
event of any Proceeding, each Secured Creditor shall retain the right to vote
and otherwise act with respect to the 2003 Obligations (for the 2003 Creditors)
and 2009 Obligations (for the 2009 Creditors) (including, without limitation,
the right to vote to accept or reject any plan of partial or complete
liquidation, reorganization, arrangement, composition or extension).

Section 2.4. No New Liens

The parties hereto agree that the Borrower shall not, and shall not permit any
Subsidiary to, (i) grant or permit any additional Liens on any asset or property
to secure any 2003 Obligations unless it has granted a Lien on such asset or
property to secure the 2009 Obligations, and (ii) grant or permit any additional
Liens on any asset to secure any 2009 Obligations (other than 2009 Facility
Foreign Collateral) unless it has granted a Lien on such asset to secure the
2003 Obligations. To the extent that the foregoing provisions are not complied
with for any reason, without limiting any other rights and remedies available to
the Secured Parties, each Secured Party Agent agrees that any amounts received
by or distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.4 shall be subject to Section 4.1.

ARTICLE 3.

ACTIONS OF THE PARTIES

Section 3.1. Certain Actions Permitted

Each Secured Party Agent may make such demands or file such claims in respect of
the Secured Obligations owed to such Secured Party Agent and the Secured
Creditors represented thereby as are necessary to prevent the waiver or bar of
such claims under applicable statutes of limitations or other statutes, court
orders or rules of procedure at any time.

Section 3.2. Secured Party Representative; Gratuitous Bailee

Each Secured Party Agent, for and on behalf of itself and the Secured Parties
represented thereby, agrees that the Secured Party Representative shall hold all
Cash Collateral and Control Collateral as gratuitous bailee for the Secured
Parties it represents as well as for the other Secured Parties solely for the
purpose of perfecting the security interest granted to each other Secured Party
Agent or Secured Party in such Cash Collateral and Control Collateral, subject
to the terms and conditions of this Section 3.2. The Secured Party
Representative shall not have any obligation whatsoever to the other Secured
Parties to assure that such Cash Collateral and Control Collateral is genuine or
owned by any Credit Party or any other Person or to preserve rights or benefits
of any Person therein. The duties or responsibilities of the Secured Party
Representative under this Section 3.2 are and shall be limited solely to holding
or maintaining control of such Cash Collateral and Control Collateral as agent
for the other Parties for purposes of perfecting the Lien held by the Secured
Parties. The Secured Party Representative is not and shall not be deemed to be a
fiduciary of any kind for any Secured Party or any other Person. In the event
that a Secured Party that is not the Secured Party Representative receives any
Cash Collateral or Control Collateral, such Secured Party shall promptly deliver
the same to the Secured Party Representative.

Section 3.3. Sharing of Information and Access

(a) Whenever the Secured Party Representative shall be required, in connection
with the exercise of its rights or the performance of its obligations hereunder,
to determine the existence or amount of any 2003 Obligations or 2009
Obligations, or the Shared Collateral subject to any Lien securing

 

-14-



--------------------------------------------------------------------------------

any Secured Obligations, it may request that such information be furnished to it
in writing by the other Secured Party Agent and shall be entitled to make such
determination on the basis of the information so furnished; provided, however,
that if any Secured Party Agent shall fail or refuse reasonably promptly to
provide the requested information, the requesting Secured Party Agent shall be
entitled to make any such determination by such method as it may, in the
exercise of its good faith judgment, determine, including by reliance upon a
certificate of the U.S. Borrower. The Secured Party Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Creditor, any Secured Party or any other person as a result of
such determination.

(b) In connection with the Requisite Secured Parties providing instructions to
the Secured Party Representative, the Secured Party Representative shall be
entitled to rely on information provided by the other Secured Party Agent with
respect to the amount of Secured Party Exposures outstanding under the Credit
Documents for which it is Secured Party Agent and the amount of Secured Party
Exposures of Secured Lenders under such Credit Documents that are providing
instructions to the Secured Party Representative with respect to the Exercise of
Secured Creditor Remedies.

(c) In the event that any Secured Party Agent shall, in the exercise of its
rights under the applicable Collateral Documents or otherwise, receive
possession or control of any books and records of any Credit Party that contain
information identifying or pertaining to the Shared Collateral, such Secured
Party Agent shall, upon request from any other Secured Party Agent, and as
promptly as practicable thereafter, either make available to such Party such
books and records for inspection and duplication or provide to such Party copies
thereof.

Section 3.4. Insurance

Proceeds of Shared Collateral include insurance proceeds and, therefore, the
Lien Priority shall govern the ultimate disposition of casualty insurance
proceeds. Each Secured Party Agent shall be named as additional insured or loss
payee, as applicable with respect to all liability insurance policies relating
to Shared Collateral (as and to the extent provided in the relevant Collateral
Document). The Secured Party Representative shall have the sole and exclusive
right, as against any Secured Party, to adjust settlement of insurance claims in
the event of any covered loss, theft or destruction of Shared Collateral. All
proceeds of such insurance shall be remitted to the Secured Party
Representative, and each other Secured Party Agent shall cooperate (if
necessary) in a reasonable manner in effecting the payment of insurance proceeds
in accordance with Section 4.1.

Section 3.5. No Additional Rights for the Credit Parties Hereunder

If any Secured Party shall enforce its rights or remedies in violation of the
terms of this Agreement, the Credit Parties shall not be entitled to use such
violation as a defense to any action by any Secured Party, nor to assert such
violation as a counterclaim or basis for set off or recoupment against any
Secured Party.

 

-15-



--------------------------------------------------------------------------------

ARTICLE 4.

APPLICATION OF PROCEEDS

Section 4.1. Application of Proceeds

(a) Revolving Nature of 2009 Obligations. Each Secured Party Agent, for and on
behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (i) the 2009 Credit Agreement includes a revolving
commitment and that in the ordinary course of business the 2009 Credit Agent and
the 2009 Lenders will apply payments and make advances thereunder; (ii) the
amount of the 2009 Obligations that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed, and that the
terms of the 2009 Obligations may be modified, extended or amended from time to
time, and that the aggregate amount of the 2009 Obligations may be increased,
replaced or refinanced, in each event, without notice to or consent by the any
other Secured Parties and without affecting the provisions hereof; provided that
from and after the date on which the 2009 Credit Agent commences the Exercise of
Secured Creditor Remedies, all amounts received by the 2009 Credit Agent or 2009
Creditors in respect of Shared Collateral and all proceeds thereof shall be
applied as specified in Section 4.1(c).

(b) Amendments to Credit Agreements. It is acknowledged that the Secured
Obligations may, subject to the limitations set forth in each Credit Agreement,
be increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, refinanced or otherwise amended or modified from time to time,
all without affecting the priorities set forth in Section 2.1(a) or the
provisions of this Agreement defining the relative rights of the Secured
Parties. The priorities provided for herein shall not be altered or otherwise
affected by the release of any Shared Collateral or of any guarantees for any
Secured Obligations or by any action that any Secured Party Agent or Secured
Party may take or fail to take in respect of any Shared Collateral, after
obtaining a perfected security interest therein.

(c) Application of Proceeds of Shared Collateral. Each Secured Party Agent, for
and on behalf of itself and the Secured Parties represented thereby, hereby
agrees that, all Shared Collateral, and all Proceeds thereof, received by the
Secured Party Representative in connection with any Exercise of Secured Creditor
Remedies shall be applied,

first, to the payment, on a pro rata basis, of costs and expenses of the Secured
Party Agents, in their capacity as such, in connection with such Exercise of
Secured Creditor Remedies,

second, to the payment, on a pro rata basis, of the Secured Obligations to the
Secured Party Agents to be applied by such Secured Party Agents in accordance
with the applicable Secured Debt Documents until the Discharge of Secured
Obligations shall have occurred, and

third, the balance, if any, to the Credit Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

(d) The Secured Party Agent that is not Secured Party Representative and each
other Secured Party that is not the Secured Party Representative hereby agrees
that if it shall obtain possession of any Shared Collateral or shall realize any
proceeds or payment in respect of any such Shared Collateral, pursuant to any
Collateral Document or by the exercise of any rights available to it under
applicable law or in any bankruptcy, insolvency or similar proceeding or through
any other exercise of remedies, at any time prior to the Discharge of Secured
Obligations, then it shall hold such Collateral, proceeds or payment in trust
for the other Secured Parties and promptly transfer such Collateral, proceeds or
payment,

 

-16-



--------------------------------------------------------------------------------

as the case may be, to the Secured Party Representative to be distributed in
accordance with the provisions of this Section 4.1(c).

Section 4.2. Specific Performance

Each Secured Party Agent is hereby authorized to demand specific performance of
this Agreement, whether or not any Credit Party shall have complied with any of
the provisions of any of the Credit Documents, at any time when any other Party
shall have failed to comply with any of the provisions of this Agreement
applicable to it. Each Secured Party Agent, for and on behalf of itself and the
Secured Parties represented thereby, hereby irrevocably waives any defense based
on the adequacy of a remedy at law that might be asserted as a bar to such
remedy of specific performance.

ARTICLE 5.

INTERCREDITOR ACKNOWLEDGMENTS AND WAIVERS

Section 5.1. Modifications to Secured Debt Documents

(a) Subject to Sections 5.1(b), (c) and (d), each Secured Party Agent, for and
on behalf of itself and the Secured Creditors represented thereby, hereby agrees
that, without affecting the obligations of such Secured Parties hereunder, any
other Secured Party Agent and any Secured Creditors represented thereby may, at
any time and from time to time, in their sole discretion without the consent of
or notice to any such Secured Party (except to the extent such notice or consent
is required pursuant to the express provisions of this Agreement), and without
incurring any liability to any such Secured Party, may:

(i) change the manner, place, time or terms of payment or renew, alter or
increase (subject to such increase being permitted by each of the Credit
Documents) all or any of the Secured Obligations or otherwise amend, restate,
supplement or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Secured Obligations or any of the
Secured Debt Documents;

(ii) subject to Section 4.2, retain or obtain Liens on property and enter into
additional secured agreement;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Secured Obligations;

(iv) release its Lien on any Shared Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Secured Obligations; and

(vii) otherwise manage and supervise the Secured Obligations as such other
Secured Party Agent shall deem appropriate.

 

-17-



--------------------------------------------------------------------------------

(b) The 2009 Obligations may be refinanced, in whole or in part, in each case,
without notice to, or the consent (except to the extent a consent is required to
permit the refinancing transaction under either Credit Agreement) of, any
Secured Party Agent or Secured Creditors, all without affecting the Lien
Priorities provided for herein or the other provisions hereof; provided,
however, that, if the indebtedness refinancing any such 2009 Obligations, as
applicable, is to constitute Secured Obligations subject to the terms of this
Agreement, the holders of such refinancing indebtedness (or an authorized agent
or trustee on their behalf) bind themselves in writing to the terms of this
Agreement pursuant to such documents or agreements (including amendments or
supplements to this Agreement) as the remaining Parties hereto shall reasonably
request and in form and substance reasonably acceptable to such Parties, and any
such refinancing transaction shall be in accordance with any applicable
provisions of the Secured Debt Documents.

(c) The 2009 Credit Agent and each other Secured Party agrees that no 2009
Collateral Document to which the 2009 Credit Agent or such Secured Party is a
party may be amended, supplemented or otherwise modified or entered into,
without the prior written consent of the 2003 Credit Agent, to the extent such
amendment, supplement or modification, or the terms of any new Collateral
Document would be prohibited by, or would require any Credit Party to act or
refrain from acting in a manner that would violate, any of the terms of this
Agreement or would otherwise be materially disadvantageous to the 2003 Secured
Parties with respect to any Shared Collateral.

(d) The 2003 Credit Agent and each other Secured Party agrees that no 2003
Collateral Document to which the 2003 Credit Agent or such Secured Party is a
party may be amended, supplemented or otherwise modified or entered into,
without the prior written consent of the 2009 Credit Agent, to the extent such
amendment, supplement or modification, or the terms of any new Collateral
Document would be prohibited by, or would require any Credit Party to act or
refrain from acting in a manner that would violate, any of the terms of this
Agreement or would otherwise be materially disadvantageous to the 2009 Secured
Parties with respect to any Shared Collateral.

Section 5.2. Reinstatement and Continuation of Agreement

If any Secured Party Agent or Secured Creditor is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Credit Party or any other Person any payment made in satisfaction of all or any
portion of the Secured Obligations (a “Recovery”), then the Secured Obligations
shall be reinstated to the extent of such Recovery. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect in the event of such Recovery, and such prior termination
shall not diminish, release, discharge, impair or otherwise affect the
obligations of the Parties from such date of reinstatement. All rights,
interests, agreements and obligations of each Secured Party Agent and each
Secured Creditor under this Agreement shall remain in full force and effect and
shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion or dismissal of, any Insolvency Proceeding by or
against any Credit Party or any other circumstance which otherwise might
constitute a defense available to, or a discharge of, any Credit Party in
respect of the Secured Obligations. No priority or right of any Secured Party
Agent or any Secured Creditor shall at any time be prejudiced or impaired in any
way by any act or failure to act on the part of Holdings, the Borrower or any
Guarantor or by the noncompliance by any Person with the terms, provisions or
covenants of any of the Secured Debt Documents, regardless of any knowledge
thereof which any Secured Party Agent or any Secured Creditor may have.

ARTICLE 6.

[Reserved].

 

-18-



--------------------------------------------------------------------------------

ARTICLE 7.

MISCELLANEOUS

Section 7.1. Further Assurances

The Secured Party Agents will, at their own expense and at any time and from
time to time, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that any Secured Party Agent may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Secured Party Agent to exercise and enforce its rights and remedies hereunder;
provided, however, that no Secured Party Agent shall be required to pay over any
payment or distribution, execute any instruments or documents, or take any other
action referred to in this Section 7.1, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
Secured Party Agent may interplead any payment or distribution in any court of
competent jurisdiction, without further responsibility in respect of such
payment or distribution under this Section 7.1.

Section 7.2. Representations

The 2003 Credit Agent represents and warrants to each other Secured Party Agent
that it has the requisite power and authority under the 2003 Credit Documents to
enter into, execute, deliver and carry out the terms of this Agreement on behalf
of itself and the 2003 Creditors. The 2009 Credit Agent represents and warrants
to each other Secured Party Agent that it has the requisite power and authority
under the 2009 Credit Documents to enter into, execute, deliver and carry out
the terms of this Agreement on behalf of itself and the 2009 Creditors.

Section 7.3. Amendments

No amendment or waiver of any provision of this Agreement, and no consent to any
departure by any Secured Party Agent party hereto, shall be effective unless it
is in a written agreement executed by each Secured Party Agent, after such
Secured Party Agent receives the approval of the number of Lenders under the
applicable Credit Documents that may (if at all) be required under such Credit
Documents in order for such such amendment, waiver or consent with respect to
this Agreement to become effective.

Section 7.4. Addresses for Notices

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telecopied, or sent by overnight express courier service or
United States mail and shall be deemed to have been given when delivered in
person or by courier service, upon receipt of a telecopy or five (5) days after
deposit in the United States mail (certified, with postage prepaid and properly
addressed). The addresses of the parties hereto (until notice of a change
thereof is delivered as provided in this Section 7.4) shall be as set forth
below or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

 

-19-



--------------------------------------------------------------------------------

2003 Credit Agent:   

Citicorp North America, Inc.

2 Penns Way, Suite 200

New Castle, DE 19720

  

Attention: Terrell Fleming

Facsimile: (212) 994-0961

Telephone: (302) 894-6193

2009 Credit Agent:   

Bank of America, N.A.

Bank of America Tower

   One Bryant Park    New York, New York 10036    Mail Code: NY1-100-34-07   

Attention: Jeff Hallmark

Facsimile: (646) 855-2123

Telephone: (646) 855-2751

Section 7.5. No Waiver; Remedies

No failure on the part of any Secured Party Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 7.6. Continuing Agreement; Transfer of Secured Obligations

This Agreement is a continuing agreement and shall (a) remain in full force and
effect until (x) the Discharge of 2003 Secured Obligations or (y) the Discharge
of 2009 Obligations (without the 2009 Obligations having been refinanced) shall
have occurred and shall terminate upon the occurrence of the first to occur of
either (x) or (y), (b) be binding upon the Secured Party Agents and their
successors and assigns, and (c) inure to the benefit of and be enforceable by
the Secured Party Agents and their respective successors, transferees and
assigns. Nothing herein is intended, or shall be construed to give, any other
Person any right, remedy or claim under, to or in respect of this Agreement or
any Shared Collateral, subject to Section 7.9. All references to any Credit
Party shall include any Credit Party as debtor-in-possession and any receiver or
trustee for such Credit Party in any Insolvency Proceeding. Without limiting the
generality of the foregoing clause (c), any Secured Party Agent or Secured
Creditor may assign or otherwise transfer all or any portion of the Secured
Obligations to any other Person (other than any Credit Party or any Affiliate of
any Credit Party and any Subsidiary of any Credit Party), and such other Person
shall thereupon become vested with all the rights and obligations in respect
thereof granted to such Secured Party Agent or Secured Creditor herein or
otherwise. The Secured Parties may continue, at any time and without notice to
the other Secured Party Agents hereto, to extend credit and other financial
accommodations, lend monies and provide indebtedness to, or for the benefit of,
any Credit Party on the faith hereof.

Section 7.7. Governing Law; Entire Agreement

The validity, performance, and enforcement of this Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York. This
Agreement constitutes the entire agreement and understanding among the Secured
Party Agents with respect to the subject matter hereof and supersedes any prior
agreements, written or oral, with respect thereto.

Section 7.8. Counterparts

 

-20-



--------------------------------------------------------------------------------

This Agreement may be executed in any number of counterparts, and it is not
necessary that the signatures of all Secured Party Agents be contained on any
one counterpart hereof; each counterpart will be deemed to be an original, and
all together shall constitute one and the same document.

Section 7.9. Provisions Solely to Define Relative Rights; No Third-Party
Beneficiaries

The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the Secured Parties in relation to one another.
None of the Borrower, any other foreign subsidiary borrower, any Guarantor, any
Subsidiary or any other creditor thereof shall have any rights hereunder, and
none of the Borrower, any other foreign subsidiary borrower, any Guarantor, any
Subsidiary or any other creditor may rely on the terms hereof. Nothing in this
Agreement is intended to or shall impair the obligations of any Credit Party,
which are absolute and unconditional, to pay the Obligations as and when the
same shall become due and payable in accordance with their terms.

This Agreement is solely for the benefit of the Secured Party Agents and the
Secured Parties. No other person shall be a third party beneficiary of this
Agreement.

Section 7.10. Headings

The headings of the articles and sections of this Agreement are inserted for
purposes of convenience only and shall not be construed to affect the meaning or
construction of any of the provisions hereof.

Section 7.11. Severability

If any of the provisions in this Agreement shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision of this Agreement and
shall not invalidate the Lien Priority or the application of Proceeds and other
priorities set forth in this Agreement.

Section 7.12. Attorneys’ Fees

The Secured Party Agents agree that if any dispute, arbitration, litigation, or
other proceeding is brought with respect to the enforcement of this Agreement or
any provision hereof, the prevailing party in such dispute, arbitration,
litigation, or other proceeding shall be entitled to recover its reasonable
attorneys’ fees and all other costs and expenses incurred in the enforcement of
this Agreement, irrespective of whether suit is brought.

Section 7.13. Venue; Jury Trial Waiver

(a) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL

 

-21-



--------------------------------------------------------------------------------

COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY SECURED DEBT DOCUMENTS AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(b) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.4. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 7.14. Intercreditor Agreement

This Agreement is the Intercreditor Agreement referred to in the 2003 Credit
Agreement and the 2009 Credit Agreement.

Section 7.15. No Warranties or Liability

Each Secured Party Agent acknowledges and agrees that the other Secured Party
Agent has not made any representation or warranty with respect to the execution,
validity, legality, completeness, collectability or enforceability of any other
2003 Credit Document or any other 2009 Credit Document. Except as otherwise
provided in this Agreement, each Secured Party Agent will be entitled to manage
and supervise its respective extensions of credit to any Credit Party in
accordance with law and their usual practices, modified from time to time as
they deem appropriate.

Section 7.16. Conflicts

In the event of any conflict between the provisions of this Agreement and the
provisions of any 2003 Credit Document or any 2009 Credit Document, the
provisions of this Agreement shall govern.

Section 7.17. Information Concerning Financial Condition of the Credit Parties

Each Secured Party Agent hereby assumes responsibility for keeping itself
informed of the financial condition of the Credit Parties and all other
circumstances bearing upon the risk of nonpayment of the 2003 Obligations or the
2009 Obligations, as applicable. Each Secured Party Agent hereby agrees that no
Secured Party Agent shall have any duty to advise any other Secured Party Agent
of information known to it regarding such condition or any such circumstances
except to the extent of any notice expressly required to be made under any other
provision of this Agreement. In the event any Secured

 

-22-



--------------------------------------------------------------------------------

Party Agent, in its sole discretion, undertakes at any time or from time to time
to provide any information to any other Secured Party Agent to this Agreement,
it shall be under no obligation (a) to provide any such information to such
other Secured Party Agent or any other Secured Party Agent on any subsequent
occasion, (b) to undertake any investigation not a part of its regular business
routine, or (c) to disclose any other information.

[Signature pages follow]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the 2003 Credit Agent, for and on behalf of itself and the
2003 Creditors, and the 2009 Credit Agent, for and on behalf of itself and the
2009 Creditors, have caused this Agreement to be duly executed and delivered as
of the date first above written.

 

CITICORP NORTH AMERICA, INC., in its capacity as 2003 Credit Agent By:      
Name:   Title:

 

BANK OF AMERICA, N.A., in its capacity as 2009 Credit Agent By:       Name:  
Title:

 

S-1



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement as of the date hereof and consents thereto, agrees to recognize all
rights granted thereby to the 2003 Credit Agent, the 2003 Creditors, the 2009
Credit Agent and the 2009 Creditors, and will not do any act or perform any
obligation which is not in accordance with the agreements set forth in this
Agreement as of the date hereof. Each Credit Party further acknowledges and
agrees that it is not an intended beneficiary or third-party beneficiary under
this Agreement.

CREDIT PARTIES:

 

NALCO HOLDINGS LLC By:       Name:   Title:

 

NALCO COMPANY By:       Name:   Title:

 

[GUARANTORS] By:       Name:   Title:

 

S-2



--------------------------------------------------------------------------------

EXHIBITS O-1, O-2, O-3 AND O-4

TO

AMENDED AND RESTATED CREDIT AGREEMENT

EXHIBIT O-1

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of May 13, 2009 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), NALCO COMPANY, a Delaware corporation (“Nalco” or the “U.S.
Borrower”), the FOREIGN SUBSIDIARY BORROWERS from time to time party thereto
(the “Foreign Subsidiary Borrowers” and, collectively with the U.S. Borrower,
the “Borrowers”), the LENDERS party thereto from time to time, BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC. AND HSBC
SECURITIES (USA) INC., as joint lead arrangers and joint book managers (in such
capacity, the “Joint Lead Arrangers”). Terms defined in the Credit Agreement are
used herein with the same meanings.

Pursuant to the provisions of Section 2.17(e)(ii) of the Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” as such term is
used in Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended,
(the “Code”), (iii) it is not a “ten percent shareholder” of any Borrower or
U.S. Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is
not a “controlled foreign corporation” related to any Borrower or U.S. Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with the Loan Documents are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the U.S.
Borrower and the Administrative Agent in writing and (2) the undersigned shall
furnish the U.S. Borrower and the Administrative Agent a properly completed and
currently effective certificate in either the calendar year in which payment is
to be made by the U.S. Borrower or the Administrative Agent to the undersigned,
or in either of the two calendar years preceding such payment.

[Signature Page Follows]

 

J-1-15



--------------------------------------------------------------------------------

[Lender] By:       Name:   Title:

 

[Address]

Dated:                         , 200[    ]

 

J-1-16



--------------------------------------------------------------------------------

EXHIBIT O-2

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of May 13, 2009 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), NALCO COMPANY, a Delaware corporation (“Nalco” or the “U.S.
Borrower”), the FOREIGN SUBSIDIARY BORROWERS from time to time party thereto
(the “Foreign Subsidiary Borrowers” and, collectively with the U.S. Borrower,
the “Borrowers”), the LENDERS party thereto from time to time, BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC. AND HSBC
SECURITIES (USA) INC., as joint lead arrangers and joint book managers (in such
capacity, the “Joint Lead Arrangers”). Terms defined in the Credit Agreement are
used herein with the same meanings.

Pursuant to the provisions of Section 2.17(e)(ii) of the Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) neither the undersigned nor any of its partners/members is a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a “ten percent
shareholder” of any Borrower or U.S. Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
“controlled foreign corporation” related to any Borrower or U.S. Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with the Loan Documents are effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the U.S. Borrower
with Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue
Service Form W-8BEN from each of its partners/members claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the U.S. Borrower and the Administrative Agent and
(2) the undersigned shall have at all times furnished the U.S. Borrower and the
Administrative Agent in writing with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]

 

J-2-1



--------------------------------------------------------------------------------

[Lender] By:       Name:   Title:

 

[Address]

Dated:                     , 200[    ]

 

J-2-2



--------------------------------------------------------------------------------

EXHIBIT O-3

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of May 13, 2009 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), NALCO COMPANY, a Delaware corporation (“Nalco” or the “U.S.
Borrower”), the FOREIGN SUBSIDIARY BORROWERS from time to time party thereto
(the “Foreign Subsidiary Borrowers” and, collectively with the U.S. Borrower,
the “Borrowers”), the LENDERS party thereto from time to time, BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC. AND HSBC
SECURITIES (USA) INC., as joint lead arrangers and joint book managers (in such
capacity, the “Joint Lead Arrangers”). Terms defined in the Credit Agreement are
used herein with the same meanings.

Pursuant to the provisions of Section 2.17(e)(ii) of the Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a “ten
percent shareholder” of any Borrower or U.S. Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to any Borrower or U.S. Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with the
Loan Documents are effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such non-U.S. Lender in writing and (2) the undersigned shall have at
all times furnished such Non-U.S. Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]

 

J-3-1



--------------------------------------------------------------------------------

[Participant] By:       Name:   Title:

 

[Address]

Dated:                     , 200[    ]



--------------------------------------------------------------------------------

EXHIBIT O-4

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of May 13, 2009 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), among NALCO HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), NALCO COMPANY, a Delaware corporation (“Nalco” or the “U.S.
Borrower”), the FOREIGN SUBSIDIARY BORROWERS from time to time party thereto
(the “Foreign Subsidiary Borrowers” and, collectively with the U.S. Borrower,
the “Borrowers”), the LENDERS party thereto from time to time, BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC. AND HSBC
SECURITIES (USA) INC., as joint lead arrangers and joint book managers (in such
capacity, the “Joint Lead Arrangers”). Terms defined in the Credit Agreement are
used herein with the same meanings.

Pursuant to the provisions of Section 2.17(e)(ii) of the Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a “ten percent
shareholder” of any Borrower or U.S. Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
“controlled foreign corporation” related to any Borrower or U.S. Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with the Loan Documents are effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the under-signed shall
promptly so inform such non-U.S. Lender in writing and (2) the undersigned shall
have at all times furnished such non-U.S. Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the under-signed, or in either of the two calendar
years preceding such payments.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Participant] By:       Name:   Title:

 

[Address]

Dated:                     , 200[    ]



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

to the

CREDIT AGREEMENT

Dated as of May 13, 2009,

Among

NALCO HOLDINGS LLC,

NALCO COMPANY,

as U.S. Borrower,

THE FOREIGN SUBSIDIARY BORROWERS FROM TIME TO TIME PARTY HERETO,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent

HSBC SECURITIES (USA) INC.

and

BMO CAPITAL MARKETS,

as Co-Documentation Agents

 

BANC OF AMERICA SECURITIES LLC,

DEUTSCHE BANK SECURITIES INC.

and

HSBC SECURITIES (USA) INC.,

as Joint Lead Arrangers and Joint Book Managers

with respect to the Revolving Credit Facility

 

DEUTSCHE BANK SECURITIES INC.,

BANC OF AMERICA SECURITIES LLC

and

HSBC SECURITIES (USA) INC.,

as Joint Lead Arrangers and Joint Book Managers

with respect to the Term Loan Facility

BMO CAPITAL MARKETS,

as Joint Bookrunning Manager with respect to the Term Loan Facility



--------------------------------------------------------------------------------

Schedule 1.01(h)

Certain U.S. Subsidiaries

The following Subsidiaries will not be Domestic Subsidiary Loan Parties:

Nalco Worldwide Holdings LLC

Nalco China Holdings LLC

Nalco European Holding LLC

No Permitted Receivables Subsidiary will be a Domestic Subsidiary Loan Party
under the Credit Agreement.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Revolving Facility
Commitment      Term Loan
Commitment  

Bank of America, N.A.

   $ 50,000,000       $ 0   

Deutsche Bank AG New York Branch

   $ 50,000,000       $ 750,000,000   

HSBC Bank (USA), National Association

   $ 50,000,000       $ 0   

Bank of Montreal

   $ 35,000,000       $ 0   

Calyon New York Branch

   $ 30,000,000       $ 0   

Bank of Tokyo-Mitsubishi UFJ Trust Company

   $ 25,000,000       $ 0   

The Northern Trust Company

   $ 10,000,000       $ 0                     

Totals

   $ 250,000,000       $ 750,000,000   



--------------------------------------------------------------------------------

Schedule 2.05(a)

Existing Letters of Credit

 

1. Irrevocable Standby Letter of Credit (No. 7405682) for $4,751,479, dated
March 18, 2004, issued by Bank of America, N.A. by the order of Nalco Company in
favor of National Union Fire Insurance Co. of Pittsburgh, PA; American Home
Assurance Company; The Insurance Company of the State of Pennsylvania; Commerce
and Insurance Company; AIU Insurance Company; Birmingham Fire Insurance Company
of Pennsylvania; Illinois National Insurance Company; American International
South Insurance Company; National Union Fire Insurance Company of Louisiana;
American International Pacific Insurance Company; Granite State Insurance
Company; New Hampshire Insurance Company and Landmark Insurance Company (as
amended).

 

2. Irrevocable Standby Letter of Credit (No. 68005161) for $1,250,000, dated
January 31, 2005, issued by Bank of America, N.A. by the order of Nalco Company
in favor of Safeco Insurance Company of America.

 

3. Irrevocable Standby Letter of Credit (No. 68012032) for $2,000,000, dated
March 30, 2006, issued by Bank of America, N.A. by the order of Nalco Company in
favor of Ecobank Nigeria PLC.

 

4. Irrevocable Standby Letter of Credit (No. 68020040) for $145,682.18, dated
August 03, 2007, issued by Bank of America, N.A. by the order of Nalco Company
in favor of Commercial Bank of Ceylon.

 

5. Irrevocable Standby Letter of Credit (No. 68032424) for $611,780, dated
December 23, 2008, issued by Bank of America, N.A. by the order of Nalco Company
in favor of Commercial Bank of Qatar.



--------------------------------------------------------------------------------

Schedule 3.01

Organization and Good Standing

None.



--------------------------------------------------------------------------------

Schedule 3.04

Governmental Approvals

None.



--------------------------------------------------------------------------------

Schedule 3.07(c)

Ownership of Intellectual Property

None.



--------------------------------------------------------------------------------

Schedule 3.09

Litigation

None.



--------------------------------------------------------------------------------

Schedule 3.13

Taxes

None.



--------------------------------------------------------------------------------

Schedule 3.16

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 3.17

Mortgaged Properties

 

Entity

   Address Suite    City    State    Postal
Code  

Nalco Company

   2111 E. Dominguez    Long Beach    California      90810   

Nalco Company

   2322 Country Road 229    Freeport    Texas      77541   

Nalco Company

   6216 W. 66th Place (a/k/a


6233 W. 65th St.)

   Chicago    Illinois      60638-5299   

Calgon LLC

   125 Ondeo Drive    Ellwood City    Pennsylvania      16117   

Nalco Company

   3628 Highway 44    Garyville    Louisiana      70051-0844   

Nalco Company

   4400 Alatex Road    Montgomery    Alabama      36108   

Nalco Company

   5210 N.W. Fruit Valley


Road

   Vancouver    Washington      98660-1245   



--------------------------------------------------------------------------------

Schedule 3.20

Labor Matters

None.



--------------------------------------------------------------------------------

Schedule 3.21

Insurance

Nalco Company Insurance Policies - as of March 2009

 

Policy

  

Policy

Number

   Expiration   

Carrier

  

Limits of

Liability

  

Deductible / SIR

  

Notes

Property Coverages

Property

   GPA D3 702704-2    06/01/09    ACE USA    30% of $100mm xs Deductible   
Various, as Stated in Policy   

Property

   2632645    06/01/09    AIG Global Energy    25% of $450mm xs Deductible      

Property

   10F1351391    06/01/09    SCOR    5% of $450mm xs Deductible      

Property

   PGL N0 5058995    06/01/09    Starr Tech    20% of $450mm xs Deductible      

Property

   31-3-72136    06/01/09    Swiss RE    20% of $450mm xs Deductible      

Property

   CLP 3009482    06/01/09    Allianz    30% of $350mm xs $100mm xs Deductible
     

Ocean Cargo

   496194    06/01/09    ACE USA    Up to $2mm (see policy)    2% of loss, (see
policy)   



--------------------------------------------------------------------------------

Casualty Coverages

US General Liability

   GL 0907246    03/01/10    National Union Fire Ins. Co. (AIG)    $3mm each
occ; $6mm general agg / $6mm products. Employee Benefit Liability - $1mm    $2mm
each occ    AOS

Automobile Liability

   CA 0907444    03/01/10    National Union Fire Ins. Co. (AIG)    $2mm per
accident bodily inj & property damage; uninsured motorist; hired and non-owned
liability; $50K Medical    $1mm each accident    AOS

Automobile Liability

   CA 0907445    03/01/10    National Union Fire Ins. Co. (AIG)    Same as Above
   $1mm each accident    MA

Automobile Liability

   CA 0907446    03/01/10    National Union Fire Ins. Co. (AIG)    Same as Above
   $1mm each accident    VA

Worker’s Comp

   WC 3566953    03/01/10    Ins Co State of PA (AIG)    $2mm each
claim/person/agg    $500K each accident    All states except below

Worker’s Comp

   WC 3566956    03/01/10    New Hampshire Insurance Co. (AIG)    $2mm each
claim/person/agg    $500K each accident    CA

Worker’s Comp

   WC 3566954    03/01/10    New Hampshire Insurance Co. (AIG)    $2mm each
claim/person/agg    $500K each accident    TX

Worker’s Comp

   WC 3566955    03/01/10    New Hampshire Insurance Co. (AIG)    $2mm each
claim/person/agg    $500K each accident    Fl

Worker’s Comp

   WC 3566958    03/01/10    New Hampshire Insurance Co. (AIG)    $2mm each
claim/person/agg    $500K each accident    OR



--------------------------------------------------------------------------------

Worker’s Comp

   WC 3566957    03/01/10    New Hampshire Insurance Co. (AIG)    $2mm each
claim/person/agg    $500K each accident    ND, OH, WA, WI, WV, WY

Worker’s Comp

   WC 3566959    03/01/10    New Hampshire Insurance Co. (AIG)    $2mm each
claim/person/agg    $500K each accident    IL, MA, NY

Umbrella/

Excess

   XOO G23865944    03/01/10    ACE American    $25mm xs Primary    Underlying
  

Umbrella/

Excess

   EXC 8242016    03/01/10    Great American    $25mm xs $25mm    Underlying   

Umbrella/

Excess

   US000114LI09A    03/01/10    XL    $25mm xs $50mm    Underlying   

Umbrella/

Excess

   AAU746542/01/2009    03/01/10    AXIS (via Swett & Crawford)    $25mm xs
$75mm    Underlying   

Umbrella/

Excess

   2213849    03/01/10    Lexington (via Aon UK)    $25mm xs $100mm   
Underlying   

Umbrella/

Excess

   AEC-9009345-05    03/01/10    Zurich    $25mm xs $125mm    Underlying   

Umbrella/

Excess

   BDA FF03-2009-0003    03/01/10    Torus (via Aon Bda)    $25mm xs $150mm   
Underlying   

Umbrella/

Excess

   21472512    03/01/10    AIG Cat Excess (via Aon Bda)    $25mm xs $175mm   
Underlying   

Punitive Damage/Excess

   NAL-PD09    03/01/10    ACE Bermuda Ltd    $25mm xs Primary    Underlying   

Punitive Damage/

Excess

   MCPD 202162    03/01/10    Magna Carta    $25mm xs $25mm    Underlying   

Punitive Damage/

Excess

   lE000l3843L109A    03/01/10    XL Europe Ltd.    $25mm xs $50mm    Underlying
  

Punitive Damage/Excess

   1135630109EC    03/01/10    Axis Specialty Limited    $25mm xs $75mm   
Underlying   

Punitive Damage/

Excess

   5502229    03/01/10    AIG Cat Excess Liability    $25mm xs $100mm   
Underlying   

Punitive Damage

/Excess

   HIPD201703    03/01/10    Hanseatic Ins Co Bermuda    $25mm xs $125mm   
Underlying   

Aviation Products

   AP3380616-15    11/01/09    AIG Aviation (IL)    CSL $50mm    NIL   



--------------------------------------------------------------------------------

International Liability

   CSZ0312922    03/01/10    ACE USA    $2mm per each occ; $6mm General Agg/$6mm
prod/completed Ops. Incl. Prof Liability & Financial Loss    $2mm each occ   
Worldwide except US

Executive Risk Coverages

Directors & Officers

   945-557-776    11/10/09    AIG    $25mm    $0 / $1mm / $500K   

Excess D&O

   6801-7479    11/10/09    Chubb    $15mm xs $25mm    Underlying   

Excess D&O

   EC01201795    11/10/09    Travelers    $15mm xs $40mm    Underlying   

Excess D&O

   DOC5863616-04    11/10/09    Zurich    $10mm xs $55mm    Underlying   

Excess D&O

   14MGU08A17896    11/10/09    Huston Casualty    $15mm xs $65mm    Underlying
  

Excess D&O

   287080921    11/10/09    C N A    $10mm xs $80mm    Underlying   

Excess D&O

   C010735/001    11/10/09    AWAC    $10mm xs $90mm    Underlying   

Excess D&O

   ABX0030467-00    11/10/09    Arch    $15mm xs $100mm    Underlying   

Commercial Crime

   8092-7677    11/10/09    Federal Insurance (Chubb)    $10mm Employee Theft,
Premises, In Transit, Forgery, Computer Fraud, Funds Transfer Fraud; $1mm Money
Order & Conterfeit Fraud; $2mm Credit Card Fraud    $250   



--------------------------------------------------------------------------------

Specialty Crime Coverage

   GA 0362    10/01/10    Special Contingency Risks LTD    $25mm    NIL   

Employment Practices

   8092-7677    11/10/09    Federal Insurance (Chubb)    $20mm    $1mm   

Error & Omissions

   EONG21654048002 & 1    03/12/09    IL Union Ins (ACE)    $10mm, $2mm for
Mobotec A&E Services    $2mm   

Fiduciary

   8092-7677    11/10/09    Federal Insurance (Chubb)    $20mm    $100K   

Employed Lawyer

   94-555-77-51    11/10/09    IL National Insurance Company (AIG)    $3mm   
Non-indemnifi-able - $0, All other and Defense $25K   

Other Coverages

Group Travel AD&D

   ADD N01886733    01/01/11    ACE American Insurance Co.    $250,000 AD&D
Benefit subject to $7.5mm maximum per covered accident    NIL   



--------------------------------------------------------------------------------

Schedule 4.02(b)

Local U.S. and/or Foreign Counsel

Mayer, Brown, Rowe & Maw LLP (North Carolina opinion)



--------------------------------------------------------------------------------

Schedule 5.12

Post-Closing Matters

 

1. Within 90 days following the Closing Date, the U.S. Borrower shall record the
executed deed of pledge of shares in form and substance satisfactory to the
Collateral Agent, with respect to the shares of NLC Nalco India Limited, and
deliver a legal opinion relating thereto in form and substance satisfactory to
the Collateral Agent (unless waived or extended by Collateral Agent in its sole
discretion).

 

2. Within 30 days following the Closing Date, the U.S. Borrower shall deliver
corrected stock certificates and related stock powers for Ondeo Nalco Company,
Ondeo Nalco Company LLC, ONES Equatorial Guinea LLC, Ondeo Nalco Energy Services
Middle East Holdings, Inc., Ondeo Nalco Global Holdings LLC, Ondeo Nalco
International Holdings LLC, Ondeo Nalco U.S. Holdings LLC, Ondeo Nalco Egypt,
Ondeo Nalco Energy Services, Inc., Ondeo Nalco Energy Services Nigeria Limited
and Ondeo Nalco India Limited to the Collateral Agent (unless waived or extended
by Collateral Agent in its sole discretion).

 

3. Within 45 days following the Closing Date, the U.S. Borrower shall deliver an
investment account control agreement in form and substance satisfactory to the
Collateral Agent, with respect to JPMorgan Prime Money Market Fund account
number 5029586 to the Collateral Agent (unless waived or extended by Collateral
Agent in its sole discretion).

 

4. Within 5 Business Days of the Closing Date (unless waived or extended by
Collateral Agent in its sole discretion), the U.S. Borrower shall deliver a
promissory note and related endorsement to the Collateral Agent for the loan
from Calgon LLC to the U.S. Borrower of $301,348,000.00 in aggregate principal
amount.



--------------------------------------------------------------------------------

Schedule 6.01

Indebtedness

 

    

Nalco

Entity

  

Credit Line Information

       

Lender/Bank

Name

  

Stated Line Info

     FX Rate @
4/30/09      Line
Amount in
USD     

Asset

Security

Country

        

Curr.

   Amount           

Netherlands

   Cash Pool    Bank of America    USD      28,500,000         1.0000        
28,500,000       Guaranteed and Secured with U.S. Assets

Austria

   Austria    Erste Bank Akt.    EUR      800,000         0.7560        
1,058,160       None

Egypt

   Egypt    Citibank    EGP      4,312,500         5.6330         765,578      
Guaranteed and Secured with U.S. Assets

Egypt

   NES Mktg (Egypt)    Credit Agricole    USD      297,000         1.0000      
  297,000       Secured with Local Assets

France

   France    Societe Generale    EUR      500,000         0.7560         661,350
      None

Germany

   Deutschland GmbH    Volksbank    EUR      375,000         0.7560        
496,013       None

Greece

   Greece    ALPHA Bank    EUR      450,000         0.7560         595,215      
None

Hungary

   Hungary    Citibank    HUF      60,000,000         219.0500         273,910
      Guaranteed and Secured with U.S. Assets

Italy

   Italiana    Intesa SanPaolo S.p.A.    EUR      1,100,000         0.7560      
  1,454,970       None

Italy

   Italiana    Monte dei Paschi di Siena    EUR      500,000         0.7560   
     661,350       None

Italy

   NTD    Credito Valtellinese    EUR      1,000,000         0.7560        
1,322,700       Secured with Local Assets

Russia

   OOO    Societe Generale    USD      1,500,000         1.0000        
1,500,000       Guaranteed by Nalco Company

Saudi Arabia

   Saudi    The Saudi British Bank    SAR      7,500,000         3.7504        
1,999,787       Guaranteed by Nalco Company

Spain

   Derypol    Government    EUR      291,700         0.7560         385,832   
   None

Sweden

   Mobotec AB    Svenska Handelsbanken    SEK      15,075,987         8.0784   
     1,866,210       Secured with Local Assets

Sweden

   Mobotec AB    Nordic Guarantee    EUR      2,500,000         0.7560        
3,306,750       Guaranteed by Nalco Company

Switzerland

   Oekophil    Credit Suisse    CHF      550,000         1.1391         482,837
      None

Switzerland

   Wyss W    Credit Suisse    CHF      200,000         1.1391         175,577   
   None

Turkey

   Nalco Anadolu    Turkiye Is Bankasi AS    USD      250,000         1.0000   
     250,000       None

U.K.

   Nalco Limited    Nat West Bank    GBP      1,500,000         0.6759        
2,219,400       None

U.K.

   Nalco Limited    Nat West Bank    GBP      500,000         0.6759        
739,800       None

UAE

   Gulf    HSBC    AED      75,998         3.6731         20,690       Secured
with Local Assets

UAE

   Gulf    Emirates Bank    AED      2,005,513         3.6731         546,000   
   Secured with Local Assets

Equatorial Guinea

   EG    Societe Generale    XAF      20,000,000         495.690         40,348
      None

Argentina

   Argentina    Standard Bank    ARS      14,500,000         3.7215        
3,896,278       Guaranteed by Nalco Company

Brazil

   Brazil    Banco Itau S/A.    BRL      932,646         2.1740         429,000
      None



--------------------------------------------------------------------------------

    

Nalco

Entity

  

Credit Line Information

       

Lender/Bank

Name

  

Stated Line Info

     FX Rate
@
4/30/09      Line
Amount in
USD     

Asset

Security

Country

        

Curr.

   Amount           

Brazil

   Brazil    Unibanco    BRL      2,650,000         2.1740         1,218,951   
   None

Chile

   Chile    Banco Chile    USD      1,100,000         1.0000         1,100,000
      Guaranteed by Nalco Company

Colombia

   Colombia    Citibank    USD      2,000,000         1.0000         2,000,000
      Guaranteed and Secured with U.S. Assets

Mexico

   Mexico    Banamex/Citibank Bank    MXN      20,000,000         13.8970      
  1,439,160       Guaranteed and Secured with U.S. Assets

Mexico

   Mexico    Bank of America    USD      2,400,000         1.0000        
2,400,000       Guaranteed and Secured with U.S. Assets

Venezuela

   Venezuela    Banco Provincial    VEF      6,200,000         2.1500        
2,883,721       None

Venezuela

   Venezuela    Bank of America (“Venecredit”)    USD      4,000,000        
1.0000         4,000,000       Guaranteed and Secured with U.S. Assets

Venezuela

   Venezuela    Multinacional de Seguros    VEF      22,000,000         2.1500
        10,232,558       None

Australia

   Australia Pty Ltd    Citibank    AUD      1,250,000         1.3717        
911,250       Guaranteed and Secured with U.S. Assets

Australia

   Australia Pty Ltd    Citibank    USD      1,000,000         1.3717        
1,000,000       Guaranteed and Secured with U.S. Assets

Australia

   Australia Pty Ltd    JP Morgan Chase    USD      1,000,000         1.3717   
     1,000,000       Guaranteed and Secured with U.S. Assets

China

   Nanjing    Bank of America    CNY      50,250,000         6.8210        
7,366,955       Guaranteed and Secured with U.S. Assets

China

   Nanjing    Bank of China    CNY      100,000,000         6.8210        
14,660,607       None

China

   Nanjing    Citibank    CNY      95,000,000         6.8210         13,927,577
      Guaranteed and Secured with U.S. Assets

China

   Suzhou    Bank of China    CNY      50,000,000         6.8210        
7,330,303       None

China

   Suzhou    Citibank    CNY      103,900,000         6.8210         15,232,371
      Guaranteed and Secured with U.S. Assets

China

   Suzhou    HSBC    CNY      50,000,000         6.8210         7,330,303      
Guaranteed by Nalco Company

India

   India    ABN AMRO Bank NV    INR      75,000,000         50.0350        
1,498,951       Secured with Local Assets

India

   India    Citibank    INR      22,000,000         50.0350         439,692   
   Guaranteed and Secured with U.S. Assets

India

   India    ICICI Bank Ltd    INR      56,500,000         50.0350        
1,129,210       Secured with Local Assets

India

   India    Union Bank of India    INR      68,500,000         50.0350        
1,369,042       Secured with Local Assets

Indonesia

   Indonesia    Citibank    USD      4,500,000         1.0000         4,500,000
      Guaranteed and Secured with U.S. Assets

Indonesia

   Indonesia    HSBC    USD      400,000         1.0000         400,000      
Guaranteed by Nalco Company

Japan

   Japan Co. Ltd    Bank of America    USD      1,000,000         1.0000        
1,000,000       Guaranteed and Secured with U.S. Assets

Japan

   Katayama    Bank of Tokyo-Mitsubishi UFJ    JPY      200,000,000        
98.4500         2,031,488       Nalco Japan guaranteed for 50%

Korea

   Korea Ltd.    Shinhan Bank    KRW      2,000,000,000         1,282.95        
1,558,907       None

Malaysia

   Malaysia    Citibank    MYR      700,000         3.5591         196,679      
Guaranteed and Secured with U.S. Assets

Malaysia

   MECAS    Citibank    MYR      3,000,000         3.5591         842,910      
Guaranteed and Secured with U.S. Assets

New Zealand

   New Zealand    Citibank    NZD      350,000         1.7687         197,890   
   Guaranteed and Secured with U.S. Assets



--------------------------------------------------------------------------------

    

Nalco

Entity

  

Credit Line Information

       

Lender/Bank

Name

  

Stated Line Info

     FX Rate
@
4/30/09      Line
Amount in
USD     

Asset

Security

Country

        

Curr.

   Amount           

New Zealand

   New Zealand    Citibank    NZD      50,000         1.7687         28,270   
   Guaranteed and Secured with U.S. Assets

New Zealand

   New Zealand    Westpac    NZD      50,000         1.7687         28,270      
None

Philippines

   Philippines, Inc    Bank of the Philippines Islands    PHP      50,000,000   
     48.3450         1,034,233       None

Philippines

   Philippines, Inc    Citibank    USD      100,000         1.0000        
100,000       Guaranteed and Secured with U.S. Assets

Singapore

   Singapore    Citibank    SGD      2,500,000         1.4800         1,689,189
      Guaranteed and Secured with U.S. Assets

Singapore

   Singapore    HSBC    SGD      5,000,000         1.4800         3,378,378   
   Guaranteed by Nalco Company

Taiwan

   Taiwan Co., Ltd.    HSBC    USD      1,000,000         1.0000        
1,000,000       Guaranteed by Nalco Company

Thailand

   Thailand    HSBC    THB      30,000,000         35.2600         850,822      
Guaranteed by Nalco Company

Total

                    171,252,442      

U.S. Indebtedness

(as of April 30, 2009)

 

Nalco

Entity

  

Name

   Amount     

Description

Nalco Mobotec

   Bank of America      3,445,697.00       Secured CD’s

Nalco

   Citibank      2,785,092       Gas Hedge



--------------------------------------------------------------------------------

Schedule 6.01(k)

Indebtedness of Foreign Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 6.02(a)

Liens

1. Nalco Company set up a “Trust” in November 2003, with Bank One, to enable
Nalco to sell the site while in remediation. The trust is in favor of NJ EPA and
the balance as of 4/30/09 is $157,910.



--------------------------------------------------------------------------------

Schedule 6.04

Investments

Guarantee Provided via a Standby Letter of Credit

1. Bank of America Standby Letter of Credit Number 68012032 as amended issued
for the account of Nalco Company with original issuance date of March 30, 2006
expiring July 30, 2009 for the benefit of Ecobank Nigeria in the amount of USD
2,000,000. This standby letter of credit supports the issuance of a bank
guaranty by Ecobank Nigeria to Shell Nigeria Exploration and Production Company
Ltd. for the account of Keedak Nigeria Limited, Nalco Company’s agent in
Nigeria.

Other Guarantees

 

  2. All Other Guarantees – see Table A for listing of Nalco Company guarantees;
see Table B for listing of Nalco Company guarantees issued via the U.S.
Guarantee and Collateral Agreement dated November 4, 2003

Intercompany Loans

 

  3. Nalco Company intercompany loan to Nalco Australia Pty Ltd in the amount of
AUD 2,700,000 with maturity date of June 18, 2009

 

  4. Nalco Company intercompany loan to Mobotec Europe AB in the amount of PLN
7,400,000 with maturity date of June 19, 2009

 

  5. Nalco Company intercompany loan to Nalco Europe BV in the amount of EUR
19,484,397 with maturity date of December 31, 2009

Loans to Third Parties

 

  1. Nalco Company loan to David Lilburn in the amount of USD 50,000 with a
maturity date of May 31, 2009.

 

  2. Nalco Company loan to Scott Folse in the amount of USD 20,000 with a
maturity date of June 22, 2009.



--------------------------------------------------------------------------------

Minority-Owned Subsidiary Entities

 

Legal Name

  

Type of Entity

   Registered
Organization
(Yes/No)    Organizational
Number      Federal  Taxpayer
Identification
Number      State of Formation

Emirates National Chemicals Co

LLC

   Limited Liability Company    Yes      None         None       UAE entity

Nalco Angola Prestacao De Servicos, Limitada

   Limited Liability Company    Yes      None         None       Angola entity

PCM Solutions, LLC

   Limited Liability Company    Yes      4621720         26-4761521      
Delaware

Process Water One

   Partnership    Yes      3436747         36-4466810       Delaware

TIORCO LLC

   Limited Liability Company    Yes      4595251         26-3327014      
Delaware



--------------------------------------------------------------------------------

Schedule 6.04 Investments

Table A

Guarantees of Foreign Lines of Credit and Leases with non-Lenders

 

    

Country/Entity

  

Guaranty Information

  Issue       Issued    Stated      FX Rate @      USD      Expiration  

Date

     

To

   Curr.      Amount      4/30/O9      Equivalent      Date   30-Aug-2007   
Argentina    Standard Bank Argentina S.A.      ARS         14,500,030        
3.7215         3,896,000         30-Sep-2010    10-Sep-2008    Chile    Banco de
Chile      USD         1,100,000         1.0000         1,100,000        
30-Sep-2009    11-Aug-2008    China (Suzhou)    HSBC      RMB         50,000,000
        6.8210         7,330,000         31-Aug-2009    15-Feb-2007    Indonesia
   HSBC      USD         400,000         1.0000         400,000        
31-Jan-2010    22-Sep-2008    Mobotec Europe AB    Nordic Guarantee      EUR   
     2,500,000         0.7560         3,307,000         31-Dec-2010   
1-Oct-2008    Rauan Nalco    Citigroup Inc.      USD         4,000,000        
1.0000         4,000,000         30-Oct-2009    24-Nov-2008    Russia    Banque
Societe Generale Vostok      USD         1,500,000         1.0000        
1,500,000         30-Nov-2011    25-Nov-2008    Saudi Arabia    Saudi British
Bank      SAR         4,500,000         3.7504         1,200,000        
31-Dec-2011    29-Nov-2006    Singapore    HSBC      SGD         5,000,000      
  1.4800         3,378,000         30-Nov-2009    7-Jan-2009    Taiwan    HSBC
     TWD         34,000,000         33.0800         1,028,000        
31-Jan-2012    31-Jan-2007    Thailand    HSBC      THB         30,000,000      
  35.2600         851,000         28-Feb-2010    27-Jun-2003    United Kingdom
   HSBC Equipment Finance (UK) LTD.      GBP         834,338         0.6759   
     1,234,000         1-Aug-2010    19-Feb-2007    Various    Leaseplan
Corporation      EUR         8,000,000         0.7560         10,582,000        
31-Dec-2009                                    

Total

           39,806,000                                 

Schedule 6.04 Investments

Table B

Guaranty of Foreign Lines of Credit via the U.S. Guarantee and Collateral
Agreement dated as of 11/04/03

 

Country

  

Nalco

Entity

  

Credit Line Information

       

Lender/Bank

Name

   Stated Line Info      FX Rate  @
4/30/09      Line
Amount in  USD            Curr.      Amount        

Netherlands

   Cash Pool    Bank of America      USD         28,500,000         1.0000      
  28,500,000   

Egypt

   Egypt    Citibank      EGP         4,312,500         5.6330         765,578
  

Hungary

   Hungary    Citibank      HUF         60,000,000         219.0500        
273,910   

Colombia

   Colombia    Citibank      USD         2,000,000         1.0000        
2,000,000   

Mexico

   Mexico    Banamex/Citibank Bank      MXN         20,000,000         13.8970
        1,439,160   

Mexico

   Mexico    Bank of America      USD         2,400,000         1.0000        
2,400,000   

Venezuela

   Venezuela    Bank of America (“Venecredit”)      USD         4,000,000      
  1.0000         4,000,000   

Australia

   Australia Pty L    Citibank      AUD         1,250,000         1.3717        
911,250   

Australia

   Australia Pty L    Citibank      USD         1,000,000         1.3717        
1,000,000   

China

   Nanjing    Bank of America      CNY         50,250,000         6.8210        
7,366,955   

China

   Nanjing    Citibank      CNY         95,000,000         6.8210        
13,927,577   

China

   Suzhou    Citibank      CNY         103,900,000         6.8210        
15,232,371   

India

   India    Citibank      INR         22,000,000         50.0350         439,692
  

Indonesia

   Indonesia    Citibank      USD         4,500,000         1.0000        
4,500,000   

Japan

   Japan Co. Ltd    Bank of America      USD         1,000,000         1.0000   
     1,000,000   

Malaysia

   Malaysia    Citibank      MYR         700,000         3.5591         196,679
  

Malaysia

   MECAS    Citibank      MYR         3,000,000         3.5591         842,910
  

New Zealand

   New Zealand    Citibank      NZD         350,000         1.7687        
197,890   

New Zealand

   New Zealand    Citibank      NZD         50,000         1.7687         23,270
  

Philippines

   Philippines, Inc    Citibank      USD         100,000         1.0000        
100,000   

Singapore

   Singapore    Citibank      SGD         2,500,000         1.4300        
1,689,189                                 

Total

              86,811,430                           



--------------------------------------------------------------------------------

Schedule 6.05(j)

Specified Asset Sale

The possible sale, transfer or other disposition of the business related to the
sale of chemicals, equipment and services for production applications into the
pulp and paper industry (“Paper Services”) and the assets or legal entities
related to or shared by Paper Services.



--------------------------------------------------------------------------------

Schedule 6.07

Transactions With Affiliates

As of the Closing Date, the Subsidiaries are parties to various inter-company
agreements (many of which are not documented in writing) of the following types:
(a) inter-company loans, including those listed on schedule 6.01;
(b) inter-company guarantees, including those listed on schedule 6.01;
(c) inter-company service and administrative agreements; (d) inter-company
manufacturing agreements; and (e) inter-company licenses of intellectual
property. In addition, as of the Closing Date, certain Subsidiaries are parties
to certain supply agreements and service agreements with certain Minority-Held
Entities.